Exhibit 10.4

 

Execution Version

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

FIRST AMENDED AND RESTATED WATER SERVICES AGREEMENT

BY AND AMONG

ANTERO RESOURCES CORPORATION,

ANTERO WATER LLC

AND

ANTERO TREATMENT LLC

DATED EFFECTIVE AS OF

September 24, 2015

 

 





--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

 

ARTICLE 1 DEFINITIONS


2

 

 

ARTICLE 2 PRODUCER COMMITMENTS


11

Section 2.1

Producer Commitments


11

Section 2.2

Conflicting Commitments


11

Section 2.3

Covenant Running with the Land


12

Section 2.4

Additional Oil and Gas Interests or Water Facilities


12

 

 

 

ARTICLE 3 SERVICES


15

Section 3.1

Antero Water Service Commitment


15

Section 3.2

Priority of Fluid Handling Services


16

 

 

 

ARTICLE 4 FRESH WATER SYSTEM EXPANSION AND CONNECTION OF FRESH WATER DELIVERY
POINTS


16

Section 4.1

Development Plan; Fresh Water Facilities Plan; Exchange and Review of
Information


16

Section 4.2

Expansion of Fresh Water System; Connection of Well Pads


18

Section 4.3

Installation and Operation of High-Rate Transfer Facilities


21

Section 4.4

Take Points


23

Section 4.5

Retention Facilities


23

Section 4.6

Pumping Facilities


23

Section 4.7

Cooperation


24

 

 

 

ARTICLE 5 CERTAIN PROVISIONS REGARDING WASTE WATER SERVICES


24

Section 5.1

Access to Produced Water Receipt Points and Other Waste Water Sites


24

Section 5.2

Dispatch Procedures


24

Section 5.3

Treatment Facility; Designated Receiving Facilities


25

Section 5.4

Transportation Services Equipment


25

Section 5.5

Contract Carrier Status


25

 

 

 

ARTICLE 6 TERM


26

Section 6.1

Term


26

 

 

 

ARTICLE 7 FEES AND CONSIDERATION


26

Section 7.1

Fees


26

Section 7.2

Minimum Daily Fresh Water Volume Commitment


31

 

 

 

ARTICLE 8 CERTAIN RIGHTS AND OBLIGATIONS OF PARTIES


32

Section 8.1

Operational Control of Antero Water’s Facilities


32

Section 8.2

Maintenance


32

Section 8.3

Right of Way and Access.


33

Section 8.4

Third Party Services; Capacity Allocations on the Fresh Water System


34

Section 8.5

Governmental Approvals; Compliance with Applicable Law


35

 

 

 

ARTICLE 9 FRESH WATER DELIVERY RATES


35

Section 9.1

Fresh Water Delivery Rates


35

 





i

--------------------------------------------------------------------------------

 

 

 

 

 

 

Section 9.2

Producer Facilities


35

 

 

 

ARTICLE 10 FRESH WATER NOMINATION


35

Section 10.1

Maximum Take Point Volumes


35

Section 10.2

Fresh Water Delivery Nominations


36

Section 10.3

Changes in Fresh Water Delivery Rates


36

 

 

 

ARTICLE 11 FRESH WATER AVAILABILITY AND QUALITY; WASTE WATER QUALITY


36

Section 11.1

Fresh Water Availability


36

Section 11.2

Take Point Fresh Water Standards


36

Section 11.3

Non-Conforming Take Point Fresh Water


37

Section 11.4

Delivery Point Fresh Water Quality Standards


37

Section 11.5

Retention Facility Contamination


37

Section 11.6

Non-Conforming Waste Water


37

 

 

 

ARTICLE 12 MEASUREMENT EQUIPMENT AND PROCEDURES


38

Section 12.1

Measurement Equipment


38

Section 12.2

Notice of Measurement Facilities Inspection and Calibration


38

Section 12.3

Measurement Accuracy Verification


38

Section 12.4

Special Tests


39

Section 12.5

Metered Flow Rates in Error


39

Section 12.6

Waste Water Measurement


40

Section 12.7

Units of Measurement


40

Section 12.8

Record Retention


40

 

 

 

ARTICLE 13 NOTICES


40

Section 13.1

Notices


40

 

 

 

ARTICLE 14 PAYMENTS


41

Section 14.1

Invoices


41

Section 14.2

Right to Suspend on Failure to Pay


42

Section 14.3

Audit Rights


42

Section 14.4

Payment Disputes


42

Section 14.5

Interest on Late Payments


42

Section 14.6

Credit Assurance


43

 

 

 

ARTICLE 15 FORCE MAJEURE


43

Section 15.1

Suspension of Obligations


43

Section 15.2

Definition of Force Majeure


44

Section 15.3

Settlement of Strikes and Lockouts


44

Section 15.4

Payments for Services Performed


44

 

 

 

ARTICLE 16 INDEMNIFICATION


44

Section 16.1

Antero Water


44

Section 16.2

Producer


45

 





ii

--------------------------------------------------------------------------------

 

 

 

 

 

 

ARTICLE 17 CUSTODY AND TITLE


46

Section 17.1

Custody of Fresh Water


46

Section 17.2

Custody of Waste Water


46

Section 17.3

Custody of Waste Water and Fresh Water as Between AW and AT. As between AW and
AT:


46

Section 17.4

Title to Fresh Water


47

Section 17.5

Title to Waste Water


47

 

 

 

ARTICLE 18 PAYMENTS FOR FRESH WATER; TAXES


47

Section 18.1

Payments for Fresh Water; Taxes


47

 

 

 

ARTICLE 19 MISCELLANEOUS


48

Section 19.1

Rights


48

Section 19.2

Applicable Laws


48

Section 19.3

Governing Law; Jurisdiction


48

Section 19.4

Successors and Assigns


48

Section 19.5

Severability


49

Section 19.6

Confidentiality


50

Section 19.7

Entire Agreement, Amendments and Waiver; Amendment and Restatement of Original
Agreement


51

Section 19.8

Limitation of Liability


51

Section 19.9

Headings


52

Section 19.10

Rights and Remedies


52

Section 19.11

No Partnership


52

Section 19.12

Rules of Construction


52

Section 19.13

No Third Party Beneficiaries


53

Section 19.14

Antero Water


53

Section 19.15

Further Assurances


53

Section 19.16

Counterpart Execution


53

Section 19.17

Memorandum of Agreement


53

 

 

 

Exhibit A         Initial Service Area

Exhibit B         Initial Fresh Water Facilities

Exhibit C         Take Points

Exhibit D         Initial Development Plan

Exhibit E         Initial Fresh Water Facilities Plan

Exhibit F         Form of Connection Notice

Exhibit G         Deemed Connection Notices

Exhibit H         Cost of Service Fee

Exhibit I          Assumed Subcontracts

Exhibit J          Memorandum of Agreement

 

 



iii

--------------------------------------------------------------------------------

 

 

 

FIRST AMENDED AND RESTATED WATER SERVICES AGREEMENT

This First Amended and Restated Water Services Agreement (this “Agreement”),
entered into on February 12, 2019, but effective for all purposes as of
September 24, 2015 (the “Effective Date”), is by and among ANTERO RESOURCES
CORPORATION, a Delaware corporation (“Producer”), ANTERO WATER LLC, a Delaware
limited liability company (“AW”), and ANTERO TREATMENT LLC, a Delaware limited
liability company (“AT”, and collectively with AW, “Antero Water”).  Producer
and Antero Water may be referred to herein individually as a “Party” or
collectively as the “Parties.”

RECITALS

A.        Producer owns Oil and Gas Interests and intends to drill and complete
Wells for the production of Hydrocarbons in the Initial Service Area and may
from time to time own Oil and Gas Interests and may drill and complete Wells for
the production of Hydrocarbons in other areas.

B.         Producer requires supplies of Fresh Water in its areas of operation
for hydraulic fracturing operations and other purposes and has the right to take
Fresh Water from various rivers and other Fresh Water sources to use for such
purposes in its operations in the Initial Service Area and may from time to time
have rights to take Fresh Water from other sources for such operations and
operations in other areas.

C.         Antero Water has acquired from Producer certain Fresh Water
Facilities, which  Producer has been using to take Fresh Water from its Fresh
Water sources and to make available such Fresh Water to Wells in its areas of
operation in the Initial Service Area, including certain related assets.  Antero
Water anticipates the expansion of the Fresh Water Facilities to make available
Fresh Water to additional locations in the Initial Service Area and other areas.

D.        Antero Water has also acquired from Producer certain contracts and
other assets that Producer has been using (or expects that Antero Water will use
in the future) in connection with the collection of Produced Water produced from
Wells in the Initial Service Area and Other Waste Water generated or collected
at the Well Pads or from Producer’s property adjacent to any Well Pad in the
Initial Service Area and the transportation, treatment, disposal, recycling,
and/or sale of such Produced Water and Other Waste Water. Antero Water may in
the future enter into additional contracts and/or acquire additional assets for
the purpose of carrying out such activities in the Initial Service Area and
other areas.

E.         Producer desires to contract with Antero Water for Antero Water to
provide the Fluid Handling Services in the Service Area, and Antero Water
desires to provide the Fluid Handling Services to Producer, in each case in
accordance with the terms and conditions of this Agreement.

F.         (i) Producer and AW initially were parties to that certain Water
Treatment Services Agreement, dated as of September 23, 2015, which agreement
was partially assigned by AW to AT pursuant to that certain Amended and Restated
Partial Assignment and Assumption Agreement dated as of December 7, 2016, but
effective as of September 24, 2015, between AW and AT (collectively, the
“Original Agreement”).





1

--------------------------------------------------------------------------------

 

 

 

G.        The Parties desire to amend and restate the Original Agreement in its
entirety on the terms set forth herein.

NOW THEREFORE, in consideration of the premises and mutual covenants set forth
in this Agreement, the Parties agree as follows:

ARTICLE 1

DEFINITIONS

Capitalized terms used, but not otherwise defined, in this Agreement shall have
the respective meanings given to such terms set forth below:

Adequate Assurance of Performance.  As defined in Section 14.6(a).

Affiliate.  Any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with
another Person.  Affiliated shall have the correlative meaning.  The term
“control” (including its derivatives and similar terms) shall mean possessing
the power to direct or cause the direction of the management and policies of a
Person, whether through ownership, by contract, or otherwise.  Notwithstanding
the foregoing, any Person shall be deemed to control any specified Person if
such Person owns fifty percent (50%) or more of the voting securities of the
specified Person, or if the specified Person owns fifty percent (50%) or more of
the voting securities of such Person, or if fifty percent (50%) or more of the
voting securities of the specified Person and such Person are under common
control.  Notwithstanding the foregoing, for purposes of this Agreement, none of
AMGP GP LLC, Antero Midstream GP LP, or Antero Midstream Partners LP, or any of
their respective direct or indirect subsidiaries (including AW and AT) shall be
an Affiliate of Producer, and neither Producer nor any of its direct or indirect
subsidiaries (other than Antero Midstream Partners LP and its direct and
indirect subsidiaries) shall be an Affiliate of AW or AT.

Agreement.  As defined in the preamble hereof.

Antero Water.  As defined in the preamble of this Agreement.

Antero Water Group.  As defined in Section 16.2(b).

Applicable Law.  Any applicable law, statute, regulation, rule, code,
administrative order or enforcement action (whether national, local, municipal,
territorial, provincial, or federal and including common law) of any
Governmental Authority, including any Environmental Law, to the extent they
apply to the Fluid Handling Services or the Parties.

Assumed Subcontracts.  As defined in Section 7.1(b).

AST.  An above-ground storage tank.

AT.  As defined in the preamble of this Agreement.

Attributable Produced Water.  Produced Water produced from a Well operated by
Producer located on the Service Area Properties and attributable to either (i)
Producer’s interest in





2

--------------------------------------------------------------------------------

 

 

 

such Well or (ii) the interest of non-operating parties in such Well, to the
extent that Producer (as operator) has the right to dispose of, and is
responsible for the disposition of, such Produced Water.

AW.  As defined in the preamble of this Agreement.

Barrel.  Forty-two Gallons.

Baseline Components.  As defined in Section 7.1(e).

Business Day.  Any calendar Day that commercial banks in New York City are open
for business.

Chemicals Baseline.  As defined in Section 7.1(d).

Completion Deadline.  As defined in Section 4.2(b).

Connection Notice.  As defined in Section 4.2(b).

Confidential Information.  As defined in Section 19.6(a).

Conflicting Commitment.  Any agreement, commitment or arrangement that would
require Producer to use Fresh Water delivered by any Person other than Antero
Water to a Well in Producer’s hydraulic fracturing operations on such Well or to
deliver Attributable Produced Water or Other Waste Water to any Person other
than Antero Water for gathering, collection, transportation, processing,
treatment, recycling, re-sale, or other disposal or disposition.

Contract Year.  Each of (i) the period from the Original Agreement Effective
Date to the last Day of the Month in which the first anniversary of the Original
Agreement Effective Date occurs and (ii) each period of twelve (12) Months
thereafter.

Contribution Agreement.  As defined in Section 15.2.

Cost of Service Fee.  As defined in Section 7.1(j).

CPI.  As defined in Section 7.1(f).

CS Facility.  As defined in Section 7.1(j).

Day.  A period commencing at 10:00 a.m., Eastern Standard Time, on a calendar
day and ending at 10:00 a.m., Eastern Standard Time, on the next succeeding
calendar day.  Daily shall have the correlative meaning.

Delay Notice.  As defined in Section 4.2(e).

Delayed Well Pad.  As defined in Section 4.2(e).

Delivery Point Fee.  As defined in Section 7.1(a)(i).

Designated Receiving Facility.  As defined in Section 5.3.





3

--------------------------------------------------------------------------------

 

 

 

Development Plan.  As defined in Section 4.1(a).

Effective Date.  As defined in the preamble of this Agreement.

Electricity Baseline.  As defined in Section 7.1(d).

Environmental Laws.  All Applicable Laws pertaining to the presence or release
of environmental contaminants (including any Hazardous Materials), or relating
to natural resources (including any protected species) or the environment
(including the air, water, surface or subsurface of the ground) as same are in
effect at any time and including the Comprehensive Environmental Response,
Compensation and Liability Act (“CERCLA”), as amended by Superfund Amendments
and Reauthorization Act (“SARA”), 42 U.S.C. §§ 9601 et seq.; Resource
Conservation and Recovery Act (“RCRA”), as amended by the Solid Waste Disposal
Act (“SWDA”), 42 U.S.C. §§6901 et seq.; Federal Water Pollution Control Act
(“FWPCA”), as amended by the Clean Water Act (“CWA”), 33 U.S.C. §§ 1251 et seq.;
Safe Drinking Water Act, 42 U.S.C. §§ 300f et seq.; Clean Air Act (“CAA”), 42
U.S.C., §§ 7401 et seq.; and Toxic Substances Control Act (“TSCA”), 15 U.S.C.,
§§ 2601 et seq., as each are amended from time to time, and any similar state or
local enactments by Governmental Authorities.

Fair Market Value.  With respect to any asset, the price that would be paid by a
willing buyer of such asset to a willing seller, as determined by an independent
nationally known investment banking firm selected by Antero Water and reasonably
acceptable to Producer.

Firm Service.  Fluid Handling Services that are accorded the highest priority on
the Water Facilities with respect to capacity allocations, interruptions, or
curtailments, specifically including the Fresh Water Services provided to
Producer hereunder.  Firm Services will be the last curtailed on the relevant
part of the Water Facilities in the event of an interruption or curtailment, and
all Firm Services  will be treated equally in the event an allocation is
necessary.

Fluid Handling Services.  As defined in Section 3.1.

Force Majeure.  As defined in Section 15.2.

Fresh Water.  Either (i) (A) raw fresh water taken by Antero Water from the Take
Points or its other sources of raw fresh water and (B) water remaining after
treatment of waste water at the Treatment Facility, or a mixture of (A) and (B),
or (ii) a mixture of raw fresh water and/or water remaining after treatment at
the Treatment Facility and Treated Waste Water.

Fresh Water Delivery Point.  With respect to each Well Pad, the water inlet
flange of the working tanks or the hydration unit located at or in the vicinity
of such Well Pad being utilized by Producer and its other contractors in
hydraulic fracturing operations on a Well on such Well Pad.

Fresh Water Delivery Rate.  With respect to each Well Pad, the rate at which
Fresh Water is to be delivered by Antero Water from the Fresh Water System to
the Fresh Water Delivery Point at such Well Pad, which rate is specified by
Producer in the Connection Notice for such Well Pad and is subject to
modification pursuant to Section 10.3.





4

--------------------------------------------------------------------------------

 

 

 

Fresh Water Facilities.  Collectively, the Fresh Water System and the High-Rate
Transfer Facilities, including the Fresh Water facilities described in Exhibit B
acquired by AW from Producer as of the Original Agreement Effective Date
(including any Fresh Water assets included in the Water Assets, as such term is
defined in the Contribution Agreement), including any additional System Segments
constructed after the Original Agreement Effective Date, as such Fresh Water
facilities are expanded after the Original Agreement Effective Date.  The Fresh
Water Facilities do not include any Fresh Water Delivery Point or facilities at
the Well Pads downstream of the Fresh Water Delivery Points, all of which
facilities shall be owned and operated by Producer or its subcontractors.

Fresh Water Facilities Plan.  As defined in Section 4.1(b).

Fresh Water Measurement Point.  The inlet to Antero Water’s Measurement
Facilities located at the inlet to the High-Rate Transfer Facilities located at
or in the vicinity of each Well Pad.

Fresh Water Quality Standards.  As defined in Section 11.2.

Fresh Water Services.  Those Fluid Handling Services that are described in
Section 3.1(a) through Section 3.1(e).

Fresh Water System.  Fresh Water facilities of Antero Water, its Affiliates and
its and their subcontractors upstream of the interconnection with the High-Rate
Transfer Facilities, including, in each case, to the extent now in existence or
constructed or installed in the future, all Fresh Water pipelines, System
Retention Facilities, System Pumping Stations, Take Point Facilities,
Measurement Facilities, vehicles, rights of way (whether for underground or
surface use), fee parcels, surface rights, and permits, and all appurtenant
facilities.  The Fresh Water System is used to take Fresh Water from the Take
Points or Antero Water’s other sources of Fresh Water (other than Treated Waste
Water) to the Well Pads, where such Fresh Water is transferred through the High
Rate Transfer Facilities to the Fresh Water Delivery Points.

Fuel Gas.  As defined in Section 7.1(d).

Gallon.  One U.S. gallon, which is equal to 231 cubic inches.

Gas.  Any mixture of gaseous hydrocarbons, consisting essentially of methane and
heavier hydrocarbons and inert and noncombustible gases, that is extracted from
beneath the surface of the earth.

Gas Baseline.  As defined in Section 7.1(d).

Governmental Approval.  Any permit, license, consent, clearance, certificate,
approval, authorization or similar document or authority which any Applicable
Law or Governmental Authority requires either Party to hold or obtain in order
for the Fluid Handling Services to be performed, including any that are required
to take Fresh Water from the Take Points or Antero Water’s other sources of
Fresh Water.





5

--------------------------------------------------------------------------------

 

 

 

Governmental Authority.  Any federal, state, local, municipal, tribal or other
government; any governmental, regulatory or administrative agency, commission,
body or other authority exercising or entitled to exercise any administrative,
executive, judicial, legislative, regulatory or taxing authority or power; and
any court or governmental tribunal, including any tribal authority having or
asserting jurisdiction.

Hazardous Materials.  Collectively, (i) materials  defined as “hazardous
substances” in CERCLA, or any successor statute, unless such term has been given
broader meaning by laws, regulations, rules, orders, ordinances, requirements or
determinations of any Governmental Authority having jurisdiction with respect to
the Fluid Handling Services or the Parties (including Governmental Authorities
establishing common law liability), in which case such broader meaning shall
apply; (ii) materials defined as “hazardous wastes” in RCRA, or any successor
statute, unless such term has been given broader meaning by laws, regulations,
rules, orders, ordinances, requirements or determinations of any Governmental
Authority having jurisdiction with respect to the Fluid Handling Services or the
Parties (including Governmental Authorities establishing common law liability),
in which case such broader meaning shall apply; (c) any Hydrocarbons, Produced
Water,  petroleum or petroleum produce; (d) any polychlorinated biphenyl; and
(e) any pollutant or contaminant or hazardous, dangerous or toxic chemical,
material, waste or substance, including naturally occurring radioactive
material, regulated under or within the meaning of any applicable Environmental
Law.

High-Rate Transfer Facilities.  Facilities of Antero Water and its
subcontractors located at or in the vicinity of a Well Pad used to perform
High-Rate Transfer Services at such Well Pad, including, as applicable, ASTs,
treated water offload tanks, high-rate transfer pumps, associated hoses and
lines, and all related equipment and facilities used to transfer Fresh Water
from the Fresh Water System to the Fresh Water Delivery Points at the Fresh
Water Delivery Rate.

High-Rate Transfer Services.  As defined in Section 3.1(e).

Hydrocarbons.  Gas and/or Liquid Hydrocarbons.

Incurred Costs. With respect to a Delayed Well Pad and the delivery of the
Original Connection Notice therefor, the amount of all reasonable incremental
costs and expenses incurred by Antero Water through the date of the Delay Notice
for such Delayed Well Pad to procure, construct and install the relevant rights
and facilities to connect the Delayed Well Pad to the Fresh Water System and to
cause such facilities to be available to commence providing Fresh Water Services
thereto.

Initial Development Plan.  The Development Plan attached hereto as Exhibit D.

Initial Service Area.  The area described in Exhibit A hereto.

Interruptible Service.  Fluid Handling Services that are accorded the lowest
priority on the Water Facilities with respect to capacity allocations,
interruptions, or curtailments.  Interruptible Service will be the first
curtailed on the relevant part of the Water Facilities in the event of an
interruption or curtailment.

Landfill Credit.  As defined in Section 7.1(c).





6

--------------------------------------------------------------------------------

 

 

 

Liquid Hydrocarbons.  Oil, condensate, natural gasoline and all the liquid
hydrocarbon production from wells, or a blend of such.

Maintenance.  As defined in Section 8.2.

Measurement Facilities.  Any facility or equipment used to measure the volume of
Fresh Water,  which may include meter tubes, isolation valves, tank strappings,
recording devices, communication equipment, buildings and barriers.

Minimum Annual Fresh Water Volume Commitment.  An aggregate volume of Fresh
Water in the applicable calendar year equal to the number of Days in such
calendar year multiplied by the Minimum Daily Fresh Water Volume Commitment with
respect to such calendar year.

Minimum Daily Fresh Water Volume Commitment.  With respect to each of calendar
years 2016 through 2019, inclusive, the volume of Fresh Water, in Barrels per
Day, set forth beside such calendar year in the following table:

 

2016

90,000 Barrels per Day

2017

100,000 Barrels per Day

2018

120,000 Barrels per Day

2019

120,000 Barrels per Day

 

Minimum Quarterly Fresh Water Volume Commitment.  An aggregate volume of Fresh
Water in the applicable calendar quarter equal to the number of Days in such
calendar quarter multiplied by the Minimum Daily Fresh Water Volume Commitment
with respect to the calendar year in which such calendar quarter falls.

 

Month.  A period commencing at 10:00 a.m., Eastern Standard Time, on the first
Day of a calendar month and extending until 10:00 a.m., Eastern Standard Time,
on the first Day of the next succeeding calendar month.  Monthly shall have the
correlative meaning.

MVC Credit Volumes.  With respect to each calendar year from 2016 through 2019,
inclusive, or any calendar quarter in any such calendar year, as applicable, the
sum of (i) the aggregate number of Barrels of Fresh Water delivered to the Fresh
Water Delivery Points under this Agreement or the Original Agreement during such
calendar year or calendar quarter, as applicable, plus (ii) if Antero Water
fails to deliver Fresh Water to the Fresh Water Delivery Points when required to
do so under this Agreement or the Original Agreement, including if such failure
is excused by an event of Force Majeure (but, for the avoidance of doubt, not
including Producer’s inability to receive or utilize Fresh Water as a result of
an event of Force Majeure),  the aggregate number of additional Barrels of Fresh
Water that would have been delivered to the Fresh Water Delivery Points during
such calendar year or calendar quarter, as applicable, if Antero Water had
delivered such Fresh Water when required to do so.





7

--------------------------------------------------------------------------------

 

 

 

Off-Site Tanks.  Tanks located downstream from a Well Pad where Produced Water
that is entrained in Hydrocarbons and becomes separated from such Hydrocarbons
downstream of a Well Pad is held pending collection, gathering, and/or disposal.

Oil and Gas Interests.  Oil and gas leasehold interests and oil and gas mineral
fee interests, including working interests, overriding royalty interests, net
profits interests, carried interests, and similar rights and interests.

Original Agreement. As defined in the recitals of this Agreement.

Original Agreement Effective Date. As defined in the recitals of this Agreement.

Original Connection Notice.  As defined in Section 4.2(e).

Other Waste Water.  Waste water other than Produced Water that is generated from
Producer’s operations at Well Pads or that collects at the Well Pads or on
Producer’s property adjacent to the Well Pads, and including in each case all
materials (including Hydrocarbons) contained in such water.

Parties.  As defined in the preamble of this Agreement.

Party.  As defined in the preamble of this Agreement.

Person.  An individual, a corporation, a partnership, a limited partnership, a
limited liability company, an association, a joint venture, a trust, an
unincorporated organization, or any other entity or organization, including a
Governmental Authority.

Planned Well.  As defined in Section 4.1(a).

Planned Well Pad.  As defined in Section 4.1(a).

Previous Year Credit.  An amount with respect to each of calendar years 2017
through 2019, inclusive, equal to the excess, if any, of (1) the aggregate of
the MVC Credit Volumes for the previous calendar year multiplied by the
applicable Delivery Point Fee in effect on the last Day of such previous
calendar year over (2) the product of the Projected Fresh Water Volumes for such
previous calendar year multiplied by Weighted Delivery Point Fee in effect on
the last Day of such previous calendar year.  If there is no such excess, the
Previous Year Credit shall be zero.

Produced Water.  Water produced from Wells alongside Hydrocarbons, including (i)
water separated from Hydrocarbons at the wellhead upstream of a Produced Water
Receipt Point located at a Well Pad through conventional mechanical separation
equipment and held in tanks owned by Producer at the Well Pad, including
flowback water, drilling fluids, and other fluid wastes produced from such
Wells, and (ii) water entrained in Hydrocarbons that separates from such
Hydrocarbons downstream of a Well Pad that a third party is not responsible for
collecting, gathering, and/or disposing of and that is held in Off-Site Tanks,
and including in each case all materials (including Hydrocarbons) contained in
such water.





8

--------------------------------------------------------------------------------

 

 

 

Produced Water Receipt Point.  The outlet flange of the Producer’s Produced
Water tankage located at or nearby or assigned to a Well, downstream of the
Producer’s separation equipment, or the outlet flange of an Off-Site Tank.

Producer.  As defined in the preamble of this Agreement.

Producer Group.  As defined in Section 16.1(b).

Projected Fresh Water Volumes.  An aggregate volume of Fresh Water in the
applicable calendar year equal to the number of Days in such calendar year
multiplied by the number of Barrels per Day set forth beside such calendar year
in the following table:

 

2016

126,000 Barrels per Day

2017

142,000 Barrels per Day

2018

203,000 Barrels per Day

 

Quarterly MVC Shortfall Fee.  As defined in Section 7.2(a).

Reimbursable Landfill Costs.  As defined in Section 7.1(c).

Reimbursable Waste Water Services Costs.  As defined in Section 7.1(a)(vii).

Required Pumping Station.  As defined in Section 4.6.

Required Retention Facility.  As defined in Section 4.5.

Retention Facility.  Each retention area, impoundment, or other similar facility
used to temporarily store Fresh Water upstream of the High Rate Transfer
Facilities.

Service Area.  The Initial Service Area and any other area that becomes part of
the Service Area pursuant to Section 2.4.

Service Area Properties.  All Oil and Gas Interests now owned or hereafter
acquired by Producer and located wholly or partly within the Service Area or
pooled, unitized or communitized with Oil and Gas Interests located wholly or
partly within the Service Area; provided that Service Area Properties shall not
include any Oil and Gas Interests that are unitized or pooled with the
properties of third parties that are not Service Area Properties if Producer is
not the operator of such unit.

Six Month Deadline. As defined in Section 4.2(e)(ii).

Specified Fee.  As defined in Section 7.1(h).

System Pumping Station.  As defined in Section 4.6.

System Retention Facility.  As defined in Section 4.5.





9

--------------------------------------------------------------------------------

 

 

 

System Segment.  A physically separate segment of the Fresh Water System  that
connects one or more Take Points  or other sources of Fresh Water (other than
Treated Waste Water) to one or more System Retention Facilities, together with
any underground Fresh Water lines downstream of such System Retention Facilities
and any rights of way downstream of such System Retention Facilities for surface
Fresh Water lines,  including all Fresh Water pipelines,  System Retention
Facilities, System Pumping Stations, Take Point Facilities, Measurement
Facilities, rights of way, fee parcels, surface rights, and permits, and all
appurtenant facilities, in each case, owned by Antero Water or its Affiliates.

System Take Point.  Each take point on any System Segment, including the Take
Points.

Take Point.  Those points specified in Exhibit C hereto, together with such
additional points as are specified by Producer in accordance with Section 4.4
from which, in accordance with agreements with the holders of water rights
and/or Applicable Laws and required Governmental Approvals, Producer has
procured the right for Antero Water to take Fresh Water which Antero Water will
then make available to Producer for use in accordance with this Agreement.

Take Point Facilities.  All facilities located at any Take Point or other source
of Fresh Water (other than Treated Waste Water) that are necessary for Antero
Water to take Fresh Water from the Fresh Water source at such Take Point or
other source, together with any ozonation facilities installed at such Take
Point or other source.

Target Commencement Date.  As defined in Section 4.2(b).

Transportation Services.  As defined in Section 3.1(f).

Treated Waste Water.  Treated waste water, but excluding water remaining after
treatment at the Treatment Facility.

Treatment Facility.  The advanced wastewater treatment facility located in
Doddridge County, West Virginia, and owned by AT, and any expansions or
modifications thereto.

Treatment Facility Fee.  As defined in Section 7.1(a)(v).

Treatment Facility Fee Supplement.  As defined in Section 7.1(d).

Trucked Fresh Water Fee.  As defined in Section 7.1(a)(ii).

Truck Fuel Baseline.  As defined in Section 7.1(e).

USDOT.  The United States Department of Transportation.

Waste Water.  Produced Water and Other Waste Water.

Waste Water Facilities. Any facilities owned by Antero Water or its Affiliates
through which Waste Water is gathered, collected, transported, processed,
treated, recycled, or disposed of from any Oil and Gas Interests.





10

--------------------------------------------------------------------------------

 

 

 

Waste Water Quality Standards.  As defined in Section 11.6.

Waste Water Services.  Those Fluid Handling Services described in Section 3.1(f)
and Section 3.1(g).

Waste Water Trucking Fee.  As defined in Section 7.1(a)(vi).

Waste Water Trucking Fee Supplement.  As defined in Section 7.1(e).

Water Facilities.  The Fresh Water Facilities and the Waste Water Facilities.

Weighted Delivery Point Fee.  With respect to any Day, the sum of (i) the
product of the Delivery Point Fee applicable to Fresh Water Delivery Points in
West Virginia on such Day multiplied by 0.64 plus (ii) the product of the
Delivery Point Fee applicable to Fresh Water Delivery Points outside West
Virginia on such Day multiplied by 0.36.

Well.  A well for the production of Hydrocarbons in which Producer owns an
interest that is located on the Service Area Properties or for which Fluid
Handling Services are otherwise required to be performed in accordance with this
Agreement.

Well Pad.  The surface installation on which one or more Wells are located.

ARTICLE 2

PRODUCER COMMITMENTS

Section 2.1      Producer Commitments.  Subject to the terms and conditions of
this Agreement, including Section 2.2 and Section 2.3,  during the term of this
Agreement Producer covenants and commits (a) to exclusively use Fresh Water made
available by Antero Water to Producer under this Agreement for use in its
hydraulic fracturing operations for all Wells operated by Producer and (b) to
exclusively utilize Antero Water for the performance of the Waste Water Services
for all Attributable Produced Water, as and when produced, and all Other Waste
Water.

Section 2.2      Conflicting Commitments.  Producer shall have the right to
comply with any Conflicting Commitment entered into by a non-Affiliated
predecessor-in-interest to Producer to which any Service Area Property acquired
by Producer after the Original Agreement Effective Date is subject as of the
date of acquisition thereof (other than any Conflicting Dedication entered into
by such predecessor-in-interest at the direction of Shipper or any of its
Affiliates in connection with such acquisition, but subject to the remainder of
this Section 2.2), whether such Conflicting Commitment is documented in an
agreement binding upon such predecessor-in-interest that is assigned to and/or
assumed by Producer (fully or partially) and/or in a new agreement binding upon
Producer that replaces (fully or partially) the agreement binding upon such
predecessor-in-interest, as long as neither the scope nor term of the
Conflicting Commitment are extended beyond that applicable to such
predecessor-in-interest at the time of the acquisition; provided, however, that
Producer shall have the right to comply with each Conflicting Commitment only
until the first Day of the Month following the termination of such Conflicting
Commitment and shall not take any voluntary action (including the exercise of
any right to extend) to extend the term of such Conflicting Commitment beyond
the minimum term provided for in the document evidencing such Conflicting
Commitment.  Producer represents that as of the Original Agreement Effective
Date





11

--------------------------------------------------------------------------------

 

 

 

there were no Conflicting Commitments.  To the extent that a Conflicting
Commitment applies to one or more Wells, but not all Wells, on a Well Pad,
Producer shall have the right to comply with such Conflicting Commitment (to the
extent set forth in this Section 2.2) with respect to all Wells on such Well
Pad.

Section 2.3      Covenant Running with the Land.  The covenants and commitments
made by Producer under this Article 2 are covenants running with the land. For
the avoidance of doubt and in addition to that which is provided in Section
19.4, in the event Producer sells, transfers, conveys, assigns, grants, or
otherwise disposes of any or all of its interest in any of its Service Area
Properties, then any such sale, transfer, conveyance, assignment, grant, or
other disposition shall be expressly subject to this Agreement and any
instrument of conveyance shall so state.  Notwithstanding the foregoing,
Producer shall be permitted to sell, transfer, convey, assign, grant, or
otherwise dispose of Service Area Properties free of the covenant and commitment
made under this Article 2 in a sale or other disposition in which a number of
net acres of Service Area Properties that, when added to the total of net acres
of Service Area Properties theretofore and, where applicable, simultaneously
disposed of free of the commitment made by Producer under this Article 2, does
not exceed the aggregate number of net acres of Service Area Properties acquired
by Producer after the Original Agreement Effective Date, including in a
transaction in which Service Area Properties are exchanged for other properties
located in the Service Area that would be subject to commitment made by Producer
under this Article 2.  At the request of Antero Water, the Parties shall execute
and record an amendment to the memorandum of this Agreement previously entered
into, as provided in Section 19.17, to reflect additions to the Service Area
Properties.

Section 2.4      Additional Oil and Gas Interests or Water Facilities.

(a)     If at any time Producer acquires any existing water facilities through
which Fresh Water is made available to, or through which Waste Water is
gathered, collected, transported, processed, treated, recycled, or disposed of
from, any Oil and Gas Interests, it shall, by notice delivered to Antero Water
on or before the 10th day after such acquisition, which notice shall include a
reasonable description of such water facilities and such Oil and Gas Interests
(including an update to the Development Plan reflecting such Oil and Gas
Interests that Producer is acquiring or has acquired that Producer will operate)
and the price paid by Producer for such water facilities, including any
liabilities assumed by Producer, offer to sell to Antero Water such water
facilities, including all Fresh Water or Produced Water pipelines, Retention
Facilities, pumping stations, take point facilities, delivery points, receipt
points, measurement facilities, trucking facilities, disposal wells, processing,
recycling, or treatment facilities, rights of way or surface rights (whether for
underground or surface use, but excluding, in each case, any rights of way or
surface rights to the extent such rights are granted under any Oil and Gas
Interest), fee parcels, and permits, and all appurtenant facilities, in each
case, to the extent the foregoing items are used in connection with such water
facilities, as well as any third party contracts for services utilizing such
water facilities, at the same price at which such water facilities and related
assets were acquired by Producer, including the assumption of any liabilities
with respect thereto assumed by Producer.  Antero Water shall have the right, to
be exercised by notice delivered to Producer on or before the 60th Day after
delivery of Producer’s notice of its acquisition of such water facilities, to
acquire such water facilities and related assets at such price (including the
assumption of such liabilities).  If Antero Water does not deliver such notice
to Producer on or





12

--------------------------------------------------------------------------------

 

 

 

before such 60th Day, Antero Water shall be deemed to have waived its right to
acquire such water facilities and related assets (except in the case of a third
party services offer as provided below), and (i) Producer shall have the right
to own and operate such facilities to make available Fresh Water to, and/or to
gather, collect, transport, process, treat, recycle, and/or dispose of Produced
Water produced from and Other Waste Water associated with, the Oil and Gas
Interests described in such notice and all other Oil and Gas Interests within
the area within two miles of any such Oil and Gas Interest for which Antero
Water is not, as of the date of Producer’s initial notice of the acquisition,
providing Fluid Handling Services  and/or (ii) Producer shall have the right to
solicit proposals from a third party service provider to acquire and operate
such facilities to make available Fresh Water to, and/or to gather, collect,
transport, and/or dispose of Produced Water produced from and Other Waste Water
associated with, the Oil and Gas Interests described in such notice owned or
acquired by Producer and all Oil and Gas Interests within the area within two
miles of any such Oil and Gas Interest owned or acquired by Producer for which
Antero Water is not, as of the date of Producer’s initial notice of the
acquisition, providing Fluid Handling Services. If Producer obtains any such
third party proposal, it shall, by notice to Antero Water, provide Antero Water
with all the terms and conditions thereof (and, to the extent any such terms and
conditions are confidential, shall use commercially reasonable efforts to obtain
a waiver of any such applicable confidentiality restriction), and Antero Water
shall have the right to elect, by notice delivered to Producer on or before the
60th Day after delivery of Producer’s notice containing the terms and conditions
of such proposal, to acquire such water facilities and related assets and
provide the services offered by the applicable third party on the same terms and
conditions as those offered by the third party service provider.  If Antero
Water does not so elect on or before such 60th Day, Producer shall have the
right to contract with such third party service provider to acquire such water
facilities and to provide such services, on terms no more favorable to such
third party service provider than the terms and conditions of its proposal as
provided to Antero Water, to the Oil and Gas Interests described in such notice
in which Producer owns or acquires an interest and all other Oil and Gas
Interests within the area within two miles of any such Oil and Gas Interest in
which Producer owns or acquires an interest for which Antero Water is not, as of
the date of Producer’s initial notice of the acquisition, providing Fluid
Handling Services.  If Antero Water elects to acquire such water facilities, the
closing of Antero Water’s purchase of such water facilities and related assets
from Producer shall take place as soon as reasonably practicable following
Antero Water’s exercise of its right to acquire such water facilities.  From and
after the closing of such purchase by Antero Water, all Oil and Gas Interests in
which Producer owns an interest that are operated by Producer the Fresh Water
for which is being made available, and the Produced Water from which is being
gathered, collected, transported, processed, treated, recycled and disposed of
utilizing such water facilities, as well as Oil and Gas Interests in which
Producer owns an interest that are operated by Producer within the area within
two miles of any such Oil and Gas Interest, unless such Oil and Gas Interests
are already Service Area Properties, shall become Service Area Properties, and
such area, to the extent not in or part of the then-existing Service Area, shall
become part of the Service Area, and the proposed Development Plan update
included in Producer’s notice shall become part of the Development Plan.  In any
transaction in which Producer so acquires water facilities, Producer shall use
reasonable efforts to cause the transaction documents for such acquisition to
state a separate purchase price (and separately state any assumed liabilities)
for such water facilities and related assets.  If notwithstanding such
reasonable efforts the transaction documents for such acquisition do not state a
separate purchase price, the purchase price to be paid by Antero





13

--------------------------------------------------------------------------------

 

 

 

Water to Producer for such water facilities and related assets shall be equal to
the Fair Market Value of such water facilities and related assets, and Antero
Water shall assume all liabilities in respect of such water facilities and
related assets to the extent arising from the ownership and operation of such
water facilities and related assets and/or any occurrence with respect thereto
from and after the closing of the purchase of such water facilities and related
assets by Antero Water.

(b)     If at any time Producer desires to have Fresh Water made available to,
and/or Produced Water and Other Waste Water gathered, collected, transported,
processed, treated, recycled, and/or disposed of from, any Oil and Gas Interests
in which Producer owns an interest that are operated by Producer outside the
then-existing Service Area, Producer shall, by notice to Antero Water specifying
(i) the services it desires, including in the case of Fresh Water the take
points and delivery points it desires to have connected, and (ii) the Oil and
Gas Interests owned by Producer to which Fresh Water is to be made available and
from which Produced Water and Other Waste Water are to be gathered, collected,
transported, processed, treated, recycled, and/or disposed of (including an
update to the Development Plan reflecting such Oil and Gas Interests and the
Wells planned to be drilled on such Oil and Gas Interests during the period of
at least 18 Months after such notice), offer to Antero Water the opportunity to
provide such Fresh Water and to gather, collect, transport, process, treat,
recycle, and/or dispose of such Produced Water and Other Waste Water.  Antero
Water shall have the right, to be exercised by notice to Producer on or before
the 60th Day after delivery of Producer’s notice, to elect to perform such
services as Fluid Handling Services under this Agreement.  If Antero Water
exercises such right as provided above, from and after the date of Antero
Water’s notice of exercise, the area within two miles of the Oil and Gas
Interests described in such notice, to the extent not already Service Area
Properties, shall become part of the Service Area Properties, and the proposed
Development Plan update included in Producer’s notice shall become part of the
Development Plan.  If  Antero Water does not give such notice to Producer on or
before such 60th Day, Antero Water shall be deemed to have waived its right to
perform such services as Fluid Handling Services under this Agreement, except in
the case of a third party services offer as provided below,  and (1) Producer
shall have the right to construct, own, and operate facilities to make available
Fresh Water to, and/or to gather, collect, transport, process, treat, recycle,
and/or dispose of Produced Water and Other Waste Water from, the Oil and Gas
Interests described in such notice or (2) Producer shall have the right to
solicit proposals from a third party service provider to provide such services
with respect to the Oil and Gas Interests described in such notice and all Oil
and Gas Interests owned by Producer within the area within two miles of any such
Oil and Gas Interest for which Antero Water is not, as of the date of Producer’s
initial notice to Antero Water under this provision, providing Fluid Handling
Services.  If Producer obtains any such third party proposal, it shall, by
notice to Antero Water, provide Antero Water with all the terms and conditions
thereof (and, to the extent any such terms and conditions are confidential,
shall use commercially reasonable efforts to obtain a waiver of any such
applicable confidentiality restriction), and Antero Water shall have the right
to elect, by notice to Producer on or before the 60th Day after delivery of
Producer’s notice containing the terms and conditions of such proposal, to
provide the services described in such notice on the same terms and conditions
as those offered by the third party service provider.  If Antero Water does not
so elect on or before such 60th Day, Producer shall have the right to contract
with such third party service provider to perform such services, on terms no
more favorable to such third party service provider than the terms and
conditions of its proposal as provided to Antero Water, with respect





14

--------------------------------------------------------------------------------

 

 

 

to the Oil and Gas Interests described in such notice and to all Oil and Gas
Interests owned by Producer within the area within two miles of any such Oil and
Gas Interest for which Antero Water is not, as of the date of Producer’s initial
notice to Antero Water under this provision, providing Fluid Handling Services.

ARTICLE 3

SERVICES

Section 3.1     Antero Water Service Commitment.  Subject to and in accordance
with the terms and conditions of this Agreement, during the term of this
Agreement Antero Water commits to providing the following services
(collectively, the “Fluid Handling Services”) to Producer:

(a)     take, or cause to be taken, at each Take Point on each Day, Fresh Water
in a quantity at least equal to the lesser of (i) the maximum capacity of the
Take Point Facilities as they then exist at such Take Point on such Day, (ii)
the maximum volume of Fresh Water that may be taken at such Take Point in
accordance with Producer’s rights to take Fresh Water at such Take Point,
including Applicable Laws and/or any relevant Governmental Approval, and (iii)
such volume of Fresh Water as shall be nominated by Producer in accordance with
this Agreement;

(b)     connect the Fresh Water System to Well Pads in accordance with the
procedures set forth in Section 4.2;

(c)     make available or cause to be made available, by underground or surface
water lines and through the use of System Retention Facilities if applicable,
and by trucking Treated Waste Water to the Well Pad if applicable, at the
interconnection with the High-Rate Transfer Facilities at each Well Pad during
the periods nominated by Producer in accordance with Section 10.2 during which
hydraulic fracturing operations are to be carried out at such Well Pad, Fresh
Water at sufficient rates of flow so that Fresh Water may be made available at
the Fresh Water Delivery Points on such Well Pad at the applicable Fresh Water
Delivery Rate;

(d)     at the request of Producer, as an alternative to delivery by water lines
as provided in Section 3.1(c),  deliver Fresh Water by truck from System
Retention Facilities to the inlet of the High-Rate Transfer Facilities at each
Well Pad during the periods nominated by Producer in accordance with Section
10.2 during which hydraulic fracturing operations are to be carried out at such
Well Pad, Fresh Water in sufficient quantities so that Fresh Water may be made
available at the Fresh Water Delivery Points on such Well Pad at the applicable
Fresh Water Delivery Rate;

(e)     during the periods nominated by Producer in accordance with Section 10.2
during which hydraulic fracturing operations are to be carried out at such Well
Pad,  transfer Fresh Water from the Fresh Water System (to be commingled and
mixed with Treated Waste Water trucked to such Well Pad by Antero Water when
applicable) through the High-Rate Transfer Facilities to the Fresh Water
Delivery Point at such Well Pad at the applicable Fresh Water Delivery Rate (the
“High-Rate Transfer Services”);

(f)     receive, or cause to be received, into its (or its subcontractors’)
trucks, or otherwise collect (i) all Attributable Produced Water from the
Produced Water Receipt Points





15

--------------------------------------------------------------------------------

 

 

 

and (ii) any Other Waste Water,  and deliver, or cause to be delivered, such
Produced Water or Other Waste Water to the applicable disposal or treatment
facility, including the Treatment Facility (the “Transportation Services”); and

(g)     (i) from and after the in-service date of the Treatment Facility (if
completed and placed into service) cause Produced Water collected from the
Produced Water Receipt Points and/or Other Waste Water that in each case meets
the quality standards of the Treatment Facility to be treated at the Treatment
Facility and released, sold for re-use, or otherwise disposed of, up to the
available capacity of the Treatment Facility from time to time and/or (ii) cause
Produced Water collected from the Produced Water Receipt Points and Other Waste
Water collected by Antero Water to be treated, recycled, released, sold for
re-use, or otherwise disposed of, through Designated Receiving Facilities.

Section 3.2     Priority of Fluid Handling Services.  All Fresh Water Services
provided under this Agreement shall be Firm Services, and all other Fluid
Handling Services, to the extent in the reasonable control of Antero Water,
shall be performed on a first-priority basis.

ARTICLE 4

FRESH WATER SYSTEM EXPANSION AND CONNECTION OF FRESH WATER DELIVERY POINTS

Section 4.1      Development Plan; Fresh Water Facilities Plan; Exchange and
Review of Information.

(a)     The Initial Development Plan describes Producer’s planned development
and drilling activities relating to the Service Area Properties through the date
that is 18 months after the Original Agreement Effective Date (such plan, as
updated as hereinafter provided, and including any proposed development plan
that becomes part of the Development Plan pursuant to Section 2.4, the
“Development Plan”).  Following the Original Agreement Effective Date, Producer
shall provide Antero Water an updated Development Plan describing the planned
development and drilling activities relating to the Service Area Properties for
the 18-Month period commencing on the date of such updated Development Plan on
or before the last Day of each Month.  Each Development Plan will include (i)
information as to the Wells that Producer expects will be drilled during such
period (each such Well reflected in a Development Plan, a “Planned Well”),
information as to each Well Pad expected to be constructed during such period
(each such Well Pad reflected in a Development Plan, a “Planned Well Pad”) and
the approximate locations thereof, and the earliest date on which hydraulic
fracturing operations are expected to be commenced at one or more Planned Wells
at each such Planned Well Pad,  (ii) good faith and reasonable forecasts of the
periods of time during which Fresh Water will be required at each Well Pad for
the purpose of hydraulic fracturing operations for all Planned Wells on such
Well Pad and the volumes of Fresh Water that will be required for such hydraulic
fracturing operations at such Planned Wells during the 18-Month period following
the date of such Development Plan, including for each such Planned Well the
expected Fresh Water Delivery Rate, and (iii) good faith and reasonable
forecasts of the volumes of Attributable Produced Water to be produced at each
Well (including the Planned Wells included in such Development Plan), in each
case to the extent not previously provided or, if earlier provided, as revised
in Producer’s good faith estimation.  Producer shall make its representatives
available to





16

--------------------------------------------------------------------------------

 

 

 

discuss the Development Plan from time to time with Antero Water and its
representatives, in order to facilitate advance planning for expansion or
improvement of the Fresh Water Facilities and to address other matters relating
to the construction and installation of additions to the Fresh Water Facilities
and/or the planning of the Waste Water Services.  Subject to the terms of
Section 4.2,  Producer may provide updated or amended Development Plans to
Antero Water at any time and shall provide its then-current Development Plan to
Antero Water from time to time on or prior to the fifth (5th) Business Day after
Antero Water’s request therefor.

(b)     Attached hereto as Exhibit E is a Fresh Water Facilities plan describing
and/or depicting the Fresh Water System as of the Original Agreement Effective
Date, including all Take Points, pipelines, Required Retention Facilities, Fresh
Water Delivery Points, rights of way for surface Fresh Water lines, and all
Required Pumping Stations and other major physical facilities, together with
their locations, sizes and other physical specifications, operating parameters,
capacities, and other relevant specifications, and together with a schedule for
completing the construction and installation of the planned portions thereof, in
each case as in existence, under construction, or planned as of the Original
Agreement Effective Date (such plan, as updated as hereinafter provided, the
“Fresh Water Facilities Plan”).  Based on the Development Plans and such other
information about the expected development of the Service Area Properties as
shall be provided to Antero Water by or on behalf of Producer in accordance
herewith,  Antero Water shall periodically update the Fresh Water Facilities
Plan.  Without limiting the generality of the foregoing, Antero Water shall
ensure that the Fresh Water Facilities Plan reflects each Monthly Development
Plan not later than 30 Days after such Development Plan is delivered. Antero
Water shall make the Fresh Water Facilities Plan available for inspection by
Producer and its representatives from time to time and shall make
representatives of Antero Water available to discuss the Fresh Water Facilities
Plan from time to time with Producer and its representatives.  Antero Water
shall provide Producer written updates not less frequently than Monthly on the
progress of work on all facilities necessary to connect the Fresh Water System 
to the Planned Well Pads  as set forth in the then-current Fresh Water
Facilities Plan.

(c)     Subject to Section 4.2, (i) the Parties recognize that the plans for the
development of the Service Area Properties set forth in the Development Plans,
as well as all information provided by Producer to Antero Water regarding its
intentions with respect to the development of the Service Area Properties, are
subject to change and revision at any time at the discretion of Producer, and
that such changes may impact the timing, configuration, and scope of the planned
activities of Antero Water, and (ii) the exchange of such information and any
changes thereto shall not give rise to any rights or liabilities as between the
Parties except as expressly set forth in this Agreement, and Antero Water shall
determine at its own risk the time at which it begins to work on and incur costs
in connection with particular projects to expand its facilities or capacities,
including the construction or installation of Water Facilities and the
acquisition of rights of way, equipment, and materials necessary or desirable in
connection therewith.  Without limiting the generality of the foregoing, and
notwithstanding anything to the contrary in this Agreement, Producer has no
obligation to Antero Water under this Agreement to develop or produce any
Hydrocarbons from the Service Area Properties or to pursue or complete any
drilling or development on the Service Area Properties, whether or not
envisioned in the Development Plan.





17

--------------------------------------------------------------------------------

 

 

 

Section 4.2      Expansion of Fresh Water System; Connection of Well Pads.

(a)     The Fresh Water System shall be designed, developed, and constructed for
the purpose of providing sufficient quantities of Fresh Water to the High-Rate
Transfer Facilities at each Well Pad at a sufficient rate of flow to enable
Antero Water to transfer such Fresh Water through the High-Rate Transfer
Facilities to the Fresh Water Delivery Points at the applicable Fresh Water
Delivery Rate as and when needed for hydraulic fracturing operations on such
Well Pad, and Antero Water shall be obligated, at its sole cost and expense,
subject to the provisions of this Agreement, to plan, procure, construct,
install, own, and operate the Fresh Water System so as to timely extend the
Fresh Water System to each Well Pad and timely deliver such quantities of Fresh
Water to each Well Pad so as to permit the full scope of Fresh Water Services to
be  provided with respect to all the Planned Wells in accordance with this
Section 4.2;  provided, that the foregoing shall not preclude Antero Water from
also designing, developing and constituting the Fresh Water System for the
provision of services to third parties.

(b)     Antero Water shall be obligated to extend the Fresh Water System to a
particular Well Pad only if Antero Water has received from Producer a notice in
the form of Exhibit F hereto (or in such form as Producer and Antero Water shall
otherwise agree from time to time) stating that Producer intends to drill,
complete, and carry out hydraulic fracturing operations on such Wells at such
Well Pad (as it may be amended as contemplated in Section 4.2(e),  a “Connection
Notice”) and setting forth the target date for the commencement of hydraulic
fracturing operations  (such date, as it may be amended as contemplated in
Section 4.2(e),  the “Target Commencement Date”) at such Well Pad and the Fresh
Water Delivery Rate for the Fresh Water Delivery Point at such Well
Pad.  Following receipt of a Connection Notice, Antero Water shall cause the
necessary facilities to be constructed to connect the Fresh Water System to such
Well Pads and to deliver and install at such Well Pads the necessary High-Rate
Transfer Facilities, such that the Fresh Water Services can be commenced when
hydraulic fracturing operations are ready to be commenced at such Well
Pad.  Such facilities shall be able to make Fresh Water available to such
Planned Well Pad as soon as reasonably practicable following the Connection
Notice and in any event on or before the later to occur of (1) the Target
Commencement Date with respect to such Planned Well Pad, (2) the date that is
180 Days after the Connection Notice, (3) for any Well Pad located in the
Initial Service Area but in any area outside the area described in Exhibit A as
the “core area” as of the Original Agreement Effective Date, the date specified
for such area in Exhibit A,  (4) for any Well Pad located outside the Initial
Service Area, the date that is 18 months after the area in which such Well  Pad
is located became part of the Service Area, and (5) the date on which the
initial Planned Well(s) at such Planned Well Pad has reached its projected depth
and is ready for completion and hydraulic fracturing operations (the later of
such dates, with respect to such Planned Well Pad, as it may be adjusted in
accordance with this Agreement, the “Completion Deadline”).  Antero Water shall
provide Producer notice promptly upon Antero Water’s becoming aware of any
reason to believe that it may not be able to connect a Planned Well Pad to the
Fresh Water System by the Target Commencement Date therefor or to otherwise
complete all facilities necessary to provide the full scope of Fresh Water
Services with respect to the Fresh Water Delivery Points at such Planned Well
Pad by the Target Commencement Date therefor.  If and to the extent Antero Water
is delayed in completing and making available such facilities by a Force Majeure
event or any action of Producer that is inconsistent with the cooperation
requirements of Section 4.7, then the Completion Deadline for such connection
shall be extended for a period of time equal to the





18

--------------------------------------------------------------------------------

 

 

 

period during which Antero Water’s completion and making available of such
facilities was delayed by such events or actions.  If Antero Water fails to
extend the Fresh Water System to a Well Pad by the Completion Date for such Well
Pad, and if Antero Water fails to deliver sufficient volumes of Fresh Water to
such Well Pad, by truck or otherwise, to enable Fresh Water to be delivered to
the Fresh Water Delivery Points through the High-Rate Transfer Facilities at the
Fresh Water Delivery Rate, by the Completion Date,  then, as Producer’s sole and
exclusive remedies for such delay:

(i)         if Antero Water notifies Producer that the required volumes of Fresh
Water are available at a System Retention Facility, Producer shall have the
right to pick up such volumes of Fresh Water at such System Retention Facility
and truck it to the  inlet to the High Rate Transfer Facilities at or in the
vicinity of the Well Pad, in which case the Producer’s actual cost of trucking
such Fresh Water to such location shall be deducted from the Delivery Point Fee
or the Cost of Service Fee, as applicable, or, if applicable, Producer shall be
entitled to recover from Antero Water the excess, if any, of its third party and
internal costs of trucking such Fresh Water to such location over the Delivery
Point Fee or the Cost of Service Fee, as applicable, that it would have been
obligated to pay Antero Water for the same volumes of Fresh Water; or

(ii)       if the required volumes of Fresh Water are not available at a System
Retention Facility as provided in clause (i) above, Producer shall have the
right to obtain Fresh Water from sources other than Antero Water for hydraulic
fracturing operations at such Well Pad and truck such Fresh Water to such Well
Pad until such time as such Well Pad is connected to the Fresh Water System and
the Fresh Water System is ready to make available Fresh Water at such Well Pad
in sufficient quantity for the commencement of the Fresh Water Services with
respect thereto, in which case Producer shall be entitled to recover from Antero
Water the excess, if any, of its third party and internal costs of obtaining
such Fresh Water and trucking such Fresh Water to such Well Pad over the
Delivery Point Fee or the Cost of Service Fee, as applicable, that it would have
been obligated to pay Antero Water for the same volumes of Fresh Water; or

(iii)      Producer shall have the right to complete the procurement,
construction and/or installation (including through one or more subcontractors)
of any rights or facilities necessary to connect the relevant Planned Well Pad
to the Fresh Water System and to permit Fresh Water to be made available at such
Well Pad at the applicable Fresh Water Delivery Rate, in which case Antero Water
shall pay, within 30 days after presentment of an invoice therefor,  to Producer
an amount equal to 115% of all reasonable out of pocket costs and expenses
incurred by Producer in so procuring, constructing, and/or installing such
rights and facilities, and upon receipt of payment by Producer therefor,
 Producer shall convey all such rights and facilities owned or under the control
of Producer to Antero Water (and shall use commercially reasonable efforts to
obtain any applicable consents triggered by such assignment) and such rights and
facilities shall thereafter be part of the Fresh Water System.

The remedies set forth in clauses (i),  (ii) and (iii) above shall be applicable
to Wells with Completion Deadlines that are 180 Days or more after the Original
Agreement Effective Date. Once a Well Pad is connected to the Fresh Water
System,  Antero Water shall maintain such





19

--------------------------------------------------------------------------------

 

 

 

connection until such time as Producer has advised Antero Water that all
hydraulic fracturing operations have been completed on all Planned Wells at such
Well Pad; provided that Antero Water shall have the right to remove and re-lay
temporary surface water lines from time to time as long as no delay or
disruption in Producer’s hydraulic fracturing operations results therefrom.

(c)     If the actual commencement of hydraulic fracturing operations at a
particular Well Pad is delayed through no fault of Antero Water more than 30
Days after the Target Commencement Date for such Well Pad and the Fresh Water
System is connected to the Fresh Water Delivery Point at such Well Pad and
available to commence providing Fresh Water to such Well Pad prior to the date
such initial Planned Well is ready for hydraulic fracturing,  Antero Water shall
be entitled to a fee equal to interest per annum at the Wall Street Journal
prime rate on the incremental cost and expense incurred by Antero Water to
procure, construct and install the relevant rights and facilities to connect to
such Well Pad and to cause such facilities to be available to commence providing
Fresh Water thereto for the number of Days after the Target Commencement Date
until the Day that hydraulic fracturing of the first Well at such Well Pad has
commenced; provided, however, that if hydraulic fracturing of such Well has not
commenced by the date that is six months after the Target Commencement Date for
such Well through no fault of Antero Water or, as of an earlier date, Producer
notifies Antero Water that it has elected not to fracture any Planned Wells at
such Planned Well Pad, Producer shall pay, within 30 days after presentment of
an invoice therefor,  to Antero Water an amount equal to 115% of all reasonable
incremental costs and expenses incurred by Antero Water in procuring,
constructing and installing such rights and facilities to connect the Fresh
Water System to such Planned Well Pad and to cause such facilities to be
available to commence providing Fresh Water thereto, and Antero Water shall (i)
assign, transfer, and deliver to Producer all rights and facilities (including
equipment, materials, work in progress, and completed construction) the costs
and expenses of which have so been paid by Producer, to Producer, and (ii) use
commercially reasonable efforts to obtain any applicable consents triggered by
such assignment.  If Producer so pays Antero Water and later completes a Well at
such Well Pad which it desires to hydraulically fracture, or if such facilities
are later used to connect and hydraulically fracture a Well at a different
Planned Well Pad or for a third party, Antero Water shall promptly refund to
Producer such amount paid by Producer, and Producer shall upon receipt of
payment therefor retransfer such rights and facilities to Antero Water (and
shall use commercially reasonable efforts to obtain any applicable consents
triggered by such assignment).

(d)     A Connection Notice shall be deemed to have been given for the Planned
Wells set forth on Exhibit G hereto, the Target Commencement Date for which
shall be as set forth on Exhibit G.  Such Connection Notice shall be deemed to
have been given for each such Planned Well 180 Days prior to such Target
Commencement Date.

(e)     Without limiting the rights and obligations of the Parties under
Section 4.2(c), with respect to any Well Pad for which Producer has delivered a
Connection Notice (any such Well Pad for which a Delay Notice described below is
provided, a “Delayed Well Pad”, and such Connection Notice, the “Original
Connection Notice” with respect to such Delayed Well Pad), Producer may, by
notice to Antero Water (a “Delay Notice”), inform Antero Water that the expected
completion date for drilling and completion of the Wells on the Delayed Well Pad
has been extended beyond the Target Commencement Date for the Delayed Well Pad
stated in the Original Connection Notice and that Producer elects either to (1)
amend the Original





20

--------------------------------------------------------------------------------

 

 

 

Connection Notice for the Delayed Well Pad by changing the Target Commencement
Date to a date specified in such Delay Notice, in which case the Completion
Deadline shall be determined as set forth in Section 4.2(b) based on the date of
delivery of the Original Connection Notice but utilizing the Target Commencement
Date as so amended, or (2) withdraw the Original Connection Notice.  If Producer
elects to withdraw the Original Connection Notice, and if a new Connection
Notice is later delivered with respect to the Delayed Well Pad, Antero Water
shall cause the necessary facilities to be constructed to connect the Well Pads
to the Fresh Water System and to commence the Fresh Water Services with respect
to the Fresh Water Delivery Points at such Well Pads as provided in this
Agreement based on the new Connection Notice, with the Completion Deadline being
determined based on the date of delivery of the new Connection Notice and the
Target Commencement Date set forth therein, as though the Original Connection
Notice was never given.  In the case of either (1) or (2) above:

(i)         If the completion of the initial Well on the Delayed Well Pad has
not occurred by the 31st day after the original Target Commencement Date with
respect to the Delayed Well Pad as set forth in the Original Connection Notice,
Producer shall pay Antero Water a fee equal to interest per annum at the Wall
Street Journal prime rate on the Incurred Costs with respect to such Delayed
Well Pad.  Such fee shall be payable Monthly in arrears on the 15th day of each
Month for the period commencing on such 31st day through the earlier to occur of
(A) the date on which the Incurred Costs are paid in full to Antero Water as
contemplated under Section 4.2(e)(ii) and (B) the date on which the initial Well
on the Delayed Well Pad has been completed pursuant to an applicable Connection
Notice.

(ii)       If (A) the completion of the initial Well on the Delayed Well Pad has
not occurred pursuant to an applicable Connection Notice by the date that is six
months after the original Target Commencement Date with respect to the Delayed
Well Pad as set forth in the Original Connection Notice (the “Six Month
Deadline”), or (b) Producer gives notice to Antero Water that it has determined
to permanently cancel all Planned Wells at the Delayed Well Pad, Producer shall
pay to Antero Water an amount equal to 115% of the Incurred Costs.  Such payment
shall be due on the 15th day after the Six Month Deadline.  On or before the
30th day after delivery of written request from Producer to Antero Water at any
time on or after the date such payment is made, Antero Water shall assign,
transfer, and deliver to Producer all rights and facilities (including
equipment, materials, work in progress, and completed construction) the costs
and expenses of which have so been paid by Producer as part of the Incurred
Costs, to Producer. If Producer so pays Antero Water and later completes a Well
at such Well Pad, or if such facilities are later used to connect and provide
Fresh Water Services to a Well at a different Planned Well Pad or to provide
services for a third party, Antero Water shall refund to Producer such amount
paid by Producer, and Producer shall upon receipt of payment therefor, if
applicable, retransfer such rights and facilities to Antero Water.

Section 4.3      Installation and Operation of High-Rate Transfer Facilities.

(a)     Antero Water shall be obligated, directly or through subcontractors, to
engineer, procure, transport to the Well Pad or other applicable site, and erect
or install on the Well Pad or on such site on or prior to the Completion Date
all necessary High-Rate Transfer





21

--------------------------------------------------------------------------------

 

 

 

Facilities to enable Fresh Water to be transferred through the High-Rate
Transfer Facilities to the Fresh Water Delivery Points at the Fresh Water
Delivery Rate.  Antero Water shall ensure that all such High-Rate Transfer
Facilities remain on the Well Pad or on such site and be available to perform
the High-Rate Transfer Services at all times during which Producer has notified
Antero Water in accordance with Section 10.2 that hydraulic fracturing
operations will be carried out on such Well Pad until such time as Producer has
advised Antero Water that all hydraulic fracturing operations have been
completed on all Planned Wells at such Well Pad.  Antero Water shall have the
right to remove and re-install or re-erect such High Rate Transfer Facilities
from time to time as long as no delay or disruption in Producer’s hydraulic
fracturing operations results therefrom.

(b)      Producer shall provide sufficient space on the Well Pad for all
necessary High-Rate Transfer Facilities other than ASTs to be located on such
Well Pad.  Producer shall use commercially reasonable efforts to provide
sufficient space on the Well Pad, or if sufficient space on such Well Pad is not
available, on a site within one mile of the Well Pad, for the erection and
installation of all ASTs required by Antero Water for the performance of the
High-Rate Transfer Services on such Well Pad, together with rights of access to
such site from a public road and easements or rights of way over which Antero
Water may run hoses and temporary Fresh Water lines to the Well Pad.  If
Producer, through the use of commercially reasonable efforts, has been unable,
by the date that is at least 120 days prior to the Target Commencement Date for
such Well Pad, to obtain such a site and such rights of access and easements,
Producer shall promptly notify Antero Water, and Antero Water shall be
responsible for obtaining such site and the related access rights and easements.

(c)     Antero Water shall be responsible for the operation, maintenance,
repair, and removal of all High-Rate Transfer Facilities, including the
operation of the applicable ASTs, ensuring that such ASTs and other High-Rate
Transfer Facilities are operating properly and that the Fresh Water is
transferred from such ASTs at proper flow rates (such that such ASTs do not
overflow), and necessary coordination with Producer’s and its hydraulic
fracturing contractors’ personnel.

(d)     If Antero Water fails to perform its obligations to timely engineer,
procure, transport, erect, and install the High-Rate Transfer Facilities by the
Completion Date or fails to ensure that such High-Rate Transfer Facilities
remain on the Well Pad or other applicable site in each case in accordance with
Section 4.3(a) or fails to perform the High-Rate Transfer Services in connection
with the hydraulic fracturing of Wells on a Well Pad in accordance with Section
3.1(e),  then, as Producer’s sole and exclusive remedy for such failure,
Producer shall have the right to complete the procurement, transportation,
erection and/or installation (including through one or more subcontractors) of
replacement facilities and/or to carry out such activities itself (including
through one or more subcontractors), in which case Antero Water shall pay,
within 30 days after presentment of an invoice therefor, to Producer an amount
equal to 115% of all reasonable out of pocket costs and expenses incurred by
Producer in so engineering, procuring, transporting, erecting, and installing
such facilities and carrying out such activities, and upon receipt of payment by
Producer therefor, Producer shall convey all such rights (including rights under
third party contracts) and facilities owned or under the control of Producer to
Antero Water (and shall use commercially reasonable efforts to obtain any
applicable consents triggered by such assignment).





22

--------------------------------------------------------------------------------

 

 

 

(e)     Antero Water shall have the right to deliver Treated Waste Water to the
High-Rate Transfer Facilities and to commingle and mix such Treated Waste Water
with Fresh Water for transfer to the Fresh Water Delivery Points as part of the
High-Rate Transfer Services.

Section 4.4      Take Points.  Antero Water shall be obligated, at Antero
Water’s cost, to provide Take Point Facilities with respect to the Take Points
set forth on Exhibit C, and a connection between such Take Point Facilities and
each applicable System Segment.  All such Take Points shall be provided with all
Take Point Facilities (including any Measurement Facilities) necessary to take
volumes of Fresh Water set forth for each such Take Point on Exhibit C (with all
expansions of capacity at such Take Point Facilities being at Producer’s sole,
cost, risk, and expense). Antero Water shall be responsible for providing all
Take Point Facilities at all sources of Fresh Water (other than Treated Waste
Water) utilized in making Fresh Water available under this Agreement, other than
any Take Points not set forth on Exhibit C as of the Original Agreement
Effective Date that are later specified by Producer pursuant to this Section
4.4.  Antero Water shall be responsible for obtaining all leases, easements, and
other real property rights necessary for the location of Take Point Facilities;
provided, however, that if Producer’s rights to take Fresh Water from such Take
Point (or any other surface use or other agreements of Producer) also provide
Producer the right to use any lands for the purpose of installing facilities to
take Fresh Water, Producer shall use commercially reasonable efforts to make
such rights available to Antero Water.  Producer shall have right from time to
time to specify in the Development Plan or in a Connection Notice that an
additional Take Point shall be added and that Fresh Water from such Take Point
shall be made available to Fresh Water Delivery Points connected to a particular
System Segment.  If Producer so specifies, Antero Water shall, at Producer’s
sole cost, risk, and expense, provide Take Point Facilities for such Take Point
and a connection between such Take Point Facilities and such System Segment.

Section 4.5      Retention Facilities.  The Fresh Water Facilities Plan will
describe the Retention Facilities that will be required to permit Antero Water
to provide the Fresh Water Services in accordance with this Agreement (each, a
“Required Retention Facility”).  Antero Water shall install, at Antero Water’s
cost, such Required Retention Facilities and shall own, operate and maintain
such Required Retention Facilities (each such Required Retention Facility so
installed by Antero Water, a “System Retention Facility”).  For the avoidance of
doubt, Antero Water shall have the right at any time to add additional Retention
Facilities to the Fresh Water System as it deems necessary or appropriate to
provide the Fresh Water Services and such services as it is providing to third
parties.

Section 4.6      Pumping Facilities.  The Fresh Water Facilities Plan will
describe the pumping facilities that will be required in order for Fresh Water
to be made available at the Fresh Water Delivery Points at the rates of flow
specified in Section 3.1(c)  (each a “Required Pumping Station”).  Antero Water
shall, at Antero Water’s cost, install each such Required Pumping Station and
shall operate and maintain each Required Pumping Station (each such Required
Pumping Station so installed by Antero Water, a “System Pumping Station”). For
the avoidance of doubt, Antero Water shall have the right at any time to add
additional pumping facilities to the Fresh Water System as it deems necessary or
appropriate to provide the Fresh Water Services and such services as it is
providing to third parties.





23

--------------------------------------------------------------------------------

 

 

 

Section 4.7      Cooperation.  Because of the interrelated nature of the actions
of the Parties required to obtain the necessary Governmental Approvals from the
appropriate Governmental Authorities and the necessary consents, rights of way
and other authorizations from other Persons necessary to drill and complete each
Planned Well and construct the required extensions of the Fresh Water System to
each Planned Well Pad, the Parties agree to work together in good faith to
obtain such Governmental Approvals, authorizations, consents and rights of way
as expeditiously as reasonably practicable, all as provided herein.  The Parties
further agree to cooperate with each other and to communicate regularly
regarding their efforts to obtain such Governmental Approvals, authorizations,
consents and rights of way.

ARTICLE 5

CERTAIN PROVISIONS REGARDING WASTE WATER SERVICES

Section 5.1      Access to Produced Water Receipt Points and Other Waste Water
Sites.  Producer shall be responsible for ensuring that Antero Water and its
subcontractors have safe road access to all Produced Water Receipt Points and
all points from which Other Waste Water is to be collected from public roadways
suitable for travel by highway trucking equipment.  As between Producer and
Antero Water, Producer shall be responsible for all maintenance of and damage to
(and all payments in respect thereof) to all access roads from public roadways
to the Produced Water Receipt Points and such other points.

Section 5.2      Dispatch Procedures.

(a)     Producer shall install, maintain, and operate, at Producer’s cost, in
its Produced Water tanks located at or in the vicinity of each Well Pad (but
excluding the Wells identified in the Initial Development Plan as the “Bluestone
Wells”, and excluding any Off-Site Tanks) water-level sensors connected to a
remote monitoring system provided by eLynx Technologies or another provider of
remote monitoring services acceptable to Antero Water (the “Monitoring Services
Provider”) and cause the Monitoring Services Provider to make available to
Antero Water on an hourly or more frequent basis data regarding the level of
Produced Water in each such tank and to allow Producer to view and access all
such data on the Monitoring Service Provider’s system, including the ability to
poll for such data through the Monitoring Services Provider’s system.  Producer
shall periodically, and no less frequently than quarterly, and at any time upon
request of Antero Water if Antero Water has reason to believe there is a
malfunction, inspect the tank sensors to insure that they are reading properly. 
Antero Water shall be responsible for the timely dispatch of trucks to all Wells
at which such sensors and monitoring systems are installed and operating
properly to collect Produced Water from the tanks at such Wells.  In the event
that Antero Water is notified or otherwise has knowledge of any outage of or
malfunction in any such sensors at any such tanks or any outage of or
malfunction in such monitoring system, Antero Water shall use reasonable efforts
to timely dispatch trucks to collect Produced Water based on historical flow
rates or on information provided by Producer but shall not otherwise be liable
for any failure to timely dispatch trucks to any affected tank during any period
of any such outage or malfunction.

(b)     With respect to (i) the Wells identified in the Initial Development Plan
as the “Bluestone Wells”,  (ii) all Off-Site Tanks, and (iii) all locations at
or near a Well Pad where Other Waste Water is held pending collection,
gathering, and/or disposal, Producer is responsible





24

--------------------------------------------------------------------------------

 

 

 

for notifying Antero Water not less than 24 hours in advance of when the
Produced Water or Other Waste Water at such locations must be collected.

Section 5.3      Treatment Facility; Designated Receiving Facilities.

(a)     Antero Water shall treat, recycle, release, sell for re-use, or
otherwise dispose of, or shall cause an Affiliate or subcontractor of Antero
Water to treat, recycle, release, sell  for re-use, or otherwise dispose of, all
Produced Water collected at the Produced Water Receipt Points and all Other
Waste Water collected by Antero Water through the Treatment Facility or through
other facilities, including Antero Water’s or its Affiliates’ own facilities,
that have been designated by Antero Water and approved by Producer (each such
facility other than the Treatment Facility, a  “Designated Receiving Facility”).
 If Producer approves a facility as a Designated Receiving Facility, it shall
have the right, at any time upon notice to Antero Water, to withdraw such
approval, and such facility shall cease to be a Designated Receiving Facility
effective upon the 60th Day after such notice; provided, however, that Producer
shall reimburse Antero Water for all costs reasonably incurred by Antero Water
in order to utilize such facility as a Designated Receiving Facility and shall
indemnify Antero Water and its Affiliates for any contractual liability incurred
by Antero Water to a third party as a result of its not being able to utilize
such facility as a Designated Receiving Facility.

(b)     Producer shall have the right, at its sole cost and expense, to visit
and observe operations at each Designated Receiving Facility operated by Antero
Water, in each case during normal business hours, on reasonable notice, and
subject to such reasonable safety procedures as shall be reasonably required by
Antero Water.  Such visits and observations shall be carried out in a manner
that does not unreasonably interfere with operations at such Designated
Receiving Facility.  Antero Water shall use reasonable efforts to afford
Producer the opportunity to visit and observe operations at (i) the Treatment
Facility and (ii) each Designated Receiving Facility operated by an Antero Water
subcontractor and shall at the request of Producer perform such visits and
observations and use reasonable efforts to include a representative of Producer
among its representatives on any such visit.

Section 5.4     Transportation Services Equipment.  Antero Water shall provide
directly or through subcontractors all equipment necessary to perform the
Transportation Services.  The equipment shall (a) be suitable for the
performance of the Transportation Services, (b) comply with the specifications
for equipment used for services equivalent to the Transportation Services as
required by Applicable Law, including the regulations of the USDOT, and (c) be
maintained in a  good, safe, and serviceable condition. Antero Water shall only
use subcontractors to perform the Transportation Services that maintain a USDOT
safety rating of “Satisfactory”.

Section 5.5      Contract Carrier Status.  Producer and Antero Water intend to
rely on their respective rights and remedies under this Agreement and, if it
would otherwise be applicable, expressly waive any and all rights and remedies
under Part B, Subtitle IV of Title 49 of the United States Code that may be
waived as provided in 49 USC § 14101(b)(1).  Producer and Antero Water intend
that the contractual arrangement documented by this Agreement be that of a
contract motor carrier and for the terms and conditions of this Agreement to
take precedence over any terms and conditions which might apply to a shipper and
common carrier.  Any use of form bills of lading,





25

--------------------------------------------------------------------------------

 

 

 

or other freight documents referring to “common carriers” and/or “tariffs”,
shall not alter the contract relationship created hereunder between the Parties.

ARTICLE 6

TERM

Section 6.1      Term.  This Agreement shall become effective on the Effective
Date and, unless terminated earlier by mutual agreement of the Parties, shall
continue in effect until the twentieth (20th) anniversary of the Original
Agreement Effective Date and from year to year thereafter (with the initial term
of this Agreement deemed extended for each of any such additional year) until
such time as this Agreement is terminated, effective upon an anniversary of the
Original Agreement Effective Date, by notice from either Party to the other
Party on or before the one hundred eightieth (180th) Day prior to such
anniversary.

ARTICLE 7

FEES AND CONSIDERATION

Section 7.1      Fees.

(a)     Subject to the other provisions of this Agreement, including Section
7.1(j),  Producer shall pay Antero Water each Month in accordance with the terms
of this Agreement, for all Fluid Handling Services provided by Antero Water
during such Month, an amount equal to the sum of the following:

(i)         The product of (A) the aggregate volume of Fresh Water, stated in
Barrels,  made available by Antero Water to the Fresh Water Delivery Points, as
measured at the Fresh Water Measurement Points, during such Month, excluding (1)
Treated Waste Water delivered to the Fresh Water Delivery Points as contemplated
in Section 4.3(e) during such Month and (2) Fresh Water delivered to the
High-Rate Transfer Facilities by truck as contemplated by Section 3.1(d) during
such Month, multiplied by (B) (i) in the case of Fresh Water Delivery Points in
West Virginia,  $3.685 and (ii) in the case of all other Fresh Water Delivery
Points, $3.635 (in each case as may be increased or decreased in accordance with
Section 7.1(f), the “Delivery Point Fee”);

(ii)       The sum of (A) the product of (1) the aggregate volume of Fresh
Water, stated in Barrels, delivered to the High-Rate Transfer Facilities by
truck as contemplated by Section 3.1(d) during such Month, but excluding Treated
Waste Water delivered to the Fresh Water Delivery Points as contemplated in
Section 4.3(e) during such Month, multiplied by (2)  $3.116 (as may be increased
or decreased in accordance with Section 7.1(f), the “Trucked Fresh Water Fee”),
plus (B) an amount equal to all third party out-of-pocket costs actually
incurred by Antero Water in trucking such Fresh Water to the applicable inlet of
the applicable High-Rate Transfer Facilities, plus 3% of the amount of such
out-of-pocket costs;

(iii)      For Treated Waste Water delivered to the Fresh Water Delivery Points
as contemplated in Section 4.3(e),  except to the extent that a Specified Fee is
applicable to such Services in accordance with Section 7.1(h),  an amount equal
to all third party out-of-pocket costs actually incurred by Antero Water in
trucking such Treated Waste





26

--------------------------------------------------------------------------------

 

 

 

Water from the treatment plant to the applicable Well Pad, plus 3% of the amount
of such out-of-pocket costs;

(iv)       For the performance of the High-Rate Transfer Services, the sum of
(A) an amount equal to all third-party out-of-pocket costs incurred by Antero
Water during such Month in performing the High-Rate Transfer Services using ASTs
owned by Antero Water as of the Effective Date, including all costs of
engineering, procuring, transporting, installing, erecting, operating,
maintaining, repairing, and removing all High-Rate Transfer Facilities used to
perform High-Rate Transfer Services during such Month (but excluding the cost of
procuring any ASTs in addition to those owned by Antero Water on the Effective
Date), plus 3% of the amount of such out-of-pocket costs, plus (B) an amount
equal to the Cost of Service Fee for all ASTs procured by Antero Water after the
Effective Date;

(v)        Subject to Section 7.1(c) and Section 7.1(d), the product of (A) the
aggregate volume of Waste Water, stated in Barrels, collected or received by
Antero Water hereunder and processed at the Treatment Facility during such Month
multiplied by (B)  $4.00 (as may be increased or decreased in accordance with
Section 7.1(f), the “Treatment Facility Fee”);

(vi)       For all Waste Water collected or received by Antero Water hereunder
in trucks owned by Antero Water or its Affiliates during any Month, the product
of (A) the aggregate volume of Waste Water so collected or received, stated in
Barrels, during such Month multiplied by (B) $5.50 (as may be increased or
decreased in accordance with Section 7.1(f), the “Waste Water Trucking Fee”);

(vii)     With respect to Waste Water Services performed by subcontractors of
Antero Water during such Month (to the extent that the fee referred to in
Section 7.1(a)(v) is not applicable thereto),  including the collection or
receipt of Waste Water in Antero Water’s subcontractor’s trucks and the
treatment, processing, recycling, or other disposal of Waste Water at a
Designated Receiving Facility not owned by Antero Water or its Affiliates and
operated by a subcontractor of Antero Water,  an amount equal to the sum of (A)
all third party out-of-pocket costs actually incurred by Antero Water in
performing such Waste Water Services (“Reimbursable Waste Water Services
Costs”),  plus (B) 3% of the amount of such costs; and

(viii)    With respect to all Waste Water Services performed directly by Antero
Water using facilities owned by Antero Water or its Affiliates or personnel of
Antero Water or its Affiliates,  other than Waste Water Services covered by the
fees set forth in Section 7.1(a)(v) or Section 7.1(a)(vi),  the applicable
Specified Fee therefor determined as set forth in Section 7.1(h).

(b)     Except as further provided in this Section 7.1(b) with respect to the
disposal agreements and treatment agreements described in Exhibit I (the
“Assumed Subcontracts”), Reimbursable Waste Water Services Costs will not
include any costs incurred by Antero Water in respect of capacity reservations
(however described, including minimum volume commitments, deliver-or-pay
provisions, or similar provisions, and whether such reservations shall appear in
disposal agreements, treatment agreements, trucking agreements, or other third





27

--------------------------------------------------------------------------------

 

 

 

party agreements) except that portion of those costs proportionately allocable
to capacity actually utilized by Antero Water in the performance of Waste Water
Services, it being understood that,  except for its commitment under Section
2.1,  Producer makes no commitment to provide any specific volumes of Waste
Water during any period and any arrangements made by Antero Water for reserving
capacity are made at Antero Water’s sole risk.  Notwithstanding the foregoing,
Reimbursable Waste Water Services Costs will include the reservation charges
under the Assumed Subcontracts for the periods set forth in Exhibit I, to the
extent actually incurred by Antero Water, provided that Antero Water shall, to
the extent within its or its Affiliates’ control, deliver Waste Water collected
by Antero Water hereunder to facilities under the Assumed Subcontracts in a
manner so as to minimize the amount of such reservation charges actually
incurred for volumes in excess of volumes actually delivered.

(c)     The Treatment Facility Fee described in Section 7.1(a)(v) assumes that
the Treatment Facility will have an on-site landfill owned by AT or one of its
Affiliates at which all by-products of the treatment of Waste Water at the
Treatment Facility will be disposed of.  If for any reason AT is unable to
dispose of such by-products at such landfill during any period (including as a
result of any delay in AT’s construction of such landfill or any inability of AT
to maintain required Governmental Approvals for such landfill) and such
by-products must be disposed of at a third-party landfill, then the Treatment
Facility Fee applicable during such period shall be reduced by (i) during any
period in which none of such by-products are disposed of at such landfill, $0.10
(as increased or decreased pursuant to Section 7.1(f), the “Landfill Credit”),
or (ii) during any period in which some, but not all, such by-products are
disposed of in such landfill, a pro-rata portion of the Landfill Credit, based
on the quantity (in tons) of such by-products that are not disposed of at such
landfill as a proportion of the total quantity (in tons) of such by-products
disposed of during such period at such landfill and all third party landfills.
 During any such period, the Producer shall pay to Antero Water, in addition to
the remainder of the Treatment Facility Fee after deduction of the Landfill
Credit or applicable portion thereof, an amount equal to the sum of (A) all
third party out-of-pocket costs actually incurred by Antero Water in disposing
of such by-products at third-party landfills, including transportation and
landfill fees (“Reimbursable Landfill Costs”), plus (B) 3% of the amount of such
costs.

(d)     The Treatment Facility Fee assumes that AT’s cost of treating Waste
Water at the Treatment Facility includes (i) $0.35 per Barrel for electricity
(as increased or decreased pursuant to Section 7.1(f), the “Electricity
Baseline”), (ii) $0.32 per Barrel for chemicals (as increased or decreased
pursuant to Section 7.1(f), the “Chemicals Baseline”), and (iii) $0.55 per
Barrel for Gas used as fuel (“Fuel Gas”) (as increased or decreased pursuant to
Section 7.1(f), the “Gas  Baseline”).  If during any Month the costs actually
incurred by AT for electricity and/or chemicals per Barrel of waste water
processed at the Treatment Facility during such Month exceed 120% of the
Electricity Baseline or the Chemicals Baseline, as applicable, then Antero Water
shall be entitled to a supplement to the Treatment Facility Fee for such Month
equal to the product of (1) the aggregate volume of Waste Water, stated in
Barrels, collected or received by Antero Water hereunder and processed at the
Treatment Facility multiplied by (2) the excess of the actual per-Barrel cost
for electricity and/or chemicals, as applicable, over the Electricity Baseline
and/or the Chemicals Baseline, as applicable.  If during any Month the costs
actually incurred by AT for Fuel Gas per Barrel of waste water processed at the
Treatment Facility during such Month exceed 107.5% of the Gas Baseline, then
Antero Water shall be entitled to a supplement to the Treatment Facility Fee for
such Month equal to the product of (I)





28

--------------------------------------------------------------------------------

 

 

 

the aggregate volume of Waste Water, stated in Barrels, collected or received by
Antero Water hereunder and processed at the Treatment Facility multiplied by
(II) the excess of the actual per-Barrel cost for Fuel Gas over the Gas
Baseline.  The supplements to the Treatment Facility Fee provided for in this
Section 7.1(d) are herein referred to as the “Treatment Facility Fee
Supplement”.

(e)     The Waste Water Trucking Fee assumes a cost of truck or vehicle fuel of
$3.50 per gallon (the “Truck Fuel Baseline” and together with the Electricity
Baseline, the Chemicals Baseline, and the Gas Baseline, each a “Baseline
Component”).  If during any Month Antero Water’s actual cost per gallon for such
fuel exceeds  107.5% of the Truck Fuel Baseline, then Antero Water shall be
entitled to a supplement to the Waste Water Trucking Fee for such Month equal to
the product of (i) the number of gallons of such fuel consumed in the
performance of the Waste Water Services covered by the Waste Water Trucking Fee
multiplied by (ii) the excess of Antero Water’s actual cost per gallon over the
Truck Fuel Baseline (the “Waste Water Trucking Fee Supplement”).

(f)     Effective on January 1 of each of 2016, 2017, 2018, 2019 and 2020, one
hundred percent (100%), and on January 1, 2021, and each January 1 thereafter,
fifty-five percent (55%) of the Delivery Point Fee, the Trucked Fresh Water Fee,
the Treatment Facility Fee, the Waste Water Trucking Fee, any Specified Fee, the
Landfill Credit, and each Baseline Component shall be adjusted up or down on an
annual basis in proportion to the percentage change, from the preceding year, in
the All Items Consumer Price Index for All Urban Consumers (CPI-U) for the U.S.
City Average, 1982-84 = 100, as published by the United States Department of
Labor, Bureau of Labor Statistics (“CPI”).  Such adjustment shall reflect the
percentage change in the CPI as it existed for June of the preceding calendar
year from the CPI for the second immediately preceding June; provided, however,
that the Delivery Point Fee,  the Trucked Fresh Water Fee,  the Treatment
Facility Fee, the Waste Water Trucking Fee, any Specified Fee, the Landfill
Credit, and each Baseline Component shall never be less than the initial fees
 stated in Section 7.1(a),  Section 7.1(c),  Section 7.1(d) or Section 7.1(e),
 as applicable; nor shall such fees be increased or decreased by more than 3% in
any given calendar year.

(g)     To the extent that Antero Water is entitled under this Section 7.1 to
reimbursement for the cost of third-party services or other third-party items
incurred in carrying out the Fluid Handling Services, Antero Water shall ensure
that the reimbursed costs are commensurate with market costs for such services
or items and shall, except in the case of emergency situations where to do so is
not reasonably practicable, ensure that all such services and items are obtained
through competitive bid processes.

(h)     If Antero Water desires to perform any Waste Water Services (other than
the Waste Water Services covered by the fees set forth in Section 7.1(a)(v) or
Section 7.1(a)(vi)) or the Fresh Water Services covered by the fee set forth in
Section 7.1(a)(iii) in each case directly using its own facilities and
personnel, it may do so, subject to the provisions of this Section
7.1(h).  Antero Water may elect to perform such Fluid Handling Services in
accordance with the terms of this Agreement for the Cost of Service Fee in
accordance with Section 7.1(j) (to the extent permitted under Section 7.1(j));
provided, however, that if Antero Water so elects with respect to any Waste
Water disposal services, the Parties shall enter into a separate agreement
covering only such disposal services and containing market standard provisions
for the





29

--------------------------------------------------------------------------------

 

 

 

performance of such disposal services and providing for the Cost of Service Fee
to be paid for such disposal services. Alternatively, Antero Water may, by
notice to Producer, propose specific fees under this Section 7.1(h) (each, a
“Specified Fee”) for any such Fluid Handling Services to be performed directly
by Antero Water, with such scope (including geographical scope) as shall be
defined in such notice.  Producer shall have the right, to be exercised by
notice to Antero Water on or before the 30th day after delivery of Antero
Water’s proposal notice, to either (i) accept such proposal or (ii) notify
Antero Water that it intends to seek fee quotes from third parties for the
performance of such Fluid Handling Services.  If Producer fails to timely
deliver such notice, it shall be deemed to have accepted such proposal.  If
Producer accepts or is deemed to have accepted such proposal, then the Specified
Fee proposed by Antero Water shall become effective with respect to the
applicable Fluid Handling Services and Antero Water shall perform such Fluid
Handling Services in accordance with this Agreement; provided, however, that if
such Fluid Handling Services include disposal services, the Parties shall also
enter into a separate agreement covering only such disposal services containing
market standard provisions for the performance of such disposal services and
providing for the Specified Fees in Antero Water’s proposal to be applicable to
such disposal services. If Producer timely delivers notice that it intends to
seek fee quotes from third parties, it shall have a period of 30 days after the
delivery of such notice to Antero Water to obtain such third party quotes.  If
Producer desires to accept any such third party quote and enter into a contract
with such third party to perform such Fluid Handling Services for the quoted
fees, it shall first deliver notice to Antero Water, including a copy of such
fee quote and a description of such Fluid Handling Services covered by such
quote.  Antero Water shall have the right, to be exercised by notice to Producer
on or before the 10th day after delivery of such notice to Antero Water, to
perform any such Fluid Handling Services for the quoted fees.  If Antero Water
timely delivers such notice, then Antero Water shall perform such Fluid Handling
Services in accordance with this Agreement, and the quoted fees shall be deemed
to be the Specified Fee for the applicable Fluid Handling Services; provided,
however, that if such Fluid Handling Services include Waste Water disposal, the
Parties shall enter into a separate agreement covering only such disposal
services containing market standard provisions for the performance of such
disposal services and providing for the quoted fees, which shall thereafter be
deemed to be Specified Fees for purposes of this Agreement.  If Antero Water
fails to timely deliver such notice, Producer shall be entitled to enter into a
contract with such third party covering such Fluid Handling Services, but the
scope of such Fluid Handling Services shall not exceed the scope set forth in
the third party quote provided to Antero Water by Producer, and the fees shall
not be greater than the fee quote provided to Antero Water.  If Producer does
not deliver notice of any third party quotes to Antero Water on or before the
end of the 30-day period referenced above, Producer shall be deemed to have
accepted Antero Water’s initial proposal.

(i)      At the request of Antero Water, the Parties will reasonably cooperate
and work together in good faith to agree on revised distance-based waste water
trucking fees that would provide the same overall economics to Antero Water as
the Waste Water Trucking Fee provided for in this Agreement as of the Original
Agreement Effective Date.

(j)      Notwithstanding the foregoing provisions of this Section 7.1 or any
other provision to the contrary in this Agreement, Antero Water shall have the
right to elect to be paid for some or all Fluid Handling Services on a cost of
service basis to the extent set forth in this Section 7.1(j). Antero Water shall
have the right to elect to be paid on a cost of service basis for





30

--------------------------------------------------------------------------------

 

 

 

(i) any Fluid Handling Services performed with respect to Wells on Service Area
Properties outside the Initial Service Area (other than the Fluid Handling
Services covered by the fees set forth in Section 7.1(a)(v)) and (ii) for any
Waste Water Services, other than the Waste Water Services covered by the fees
set forth in Section 7.1(a)(v) or Section 7.1(a)(vi), to be performed by Antero
Water directly using its own facilities and personnel, whether or not within the
Initial Service Area (with all other Fluid Handling Services to be performed for
the fees set forth in Section 7.1(a)).  With respect to such Fluid Handling
Services, Antero Water may elect, by notice to Producer at least three (3)
Months prior to the commencement of any Contract Year or, in the case of any
water facilities acquired by Antero Water pursuant to Section 2.4(a), in the
notice given by Antero Water in accordance with such Section that Antero Water
will acquire such water facilities, to be paid on a cost of service basis for
the Fluid Handling Services specified in such notice commencing at the beginning
of such Contract Year or with the acquisition of such facilities, as applicable,
and continuing for the remaining term of this Agreement, but only with respect
to the facilities so acquired or discrete parts of the Water Facilities (each, a
“CS Facility”) that are placed into service or acquired during such Contract
Year or a later Contract Year, as applicable.  The Fluid Handling Services
specified in such notice may be of any scope determined by Antero Water in its
sole discretion and may include all eligible Fluid Handling Services or any part
thereof and may include, by way of example only, making Fresh Water available at
a particular Well Pad or group of Well Pads, collecting Attributable Produced
Water from any Produced Water Receipt Points, providing additional System
Retention Facilities or System Pumping Facilities, connecting additional Take
Points or other sources of Fresh Water, providing trucking services with respect
to any Produced Water Receipt Points, providing any Waste Water treatment or
disposal services, and any other subset of the Fluid Handling Services
determined by Antero Water, in each case subject to the foregoing sentence.  All
Fluid Handling Services provided from time to time on a cost of service basis
shall be bundled together for purposes of calculating a single Monthly cost of
service fee (the “Cost of Service Fee”), which shall be calculated with respect
to each Contract Year as set forth in Exhibit H attached hereto.

Section 7.2      Minimum Daily Fresh Water Volume Commitment.

(a)     In addition to the fees payable by Producer to Antero Water pursuant to
Section 7.1(a),  Producer shall pay Antero Water and, if applicable, Antero
Water shall pay Producer the amounts provided for in this Section 7.2 in respect
of the Minimum Daily Fresh Water Volume Commitment.

(b)     Subject to the last sentence of this Section 7.2(b), with respect to
each of the first three calendar quarters in each calendar year from 2016
through 2019, inclusive, Producer shall pay to Antero Water, on or before the
30th Day after receipt of Antero Water’s invoice therefor (which shall be
delivered not more than sixty (60) Days after the end of such calendar quarter),
an amount equal to the excess, if any (such excess, the “Quarterly MVC Shortfall
Fee”), of:

(i)         the product of the Minimum Quarterly Fresh Water Volume Commitment
for such calendar quarter multiplied by the Weighted Delivery Point Fee in
effect on the last Day of such calendar quarter over





31

--------------------------------------------------------------------------------

 

 

 

(ii)       the product of the aggregate of the MVC Credit Volumes for such
calendar quarter multiplied by the applicable Delivery Point Fee in effect on
the last Day of such calendar quarter.

If there is no excess resulting in a  Quarterly MVC Shortfall Fee, then no
amounts shall be payable by Producer under this Section 7.2(b).  If there is
such an excess, commencing in calendar year 2017 Producer shall be entitled to a
credit against any Quarterly MVC Shortfall Fee in any calendar year in an amount
not to exceed, in the aggregate, the Previous Year Credit, if any, with respect
to such calendar year (but for the second and third such calendar quarters in
such calendar year, only to the extent not credited in a previous calendar
quarter in such calendar year), and the Quarterly MVC Shortfall Fee shall be
reduced by the amount of such credit.

(c)     On or before the 60th Day after the end of each calendar year from 2016
through 2019, inclusive, Antero Water shall deliver an invoice to Producer
setting forth the amount resulting from the following calculation:

(i)         the product of the Minimum Annual Fresh Water Volume Commitment for
such calendar year multiplied by the Weighted Delivery Point Fee in effect on
the last Day of such calendar year minus

(ii)       the sum of (A) the product of the aggregate of the MVC Credit Volumes
for such calendar year multiplied by the applicable Delivery Point Fee in effect
on the last Day of such calendar year plus (B) commencing in calendar year 2017,
the amount of any Previous Year Credit plus (C) the amount, if any, actually
paid by Producer in respect of Quarterly MVC Shortfall Fees in such calendar
year.

If the result is a positive amount, Producer shall pay such amount to Antero
Water on or before the 30th Day after receipt of such invoice.  If the result is
a negative amount, Antero Water shall pay to Producer, concurrently with the
delivery of such invoice, the lesser of (1) the absolute value of such amount
and (2) the sum of the amounts actually paid by Producer in respect of Quarterly
MVC Shortfall Fees in such calendar year.

ARTICLE 8

CERTAIN RIGHTS AND OBLIGATIONS OF PARTIES

Section 8.1      Operational Control of Antero Water’s Facilities.  Subject to
the terms and conditions of this Agreement, Antero Water shall design,
construct, own, operate, and maintain the Water Facilities at its sole cost and
risk.  Antero Water shall be entitled to full and complete operational control
of its facilities and shall be entitled to operate and reconfigure its
facilities in a manner consistent with its obligations under this Agreement.

Section 8.2      Maintenance.  Antero Water shall be entitled, without
liability, to interrupt its performance hereunder to perform necessary or
desirable inspections, maintenance, testing, alterations, modifications,
expansions, connections, repairs or replacements to its facilities as Antero
Water deems necessary (“Maintenance”), with reasonable notice provided to
Producer, except in cases of emergency where such notice is impracticable or in
cases where the operations of Producer will not be affected.  Before the
beginning of each calendar year, Antero Water shall provide Producer in writing
with a projected schedule of the Maintenance to be performed during





32

--------------------------------------------------------------------------------

 

 

 

the year and the anticipated date of such Maintenance.  On or before the 10th
Day before the end of each Month, Antero Water shall provide Producer with its
projected maintenance schedule for the following Month.

Section 8.3      Right of Way and Access.

(a)     Except as otherwise provided in Section 4.3(b),  Section 4.4,  Section
5.1 and this Section 8.3, Antero Water is responsible for the acquisition of
rights of way, crossing permits, licenses, use agreements, access agreements,
leases, fee parcels, and other land rights necessary to construct, own, and
operate the Water Facilities, and all such rights in land shall be solely for
use by Antero Water and shall not be shared with Producer, except as otherwise
agreed by Antero Water; provided that Producer hereby grants, without warranty
of title, either express or implied, to the extent that it has the right to do
so without the incurrence of material expense or liability, an easement and
right of way upon all lands covered by the Service Area Properties for the
purpose of installing, using, maintaining, servicing, inspecting, repairing,
operating, and replacing, all or any portion of the Water Facilities to the
extent necessary for the performance of this Agreement, including pipelines,
meters, Retention Facilities and storage, and other equipment, and for
disconnecting, and removing such Water Facilities; provided, further, that the
exercise of these rights by Antero Water shall not unreasonably interfere with
Producer’s lease operations or with the rights of owners in fee, and will be
subject to Producer’s safety and other reasonable access requirements applicable
to Producer’s personnel.  Producer shall not have a duty to maintain, and will
be able to freely assign, the underlying agreements (such as leases, easements,
and surface use agreements) that such grant of easement or right of way to
Antero Water is based upon, and such grants of easement or right of way will
terminate if Producer loses its rights to the underlying applicable property, or
is unable to grant such rights to Antero Water under any contract or instrument
to which Producer is a party or is otherwise bound, regardless of the reason for
such loss of rights.  Notwithstanding the foregoing, (i) Producer will use
commercially reasonable efforts to assist Antero Water to secure replacements
for such terminated grants of easement or right of way, in a manner consistent
with the cooperation requirements of Section 4.7,  (ii) to the extent that
Producer agrees that Antero Water’s Measurement Facilities may be located on
Producer’s Well Pad sites, Producer shall be responsible for obtaining any
necessary rights to locate such Measurement Facilities on such Well Pad sites,
and (iii) Producer shall use reasonable efforts to involve Antero Water in
Producer’s negotiations with the owners of lands covered by the Service Area
Properties so that Producer’s surface use agreements and Antero Water’s rights
of way with respect to such lands can be concurrently negotiated and obtained.
Without limiting the generality of the foregoing, Producer agrees to make space
available at each Well Pad to which Fresh Water is made available pursuant to
this Agreement sufficient for Antero Water to install and construct pig
receiving and other facilities necessary for Antero Water to pig the Fresh Water
System to each such Well Pad.

(b)     Without limiting the generality of Section 8.3(a), Producer hereby
agrees that, to the extent that Producer can afford such rights to Antero Water
without the incurrence of material expense or liability, Antero Water shall have
the right to use, for the purpose of installing, using, maintaining, servicing,
inspecting, repairing, operating, and replacing all or any portion of the Water
Facilities to the extent necessary for the performance of this Agreement,
including pipelines, meters, Retention Facilities and storage, and other
equipment, and for





33

--------------------------------------------------------------------------------

 

 

 

disconnecting, and removing such Water Facilities, all Excluded Assets (as such
term is defined in that certain Assignment and Bill of Sale dated as of
September 22, 2015, between Producer and Antero Water, that certain Assignment
and Bill of Sale dated as of the Effective Date between Producer and AT, and /or
that certain Amended and Restated Assignment and Bill of Sale dated as of
September 22, 2015 between Producer, AW, and certain other parties), in each
case that, as of the effective date of such assignments, were used or held for
use for both the water business and upstream business of Producer).  If
Producer’s rights with respect to any such Excluded Assets expire or are
terminated or released, Producer will use commercially reasonable efforts to
assist Antero Water to secure replacements for such Excluded Assets, in a manner
consistent with the cooperation requirements of Section 4.7

Section 8.4      Third Party Services; Capacity Allocations on the Fresh Water
System.

(a)     Subject to this Section 8.4 and the other provisions of this Agreement,
 Antero Water has the right to contract with other Persons to perform services
utilizing the Water Facilities on an Interruptible Service basis.

(b)     If on any Day the total volumes of Fresh Water that Antero Water has
agreed to take from all System Take Points on a particular System Segment,
including the volumes Antero Water is obligated to take pursuant to Section
3.1(a), for any reason (including Maintenance, Force Majeure, or any foreseen or
unforeseen reduction in capacity) exceed the capacity of such System Segment,
including any System Retention Facilities located on such System Segment, Antero
Water shall reduce the volumes taken from all the System Take Points pursuant to
its agreements with third parties prior to any reduction in the amounts taken at
the Take Points pursuant to this Agreement.

(c)     To the extent that the volumes of Fresh Water that Antero Water is
obligated to make available under this Agreement at the points of
interconnection to the High-Rate Transfer Facilities located at a Well Pad on a
particular System Segment, including the volumes that Antero Water is obligated
to make available at the Fresh Water Delivery Points pursuant to Section 3.1(e),
 for any reason (including Maintenance, Force Majeure, or any foreseen or
unforeseen reduction in capacity) exceed the volume of Fresh Water available
and/or the capacity of such System Segment to make available Fresh Water at
 such points of interconnection,  then Antero Water shall interrupt or curtail
volumes of Fresh Water made available to customers other than Producer
(including an customers who are assignees of Producer or successors in interest
to Producer with respect to any Service Area Property) prior to any reduction in
the amounts made available at the Fresh Water Delivery Points.

(d)     Except as otherwise provided in this Section 8.4,  Antero Water shall be
free to use any Fresh Water present in the Fresh Water System to satisfy its
obligations to Producer and any third party and shall not be obligated to ensure
that Fresh Water taken from any Take Point is utilized only to perform Fluid
Handling Services for Producer; provided, however, that Antero Water shall
comply with any restrictions (including pursuant to Applicable Law) on the use
of any Fresh Water taken from any Take Point and made available to any third
party, and ensure that such third party also so complies, to the extent that
Producer has informed Antero Water of such restrictions.





34

--------------------------------------------------------------------------------

 

 

 

Section 8.5      Governmental Approvals; Compliance with Applicable Law.

(a)     Except as otherwise provided in this Section 8.5,  Antero Water is
responsible for obtaining all Governmental Approvals required for its
performance of the Fluid Handling Services in accordance with this Agreement.
 Notwithstanding the foregoing, Producer is responsible for obtaining (i) at
Producer’s cost, all Governmental Approvals to take Fresh Water from the Take
Points (other than leases, easements, and other real property rights necessary
for the location of Take Point Facilities, which are the responsibility of
Antero Water) and (ii) at Antero Water’s cost, any Governmental Approvals that,
in accordance with Applicable Law, must be obtained by or in the name of
Producer.

(b)     Antero Water shall comply with all Applicable Laws and all Governmental
Approvals in all material respects in its performance of the Fluid Handling
Services and shall bear all costs and liabilities associated with complying with
or the failure to comply with such Applicable Laws and Governmental Approvals
(including Governmental Approvals obtained by or in the name of Producer as
contemplated in Section 8.5(a)(ii)); provided, however, that if pursuant to any
Applicable Law or Governmental Approval (including a Governmental Approval
obtained by or in the name of Producer in accordance with  Section 8.5(a)(ii)),
a Retention Facility is required to be shut down and reclaimed or remediated
during a period of 18 months after the Effective Date, Producer shall bear all
cost and liability associated with shutting down and reclaiming or remediating
such Retention Facility.

(c)     Antero Water shall require all subcontractors to which it delegates any
of the Fluid Handling Services to comply with all Applicable Laws and relevant
Governmental Approvals in such subcontractor’s performance of such portion of
the Fluid Handling Services.

ARTICLE 9

FRESH WATER DELIVERY RATES

Section 9.1      Fresh Water Delivery Rates.  Subject to the other provisions of
this Agreement, Antero Water shall construct and operate the Fresh Water System
in a manner so as to permit Fresh Water to be made available at the points of
interconnection to the High-Rate Transfer Facilities at the rates of flow
required by Section 3.1(c) and shall install and operate the High-Rate Transfer
Facilities in a manner so as to make Fresh Water available at the Fresh Water
Delivery Points  at the applicable Fresh Water Delivery Rates.

Section 9.2     Producer Facilities.  Producer, at its own expense, shall
construct, equip, maintain, and operate all facilities necessary to receive
Fresh Water at the Fresh Water Delivery Points  at the applicable Fresh Water
Delivery Rates.

ARTICLE 10

FRESH WATER NOMINATION

Section 10.1    Maximum Take Point Volumes.  Producer has informed Antero Water
of the maximum volume of Fresh Water that can be taken, if any, in accordance
with Producer’s rights to take such Fresh Water, including any Applicable Law or
Governmental Approval, at each of the currently existing Take Points. Producer
shall promptly inform Antero Water of the maximum volume of Fresh Water that can
be taken, if any, in accordance with Producer’s rights





35

--------------------------------------------------------------------------------

 

 

 

to take such Fresh Water, including any Applicable Law or Governmental Approval,
at each new Take Point established in accordance with Section 4.4.  Producer
shall notify Antero Water of any change to such maximum volumes immediately
after Producer becomes aware of any such change.

Section 10.2    Fresh Water Delivery Nominations.  Producer shall regularly
communicate to Antero Water the dates on which Producer plans to carry out
hydraulic fracturing operations on each Well Pad and shall by notice to Antero
Water not less than five Business Days in advance specify the dates on which
Antero Water is to commence deliveries of Fresh Water at the Fresh Water
Delivery Points at such Well Pad.

Section 10.3    Changes in Fresh Water Delivery Rates.  If Producer desires that
Antero Water make Fresh Water available on any Day at the Fresh Water Delivery
Point on any Well Pad at flow rates greater than or less than the Fresh Water
Delivery Rate specified for such Well Pad in the Connection Notice for such Well
Pad, Producer may, on not less than 5 Business Days’ notice to Antero Water,
increase or decrease the Fresh Water Delivery Rate for such Well Pad.

ARTICLE 11

FRESH WATER AVAILABILITY AND QUALITY;  WASTE WATER QUALITY

Section 11.1   Fresh Water Availability.  The obligation of Antero Water to
perform the Fresh Water Services is subject to the conditions that (a) Producer
has obtained all necessary rights, including all Governmental Approvals (but
excluding any leases, easements, or other real property rights necessary for the
location of Take Point Facilities, which, subject to the other provisions of
this Agreement, shall be the obligation of Antero Water), to take Fresh Water
from the Take Points in sufficient volumes to make available Fresh Water at the
Fresh Water Delivery Points in the volumes specified in Section 3.1(e),  and (b)
the quality of the Fresh Water available to be taken at such Take Points is at
all times in compliance with the Fresh Water Quality Standards.  Antero Water
shall be relieved of its obligations to provide the Fresh Water Services to the
extent that it is prevented from doing so because either of such conditions is
not satisfied at any time and the reason either such condition is not satisfied
was not caused in whole or in part by Antero Water.

Section 11.2    Take Point Fresh Water Standards.  Fresh Water at each Take
Point shall be free from any contamination or any substances, in each case, that
would result in such Fresh Water being unsuitable for use in hydraulic
fracturing operations in accordance with all then-applicable general industry
practices, Applicable Laws, and Governmental Approvals, or that would result in
any damage to the Fresh Water Facilities; provided, however, that the presence
in such Fresh Water of invasive species (including zebra mussels and quagga
mussels) and other invasive or non-native pathogens or infectious agents that
would be removed by treatment in ozonation facilities shall not render such
Fresh Water nonconforming (the standards set forth in this Section 11.2 being
called the “Fresh Water Quality Standards”).  Antero Water shall be responsible
for the installation, operation, and maintenance of ozonation facilities at any
Take Points where they are required to remove any such invasive species or other
invasive or non-native pathogens or infectious agents, and Producer shall have
no liability to Antero Water arising from the presence thereof in any Fresh
Water at the Take Points, including any liability under the indemnities in
Section 11.3 and Section 11.6.





36

--------------------------------------------------------------------------------

 

 

 

Section 11.3    Non-Conforming Take Point Fresh Water.   If the Fresh Water
quality at any Take Point does not conform to the Fresh Water Quality Standards,
 then Antero Water will have the right to immediately discontinue taking Fresh
Water at such Take Point so long as the Fresh Water at such Take Point continues
to be non-conforming.  In the event that Antero Water takes receipt of
non-conforming Fresh Water at any Take Point,  Producer agrees to be responsible
for, and to defend, indemnify, release, and hold Antero Water and its
Affiliates, directors, officers, employees, agents, consultants,
representatives, and invitees harmless from and against, all claims and losses
of whatever kind and nature resulting from such non-conforming Fresh Water,
including claims and losses resulting from any negligent acts or omissions of
any indemnified party, but excluding claims and losses to the extent caused by
or arising out of the gross negligence or willful misconduct of the indemnified
party.

Section 11.4    Delivery Point Fresh Water Quality Standards.  Antero Water
shall make available Fresh Water (including, for the avoidance of doubt, Fresh
Water consisting of a mixture of raw fresh water, water remaining after
treatment at the Treatment Facility, and/or Treated Waste Water)  at each Fresh
Water Delivery Point that meets the Fresh Water Quality Standards, provided that
Fresh Water at the Take Points meets the Fresh Water Quality Standards, and
subject to the provisions of Section 11.5.

Section 11.5    Retention Facility Contamination.  Antero Water shall use
reasonable efforts to ensure that Fresh Water that is held in the System
Retention Facilities does not become subject to any contamination or pollution
that would result in the Fresh Water held in the System Retention Facilities not
meeting the Fresh Water Quality Standards.  Except to the extent that Antero
Water has failed to perform its obligations set forth in the immediately
preceding sentence, Producer agrees to be responsible for, and to defend,
indemnify, release, and hold Antero Water and its Affiliates, directors,
officers, employees, agents, consultants, representatives, and invitees harmless
from and against, all claims and losses of whatever kind and nature resulting
from the quality of the Fresh Water in the System Retention Facilities,
including any remediation obligation under any Applicable Laws relating to the
environment, and including claims and losses resulting from any negligent acts
or omissions of any indemnified party, but excluding claims and losses to the
extent caused by or arising out of the gross negligence or willful misconduct of
the indemnified party.

Section 11.6   Non-Conforming Waste Water.  If the Produced Water quality at any
Produced Water Receipt Point or any Other Waste Water where collected by Antero
Water does not conform to the Waste Water Quality Standards, then Antero Water
will have the right to immediately discontinue taking Produced Water at such
Produced Water Receipt Point or such Other Waste Water so long as the Produced
Water at such Produced Water Receipt Point or such Other Waste Water continues
to be non-conforming.  In the event that Antero Water takes receipt of
non-conforming Produced Water at any Produced Water Receipt Point or collects
non-conforming Other Waste Water, Producer agrees to be responsible for, and to
defend, indemnify, release, and hold Antero Water and its Affiliates, directors,
officers, employees, agents, consultants, representatives, and invitees harmless
from and against, all claims and losses of whatever kind and nature resulting
from such non-conforming Produced Water or Other Waste Water, including claims
and losses resulting from any negligent acts or omissions of any indemnified
party, but excluding claims and losses to the extent caused by or arising out of
the gross negligence or willful misconduct of the indemnified party.  “Waste
Water Quality





37

--------------------------------------------------------------------------------

 

 

 

Standards” means, with respect to any Waste Water, that such Waste Water is free
from any contamination or any substances that would result in such Waste Water
not meeting any requirements imposed by Applicable Law for transportation by
truck or any quality standards of the Treatment Facility or a Designated
Receiving Facility; provided, however, that such Waste Water shall not be
rendered nonconforming by the presence in such Waste Water of invasive species
(including zebra mussels and quagga mussels) and other invasive or non-native
pathogens or infectious agents to the extent that such species, pathogens, or
agents originated from Fresh Water delivered by Antero Water hereunder.

ARTICLE 12

MEASUREMENT EQUIPMENT AND PROCEDURES

Section 12.1    Measurement Equipment.  Antero Water shall (or shall cause an
Affiliate of Antero Water to) install, own, operate, and maintain Measurement
Facilities (a) to measure the volumes of Fresh Water taken at each Take Point on
each Day and (b) to measure the volumes of Fresh Water (other than Treated Waste
Water) made available at each Fresh Water Measurement Point on each Day.  Antero
Water shall also track and account for volumes of Fresh Water consisting of
Treated Waste Water that are commingled with other Fresh Water in the High-Rate
Transfer Facilities.  Producer shall have the right to install check Measurement
Facilities at each Take Point and each Fresh Water Measurement Point,  including
the right to install check measurement equipment on Antero Water’s meter tubes
and orifice unions.  Producer may also check Antero Water’s measurements of
Fresh Water using data collected by Producer or its hydraulic fracturing
contractors regarding the actual volumes of Fresh Water delivered from the
High-Rate Transfer Facilities into the Fresh Water Delivery Points.  Unless such
check measurements show a discrepancy of greater than 2%, for all purposes of
this Agreement, the volumes of Fresh Water delivered on such Day to the Fresh
Water Delivery Points shall be deemed to equal the volumes of Fresh Water
measured at the Fresh Water Measurement Point on each Day.  The changing and
integration of the charts (if utilized for measurement purposes hereunder) and
calibrating and adjusting of meters shall be performed by Antero Water.

Section 12.2   Notice of Measurement Facilities Inspection and
Calibration.  Each Party shall give reasonable notice to the other Party in
order that the other Party may, at its option, have representatives present to
observe any reading, inspecting, testing, calibrating or adjusting of
Measurement Facilities or other facilities or equipment (including Producer’s or
its hydraulic fracturing contractor’s equipment collecting data regarding Fresh
Water volumes at the Fresh Water Delivery Points) used in measuring or checking
the measurement of volumes of Fresh Water under this Agreement. Any Measurement
Facilities equipment found to be registering inaccurately shall be promptly
adjusted to register as accurately as possible or repaired or replaced, as
necessary for accurate measurement.  The official electronic data from such
Measurement Facilities or other facilities or equipment shall remain the
property of the owner thereof, but copies of such records shall, upon request,
be submitted, together with calculations and flow computer configurations
therefrom, to the requesting Party for inspection and verification.

Section 12.3    Measurement Accuracy Verification.

(a)     Each Party shall verify the accuracy of all Measurement Facilities owned
by such Party used in measuring or checking the measurement of volumes of Fresh
Water under





38

--------------------------------------------------------------------------------

 

 

 

this Agreement no less frequently than quarterly.  Neither Party shall be
required to cause adjustment or calibration of such equipment more frequently
than once per Month, unless a special test is requested pursuant to Section
12.4.

(b)     If, during any test of such Measurement Facilities, an adjustment or
calibration error is found which results in an incremental adjustment to the
calculated flow rate through each meter run in excess of two percent (2%) of the
adjusted flow rate (whether positive or negative and using the adjusted flow
rate as the percent error equation denominator), then any previous recordings of
such equipment shall be corrected to zero error for any period during which the
error existed (and which is either known definitely or agreed to by the Parties)
and the total flow for the period redetermined in accordance with the provisions
of Section 12.5.  If the period of error condition cannot be determined or
agreed upon between the Parties, such correction shall be made over a period
extending over the last one half of the time elapsed since the date of the prior
test revealing the two percent (2%) error.

(c)     If, during any test of such Measurement Facilities, an adjustment or
calibration error is found which results in an incremental adjustment to the
calculated hourly flow rate which does not exceed two percent (2%) of the
adjusted flow rate, all prior recordings and electronic flow computer data shall
be considered to be accurate for volume determination purpose.

Section 12.4    Special Tests.  In the event a Party desires a special test (a
test not scheduled by a Party under the provisions of Section 12.3) of any
Measurement Facilities used in measuring or checking the measurement of volumes
of Fresh Water under this Agreement, seventy-two (72) hours advance notice shall
be given to the  other Party and both Parties shall cooperate to secure a prompt
test of the accuracy of such equipment.  If such Measurement Facilities tested
are found to be within the two percent (2%) range of accuracy set forth in
Section 12.3(b), then the Party that requested the test shall pay the costs of
such special test including any labor and transportation costs pertaining
thereto.  If such Measurement Facilities tested are found to be outside the two
percent (2%) range of accuracy set forth in Section 12.3(b), then the Party that
owns such Measurement Facilities shall pay such costs and perform the
corrections according to Section 12.5.

Section 12.5   Metered Flow Rates in Error.  If, for any reason, any Measurement
Facilities used in measuring or checking the measurement of volumes of Fresh
Water under this Agreement are (i) out of adjustment, (ii) out of service, or
(iii) out of repair and the total calculated flow rate through each meter run is
found to be in error in excess of two percent (2%) of the adjusted flow rate as
described in Section 12.3(iv), the total volumes of Fresh Water made available
shall be determined in accordance with the first of the following methods which
is feasible:

(a)        By using the registration of any mutually agreeable check metering
facility, if installed and accurately registering (subject to testing as
provided for in Section 12.3), or Producer’s or its hydraulic fracturing
contractor’s data regarding Fresh Water received at the Fresh Water Delivery
Points, taken together with Antero Water’s data regarding the amount of such
Fresh Water delivered that consisted of Treated Waste Water;

(b)     Where multiple meter runs exist in series, by calculation using the
registration of such meter run equipment; provided that they are measuring Fresh
Water in





39

--------------------------------------------------------------------------------

 

 

 

common with the faulty metering equipment, are not controlled by separate
regulators, and are accurately registering;

(c)     By correcting the error by re-reading of the official data, or by
straightforward application of a correcting factor to the volumes recorded for
the period (if the net percentage of error is ascertainable by calibration,
tests or mathematical calculation); or

(d)     By estimating the volumes, based upon volumes made available during
periods of similar conditions when the meter was registering accurately.

Section 12.6    Waste Water Measurement.  Volumes of Waste Water shall be
determined for all relevant purposes under this Agreement based on the number of
truck-loads of Waste Water received or collected by Antero Water or its
subcontractors and/or the number of truck-loads of Waste Water delivered to the
Treatment Facility or a Designated Receiving Facility and on the capacity of the
trucks, assuming that each truck load consisted of the full capacity of the
relevant truck.

Section 12.7    Units of Measurement. The unit of volume for measurement of
Fresh Water and Waste Water hereunder shall be one Barrel.  Delivery rates for
Fresh Water shall be stated in Barrels per minute.

Section 12.8    Record Retention.  The Party owning the Measurement Facilities
shall retain and preserve all test data, flow metering data, and similar records
for any calendar year for a period of at least twenty-four (24) Months following
the end of such calendar year unless Applicable Law requires a longer time
period or such Party has received notification of a dispute involving such
records, in which case records shall be retained until the related issue is
resolved.

ARTICLE 13

NOTICES

Section 13.1   Notices.  Unless otherwise provided herein, any notice, request,
invoice, statement, or demand which either Party desires to serve upon the other
Party regarding this Agreement shall be made in writing and shall be considered
as delivered (i) when hand delivered, or (ii) when delivery is confirmed by
pre-paid delivery service (such as FedEx, UPS, DHL or a similar delivery
service), or (iii) if mailed by United States certified mail, postage prepaid,
three (3) Business Days after mailing, or (iv) if sent by facsimile
transmission, when receipt is confirmed by the equipment of the transmitting
Party, or (v) when sent via email (provided that any notice sent by email shall
be followed by notice sent by another form of delivery permitted by this Section
13.1 within two (2) Business Days after the date such email was sent); provided,
if sent by email after normal business hours or if receipt of a facsimile
transmission is confirmed after normal business hours, delivery shall be deemed
to have occurred on the next Business Day. Notwithstanding the foregoing, if a
Party desires to serve upon the other a notice of default under this Agreement,
or if Producer desires to serve upon Antero Water a Connection Notice, the
delivery of such notice shall be considered effective under this Section 13.1
only if delivered by any method set forth in items (i) through (iv) above.  Any
notice shall be given to the other Party at the following address, or to such
other address as either Party shall designate by notice to the other:





40

--------------------------------------------------------------------------------

 

 

 

Producer:                     ANTERO RESOURCES CORPORATION
1615 Wynkoop Street
Denver, Colorado 80202

Attn: Chief Financial Officer
Phone: (303) 357-7310
Fax Number: (303) 357-7315

 

With copy to:              For water control, nominations & balancing:
Completion Supervisor

Phone: (303) 357-7310
Fax Number: (303) 357-7315

 

For accounting, financial, and legal:
Controller

Phone: (303) 357-7310
Fax Number: (303) 357-7315

 

Antero Water:             ANTERO WATER LLC and ANTERO TREATMENT LLC
1615 Wynkoop Street
Denver, Colorado 80202

Attn: Chief Financial Officer
Phone: (303) 357-7310
Fax Number: (303) 357-7315

 

With copy to:              For water control, nominations & balancing:
Scheduling Coordinator

Phone: (303) 357-7310
Fax Number: (303) 357-7315

 

For accounting, financial, and legal:
Controller

Phone: (303) 357-7310
Fax Number: (303) 357-7315

 

ARTICLE 14

PAYMENTS

Section 14.1    Invoices.  Not later than the tenth (10th) Day following the end
of each Month, Antero Water shall provide Producer with a detailed statement
setting forth the volumes of Fresh Water made available during such Month at the
Fresh Water Delivery Points (including the volumes delivered to the inlet of the
High-Rate Transfer Facilities by pipeline and the volumes delivered by truck),
the volumes of Waste Water collected at the Produced Water Receipt Points or
other collection points by Antero Water and processed in the Treatment Facility
or any Designated Receiving Facility during such Month,  and the Fresh Water
Delivery Point Fee, the Trucked Fresh Water Fee, and, if applicable, the
Treatment Facility Fee, any Treatment Facility





41

--------------------------------------------------------------------------------

 

 

 

Fee Supplement, the Waste Water Trucking Fee, any Waste Water Trucking Fee
Supplement, Reimbursable Waste Water Services Costs, Reimbursable Landfill
Costs, any Specified Fee, and the Cost of Service Fee with respect to such
Month, together with all relevant data on which such fees are based, measurement
summaries, run tickets, bills of lading, and third party invoices  (including
evidence of the actual cost of electricity, chemicals, and Fuel Gas for the
Treatment Facility to the extent of any Treatment Facility Fee Supplement and
the actual cost of truck and/or vehicle fuel to the extent of any Waste Water
Trucking Fee Supplement), and all relevant supporting documentation.  If actual
data is not available on such tenth (10th) Day, Antero Water shall base such
invoiced amounts on reasonable estimates, which shall be trued up in future
invoices against actual data when available.  To the extent that any other data
is unavailable on such tenth (10th) Day, Antero Water shall be obligated to
deliver such supporting documentation as soon as it becomes available.  Producer
shall make payment to Antero Water by the last Business Day of the Month in
which such invoice is received.  Such payment shall be made by wire transfer
pursuant to wire transfer instructions delivered by Antero Water to Producer in
writing from time to time.  If any overcharge or undercharge in any form
whatsoever shall at any time be found and the invoice therefor has been paid,
Antero Water shall refund any amount of overcharge, and Producer shall pay any
amount of undercharge, on the last Business Day of the following Month,
provided, however, that no retroactive adjustment will be made beyond a period
of twenty-four (24) Months from the date of a statement hereunder.

Section 14.2   Right to Suspend on Failure to Pay.  If any undisputed amount due
hereunder remains unpaid for sixty (60) Days after the due date, Antero Water
shall have the right to suspend or discontinue Fluid Handling Services hereunder
until any such past due amount is paid.

Section 14.3    Audit Rights.  Either Party, on not less than thirty (30) Days
prior notice to the other Party, shall have the right at its expense, at
reasonable times during normal business hours, but in no event more than twice
in any period of twelve (12) consecutive Months, to audit the books and records
of the other Party to the extent necessary to verify the accuracy of any
statement, allocation, measurement, computation, charge, payment made under, or
obligation or right pursuant to this Agreement.  The scope of any audit shall be
limited to the twenty-four (24) Month period immediately prior to the Month in
which the notice requesting an audit was given.  All statements, allocations,
measurements, computations, charges, or payments made in any period prior to the
twenty-four (24) Month period immediately prior to the Month in which the audit
is requested shall be conclusively deemed true and correct and shall be final
for all purposes.

Section 14.4    Payment Disputes.  In the event of any dispute with respect to
any payment hereunder, Producer shall make timely payment of all undisputed
amounts, and Antero Water and Producer will use good faith efforts to resolve
the disputed amounts within sixty (60) Days following the original due
date.  Any amounts subsequently resolved shall be due and payable within ten
(10) Days of such resolution.

Section 14.5    Interest on Late Payments.  In the event that Producer shall
fail to make timely payment of any sums, except those contested in good faith or
those in a good faith dispute, when due under this Agreement, interest will
accrue at an annual rate equal to ten percent (10%) from the date payment is due
until the date payment is made.





42

--------------------------------------------------------------------------------

 

 

 

Section 14.6    Credit Assurance.  Antero Water shall apply consistent
evaluation practices to all similarly situated customers to determine Producer’s
financial ability to perform its payment obligations under this Agreement.

(a)     If Antero Water has reasonable grounds for insecurity regarding the
performance of any obligation by Producer under this Agreement (whether or not
then due), Antero Water may demand Adequate Assurance of Performance from
Producer (which demand shall include reasonable particulars for the demand and
documentation supporting the calculation of the amount demanded), which Adequate
Assurance of Performance shall be provided to Antero Water within five (5)
Business Days after such demand.  If Producer fails to provide such Adequate
Assurance of Performance within such time, then Antero Water may suspend its
performance under this Agreement until such Adequate Assurance of Performance is
provided.  However, any such suspension by Antero Water shall not relieve
Producer of its payment obligations.  The exercise by Antero Water of any right
under this Section 14.6 shall be without prejudice to any claims for damages or
any other right of Antero Water under this Agreement.  As used herein, “Adequate
Assurance of Performance” means any of the following, as selected in Producer’s
discretion subject to the below:

(i)         an irrevocable standby letter of credit in an amount not to exceed
an amount that is equal to sixty (60) Days of Producer’s payment obligations
hereunder from a financial institution rated at least A- by S&P or at least A3
by Moody’s in a form and substance reasonably satisfactory to Antero Water;

(ii)       cash collateral in an amount not to exceed an amount that is equal to
sixty (60) Days of Producer’s payment obligations hereunder to be deposited in
an escrow account as designated by Antero Water; Antero Water is hereby granted
a security interest in and right of set-off against all such cash collateral,
which is or may hereafter be delivered or otherwise transferred to such escrow
account in connection with this Agreement; or

(iii)      a guaranty in an amount not to exceed an amount that is equal to
sixty (60) Days of Producer’s payment obligations hereunder, which guaranty is
reasonably acceptable to Antero Water in form and substance.

(b)     The term of any security provided under this Section 14.6 shall never
exceed sixty (60) Days, after which the security shall terminate (or in the case
of cash collateral, be immediately returned by Antero Water to Producer without
further action by either Party).  Nothing shall prohibit Antero Water, however,
from requesting additional Adequate Assurance of Performance following the end
of any such term, so long as the conditions triggering such a request under this
Section 14.6 exist.

ARTICLE 15

FORCE MAJEURE

Section 15.1    Suspension of Obligations.  In the event a Party is rendered
unable, wholly or in part, by Force Majeure to carry out its obligations under
this Agreement, other than the obligation to make payments then or thereafter
due hereunder, and such Party promptly gives notice and reasonably full
particulars of such Force Majeure to the other Party promptly after the





43

--------------------------------------------------------------------------------

 

 

 

occurrence of the cause relied on, then the obligations of the Party giving such
notice, so far as and to the extent that they are affected by such Force
Majeure, shall be suspended during the continuance of any inability so caused,
but for no longer period, and such cause shall so far as reasonably possible be
remedied with all reasonable dispatch by the Party claiming Force Majeure.

Section 15.2    Definition of Force Majeure.  The term “Force Majeure” as used
in this Agreement shall mean any cause or causes not reasonably within the
control of the Party claiming suspension and which, by the exercise of
reasonable diligence, such Party is unable to prevent or overcome, including
acts of God, strikes, lockouts or other industrial disturbances, acts of the
public enemy, acts of terror, sabotage, wars, blockades, military action,
insurrections, riots, epidemics, landslides, subsidence, lightning, earthquakes,
fires, storms or storm warnings, crevasses, floods, washouts, civil
disturbances, explosions, breakage or accident to wells, machinery, equipment or
lines of pipe, the necessity for testing or making repairs or alterations to
wells, machinery, equipment or lines of pipe, freezing of wells, equipment or
lines of pipe, inability of any Party hereto to obtain, after the exercise of
reasonable diligence, necessary materials, supplies, or Governmental Approvals,
any action or restraint by any Governmental Authority (so long as the Party
claiming suspension has not applied for or assisted in the application for, and
has opposed where and to the extent reasonable, such action or restraint, and as
long as such action or restraint is not the result of a failure by the claiming
Party to comply with any Applicable Law), and,  in the case of a Force Majeure
claimed by Antero Water only, any breach of any representation or warranty of
Producer or any failure by Producer to perform any obligation of Producer under
either (a) that certain Amended and Restated Contribution Agreement dated
November 10,  2014, by and between Producer and Antero Midstream LLC or (b) that
certain Contribution, Conveyance and Assumption Agreement dated September 17,
2015, by and among Producer, Antero Midstream Partners LP, and AT (the
“Contribution Agreement”).

Section 15.3   Settlement of Strikes and Lockouts.  It is understood and agreed
that the settlement of strikes or lockouts shall be entirely within the
discretion of the Party having the difficulty, and that the above requirement
that any Force Majeure shall be remedied with all reasonable dispatch shall not
require the settlement of strikes or lockouts by acceding to the demands of the
opposing party when such course is inadvisable in the sole discretion of the
Party having the difficulty.

Section 15.4   Payments for Services Performed.  Notwithstanding the foregoing,
it is specifically understood and agreed by the Parties that an event of Force
Majeure will in no way affect or terminate Producer’s obligation to make payment
for Fluid Handling Services performed prior to such event of Force Majeure.

ARTICLE 16

INDEMNIFICATION

Section 16.1    Antero Water.  Subject to the terms of this Agreement, including
Section 19.8,

(a)     Antero Water shall release, indemnify, defend, and hold harmless
Producer and its Affiliates, directors, officers, employees, agents,
consultants, representatives, and invitees from and against all claims and
losses to the extent arising out of or relating to (i) the operations





44

--------------------------------------------------------------------------------

 

 

 

of Antero Water, but only to the extent that liability for such claims and
losses is not otherwise allocated pursuant to the indemnification provisions of
Article 11,  Article 17,  Section 16.2(a)(iii), or Section 16.2(b), and (ii) any
breach of this agreement by Antero Water, including in each case claims and
losses resulting from any negligent acts or omissions of any indemnified party,
but excluding in each case claims and losses to the extent caused by or arising
out of the gross negligence or willful misconduct of the indemnified party.

(b)     Except as otherwise provided in Section 16.2(a)(iii), Antero Water shall
release, indemnify, defend, and hold harmless Producer and its joint interest
owners and Producer’s contractors and subcontractors of any tier and its and
their Affiliates, directors, officers, employees, agents, consultants,
representatives, and invitees (collectively, the “Producer Group”) from and
against all claims and losses for bodily injury to or death of any individual in
the Antero Water Group or damage to or loss of the property of any Person in the
Antero Water Group in each case arising while such individual or property is on
a Well Pad or any property of the Producer adjacent to a Well Pad in connection
with the performance by Antero Water of the High-Rate Transfer Services or other
services at such Well Pad, including in each case claims and losses resulting
from any negligent acts or omissions of any indemnified party, but excluding in
each case claims and losses to the extent caused by or arising out of the gross
negligence or willful misconduct of the indemnified party.

Section 16.2    Producer.  Subject to the terms of this Agreement, including
Section 19.8,

(a)     Producer shall release, indemnify, defend, and hold harmless Antero
Water and its Affiliates, directors, officers, employees, agents, consultants,
representatives, and invitees from and against all claims and losses to the
extent arising out of or relating to (i) the operations of Producer but only to
the extent that liability for such claims and losses is not otherwise allocated
pursuant to the indemnification provisions of Article 11,  Article 17,  Section
16.1(b), or (ii) any breach of this agreement by Producer or (iii) except as
otherwise provided in Section 11.5, pollution or contamination from the
emission, discharge or release of Hazardous Materials occurring (A) in the
course of the performance of any Fluid Handling Services up until the point of
custody and title transfer to Antero Water at the applicable Produced Water
Receipt Points or (B) with respect to any Waste Water that has been treated and
is in transit from the relevant treatment facility to, or is in, the High-Rate
Transfer Facilities, or is otherwise being handled by Antero Water as part of
the High-Rate Transfer Services, including in each case claims and losses
resulting from any negligent acts or omissions of any indemnified party, but
excluding in each case claims and losses to the extent caused by or arising out
of the gross negligence or willful misconduct of the indemnified party.

(b)     Producer shall release, indemnify, defend, and hold harmless Antero
Water and its contractors and subcontractors of any tier and its and their
Affiliates, directors, officers, employees, agents, consultants,
representatives, and invitees (collectively, the “Antero Water Group”) from and
against all claims and losses for bodily injury to or death of any individual in
the Producer Group or damage to or loss of the property of any Person in the
Producer Group in each case arising while such individual or property is on a
Well Pad or any property of the Producer adjacent to a Well Pad in connection
with the operations of Producer at such Well Pad, including in each case claims
and losses resulting from any negligent acts or omissions of any





45

--------------------------------------------------------------------------------

 

 

 

indemnified party, but excluding in each case claims and losses to the extent
caused by or arising out of the gross negligence or willful misconduct of the
indemnified party.

ARTICLE 17

CUSTODY AND TITLE

Section 17.1    Custody of Fresh Water.  As among the Parties, Producer shall be
in custody, control and possession of (a) raw Fresh Water taken from the Take
Points until such Fresh Water  is taken into the Fresh Water Facilities at the
Take Points and (b) Fresh Water after such Fresh Water is delivered to the Fresh
Water Delivery Points.  As among the Parties, Antero Water shall be in custody,
control and possession of all Fresh Water in the Fresh Water Facilities or in
any trucks used by Antero Water (or its subcontractors) to perform the Fresh
Water Services hereunder at all other times. Except as otherwise provided in
Section 16.2(a)(iii), the Party having custody and control of Fresh Water under
the terms of this Section 17.1 shall be responsible for, and shall defend,
indemnify, release and hold the other Party and its respective Affiliates,
directors, officers, employees, agents, consultants, representatives, and
invitees harmless from and against, all claims and losses of whatever kind and
nature for anything that may happen or arise with respect to such Fresh Water
when such Fresh Water is in its custody and control, including claims and losses
resulting from any negligent acts or omissions of any indemnified party, but
excluding all claims and losses to the extent caused by or arising out of the
gross negligence or willful misconduct of the indemnified party.

Section 17.2    Custody of Waste Water.  As among the Parties, Producer shall be
in custody, control and possession of Waste Water until such Waste Water is
received by Antero Water or its subcontractors at the Produced Water Receipt
Points or at the point at which Other Waste Water is collected by Antero
Water.  As among the Parties, Antero Water shall be in custody, control and
possession of all Waste Water from and after its receipt by Antero Water or its
subcontractors at the Produced Water Receipt Points or at the points at which
Other Waste Water is collected by Antero Water.  Except as otherwise provided in
Section 16.2(a)(iii), the Party having custody and control of Waste Water under
the terms of this Section 17.2 shall be responsible for, and shall defend,
indemnify, release and hold the other Party and its respective Affiliates,
directors, officers, employees, agents, consultants, representatives, and
invitees harmless from and against, all claims and losses of whatever kind and
nature for anything that may happen or arise with respect to such Waste Water
when such Waste Water is in its custody and control, including claims and losses
resulting from any negligent acts or omissions of any indemnified party, but
excluding claims and losses to the extent caused by or arising out of the gross
negligence or willful misconduct of the indemnified party.

Section 17.3    Custody of Waste Water and Fresh Water as Between AW and AT.  As
between AW and AT:

(a)     AW shall be in custody, control and possession of all Fresh Water;
provided that AT shall be in custody, control and possession of all volumes of
Fresh Water that is water remaining after treatment of Waste Water at the
Treatment Facility until delivery of such Fresh Water to AW at the outlet flange
of the Treatment Facility at the connection with the Fresh Water System; and





46

--------------------------------------------------------------------------------

 

 

 

(b)     AT shall be in custody, control and possession of all Waste Water.

Section 17.4    Title to Fresh Water.

(a)     For any Fresh Water that is ultimately taken from the Take Points by or
on behalf of AW or its subcontractors and is used to fulfill third party
services agreements as and to the extent permitted by Section 8.4, title to such
Fresh Water shall pass to AW immediately prior to the applicable title transfer
point specified in the applicable third party services agreement.  Producer
shall ensure that such Fresh Water is free of all liens arising by, through, or
under Producer, other than liens arising  by operation of law.

(b)     Producer shall take title to all volumes of Fresh Water that is water
remaining after treatment of waste water at the Treatment Facility at the outlet
flange of the Treatment Facility at the connection with the Fresh Water System.

Section 17.5    Title to Waste Water.  AT shall take title to all Waste Water
received by or on behalf of AT or its subcontractors at the Produced Water
Receipt Points or at the point where Other Waste Water is collected, as
applicable.  Producer shall ensure that such Waste Water is free of all liens
arising by, through, or under Producer, other than liens arising  by operation
of law.

ARTICLE 18

PAYMENTS FOR FRESH WATER; TAXES

Section 18.1    Payments for Fresh Water; Taxes.  To the extent that any Person
is entitled to any payment in respect of Fresh Water taken from any Take Point,
including any taxes, Producer shall pay or cause to be paid and agrees to hold
Antero Water harmless as to the payment of all such payments or taxes.  Antero
Water shall not become liable for such payments or taxes, unless designated to
remit those taxes on behalf of Producer by any duly constituted Governmental
Authority having authority to impose such obligations on Antero Water, in which
event the amount of such taxes remitted on Producer’s behalf shall be reimbursed
by Producer upon receipt of invoice, with corresponding documentation from
Antero Water setting forth such payments.  Antero Water shall pay or cause to be
paid all taxes, charges and assessments of every kind and character required by
statute or by order of Governmental Authorities with respect to its facilities,
including the Fresh Water Facilities.  Except as provided in Exhibit H attached
hereto, neither Party shall be responsible nor liable for any taxes or other
statutory charges levied or assessed against the facilities of the other Party,
including ad valorem tax (however assessed), used for the purpose of carrying
out the provisions of this Agreement or against the net worth or capital stock
of such Party.  Notwithstanding the foregoing, to the extent that such payments
or taxes relate to Fresh Water that is made available to a third party pursuant
to Section 8.4(d),  Antero Water shall look only to such third  party, and not
to Producer, for payment or reimbursement of such payments and taxes to the
extent relating to the Fresh Water made available to such third party, and shall
use reasonable efforts to ensure that Fresh Water not subject to such payments
and taxes is made available to Producer in preference to third parties.





47

--------------------------------------------------------------------------------

 

 

 

ARTICLE 19

MISCELLANEOUS

Section 19.1    Rights.  The failure of either Party to exercise any right
granted hereunder shall not impair nor be deemed a waiver of that Party’s
privilege of exercising that right at any subsequent time or times.

Section 19.2   Applicable Laws.  This Agreement is subject to all valid present
and future laws, regulations, rules and orders of Governmental Authorities now
or hereafter having jurisdiction over the Parties, this Agreement, or the
services performed or the facilities utilized under this Agreement.  To the
extent that the performance of the Fluid Handling Services by Antero Water shall
at any point in time become prohibited or restricted by Applicable Laws or the
provisions of any Governmental Approval, Antero Water shall be relieved from its
obligations to perform such Fluid Handling Services.

Section 19.3    Governing Law; Jurisdiction.

(a)     This Agreement shall be governed by, construed, and enforced in
accordance with the laws of the State of Colorado without regard to choice of
law principles.

(b)     The Parties agree that the appropriate, exclusive and convenient forum
for any disputes between the Parties arising out of this Agreement or the
transactions contemplated hereby shall be in any state or federal court in City
and County of Denver, Colorado, and each of the Parties irrevocably submits to
the jurisdiction of such courts solely in respect of any proceeding arising out
of or related to this Agreement.  The Parties further agree that the Parties
shall not bring suit with respect to any disputes arising out of this Agreement
or the transactions contemplated hereby in any court or jurisdiction other than
the above specified courts.

Section 19.4    Successors and Assigns.

(a)     This Agreement shall extend to and inure to the benefit of and be
binding upon the Parties and their respective successors and permitted assigns.

(b)     To the extent any Affiliate of Producer acquires any Oil and Gas
Interests or any water facilities, Producer shall cause such Affiliate to comply
with the obligations of Producer under Article 2 of this Agreement with respect
to its Oil and Gas Interests and to enter into an agreement with Antero Water
substantially the same as this Agreement.

(c)     Except as set forth in Section 19.4(d) and Section 19.4(e), neither
Party shall have the right to assign its respective rights and obligations in
whole or in part under this Agreement without the prior written consent of the
other Party, and any assignment or attempted assignment made otherwise than in
accordance with this Section 19.4 shall be null and void ab initio.

(d)     Notwithstanding the foregoing clause (c),  Antero Water may perform all
services under this Agreement itself using its own facilities and/or perform any
or all such services through Affiliates or third parties, in which case
references herein to the Fresh Water





48

--------------------------------------------------------------------------------

 

 

 

Facilities shall be deemed to be references to such facilities of the relevant
Affiliate or third party.

(e)     Notwithstanding the foregoing clause (c):

(i)         Antero Water shall have the right to assign its rights and
obligations under this Agreement, in whole or in part, as applicable, without
the consent of Producer (A) to an Affiliate of Antero Water or (B) to any Person
to which the Fresh Water Facilities or any part thereof or any facilities
through which the Waste Water Services are performed has been or will be
transferred who (1) hires (or retains, as applicable) operating personnel who
are then operating such facilities (or has similarly experienced operating
personnel itself), (2) has operated for at least two (2) years prior to such
assignment systems similar to such facilities, or (3) contracts for the
operation of such facilities with another Person that satisfies either of the
foregoing conditions (1) or (2) in this clause (B), provided, in the case of an
assignment under either of clause (A) or clause (B), that the assignee assumes
in writing all of Antero Water’s obligations hereunder (if applicable, to the
extent of the Fresh Water Facilities or other facilities being transferred to
such Person).  Notwithstanding the foregoing, Antero Water shall not be released
from its obligations hereunder upon any assignment of this Agreement (in whole
or in part) unless the assignee has creditworthiness as reasonably determined by
Producer that is equal to or greater than the higher of Antero Water’s
creditworthiness as of the Original Agreement Effective Date and Antero Water’s
creditworthiness as of the date of the assignment.

(ii)       Producer shall have the right to assign its rights and obligations
under this Agreement, in whole or in part, as applicable, without the consent of
Antero Water,  to any Person to which it sells, assigns, or otherwise transfers
all or any portion of the Service Area Properties and who assumes in writing all
of Producer’s obligations hereunder (if applicable, to the extent of the Service
Area Properties being transferred to such Person).  Notwithstanding the
foregoing, Producer shall not be released from its obligations hereunder upon
any assignment of this Agreement (in whole or in part) unless the assignee has a
credit rating that is equal to or higher than the higher of Producer’s credit
rating as of the Original Agreement Effective Date and Producer’s credit rating
as of the date of the assignment.

(iii)      Each Party shall have the right to grant a security interest in this
Agreement to a lender or other debt provider (or trustee or agent on behalf of
such lender) of such Party.

Section 19.5    Severability.  If any provision of this Agreement is determined
to be void or unenforceable, in whole or in part, then (i) such provision shall
be deemed inoperative to the extent it is deemed void or unenforceable, (ii) the
Parties agree to enter into such amendments to this Agreement in order to give
effect, to the greatest extent legally possible, to the provision that is
determined to be void or unenforceable and (iii) the other provisions of this
Agreement in all other respects shall remain in full force and effect and
binding and enforceable to the maximum extent permitted by Applicable Law;
provided, however, that in the event that a material term under this Agreement
is so modified, the Parties will, timely and in good faith, negotiate to revise





49

--------------------------------------------------------------------------------

 

 

 

and amend this Agreement in a manner which preserves, as closely as possible,
each Party’s business and economic objectives as expressed by the Agreement
prior to such modification.

Section 19.6    Confidentiality.

(a)     Confidentiality.  Except as otherwise provided in this Section 19.6,
each Party agrees that it shall maintain all terms and conditions of this
Agreement, and all information disclosed to it by the other Party or obtained by
it in the performance of this Agreement and relating to the other Party’s
business (including Development Plans, Fresh Water Facilities Plans, and all
data relating to the production of Producer) (collectively, “Confidential
Information”) in strictest confidence, and that it shall not cause or permit
disclosure of this Agreement or its existence or any provisions contained herein
without the prior written consent of the other Party.

(b)     Permitted Disclosures.  Notwithstanding Section 19.6(a) disclosures of
any Confidential Information may be made by either Party (i) to the extent
necessary for such Party to enforce its rights hereunder against the other
Party;  (ii) to the extent to which a Party or an Affiliate of a Party is
required to disclose all or part of this Agreement by a statute or by the order
or rule of a Governmental Authority exercising jurisdiction over the subject
matter hereof, by order, by regulations, or by other compulsory process
(including deposition, subpoena, interrogatory, or request for production of
documents); (iii) to the extent required by the applicable regulations of a
securities or commodities exchange; (iv) to a third person in connection with a
proposed sale or other transfer of a Party’s interest in this Agreement,
provided such third person agrees in writing to be bound by the terms of this
Section 19.6;  (v) to its own directors, officers, employees, agents and
representatives; (vi) to an Affiliate of such Party;  (vii) to financial
advisors, attorneys, and banks, provided that such Persons are subject to a
confidentiality undertaking consistent with this Section 19.6(b), or (viii) in
the case of Producer only, excluding any information disclosed to Producer by
Antero Water pursuant to Article 3 of this Agreement, to a royalty, overriding
royalty, net profits or similar owner burdening production from the Service Area
Properties, provided such royalty, overriding royalty, net profits or similar
owner agrees in writing to be bound by the terms of this Section 19.6.

(c)     Notification.  If either Party is or becomes aware of a fact,
obligation, or circumstance that has resulted or may result in a disclosure of
any of the terms and conditions of this Agreement authorized by Section
19.6(b)(ii) or (iii), it shall so notify in writing the other Party promptly and
shall provide documentation or an explanation of such disclosure as soon as it
is available.

(d)     Party Responsibility.  Each Party shall be deemed solely responsible and
liable for the actions of its directors, officers, employees, agents,
representatives and Affiliates for maintaining the confidentiality commitments
of this Section 19.6.

(e)     Public Announcements.  The Parties agree that prior to making any public
announcement or statement with respect to this Agreement or the transaction
represented herein permitted under this Section 19.6, the Party desiring to make
such public announcement or statement shall provide the other Party with a copy
of the proposed announcement or statement prior to the intended release date of
such announcement.  The other Party shall thereafter consult with the Party
desiring to make the release, and the Parties shall exercise their reasonable
best





50

--------------------------------------------------------------------------------

 

 

 

efforts to (i) agree upon the text of a joint public announcement or statement
to be made by both such Parties or (ii) in the case of a statement to be made
solely by one Party, obtain approval of the other Party to the text of a public
announcement or statement.  Nothing contained in this Section 19.6 shall be
construed to require either Party to obtain approval of the other Party to
disclose information with respect to this Agreement or the transaction
represented herein to any Governmental Authority to the extent such disclosure
is required by Applicable Law or necessary to comply with disclosure
requirements of the Securities and Exchange Commission, New York Stock Exchange,
or any other regulated stock exchange.

(f)     Survival.  The provisions of this Section 19.6 shall survive any
expiration or termination of this Agreement; provided that other than with
respect to information disclosed pursuant to Article 3, as to which such
provisions shall survive indefinitely, such provisions shall survive only a
period of one (1) year.

Section 19.7   Entire Agreement, Amendments and Waiver; Amendment and
Restatement of Original Agreement.

(a)     The Contribution Agreement, this Agreement and the documents and
instruments and other agreements specifically referred to herein or therein or
delivered pursuant hereto or thereto, including the exhibits and schedules
hereto and thereto, (a) constitute the entire agreement among the Parties with
respect to the subject matter hereof and supersede all prior agreements and
understandings, both written and oral, among the Parties with respect to the
subject matter hereof and (b) are not intended to confer upon any other Person
any rights or remedies hereunder except as otherwise expressly provided herein
or therein.  Each Party agrees that (i) no other Party (including its agents and
representatives) has made any representation, warranty, covenant or agreement to
or with such Party relating to this Agreement or the transactions contemplated
hereby, other than those expressly set forth in the Contribution Agreement and
the documents and instruments and other agreements specifically referred to
herein or therein or delivered pursuant hereto or thereto, including the
exhibits and schedules hereto and thereto, and (ii) such Party has not relied
upon any representation, warranty, covenant or agreement relating to this
Agreement or the transactions contemplated hereby other than those referred to
in clause (i) above.  No amendment, supplement, modification or waiver of this
Agreement shall be binding unless executed in writing by the Parties.  No waiver
of any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provision hereof (regardless of whether similar), nor shall
any such waiver constitute a continuing waiver unless otherwise expressly
provided.

(b)     This Agreement amends, restates and supersedes the Original Agreement in
its entirety (but such amendment and restatement does not affect the rights and
obligations of the Parties accruing under the Original Agreement prior to the
Effective Date).  Except as otherwise expressly provided, all references to the
Original Agreement in any document, instrument, agreement or writing delivered
pursuant to this Agreement shall hereafter be deemed to refer to this Agreement.

Section 19.8    Limitation of Liability.  NOTWITHSTANDING ANYTHING IN THIS
AGREEMENT TO THE CONTRARY, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR
SPECIAL, INDIRECT, CONSEQUENTIAL, PUNITIVE OR





51

--------------------------------------------------------------------------------

 

 

 

EXEMPLARY DAMAGES SUFFERED BY SUCH PARTY RESULTING FROM OR ARISING OUT OF THIS
AGREEMENT OR THE BREACH THEREOF OR UNDER ANY OTHER THEORY OF LIABILITY, WHETHER
TORT, NEGLIGENCE, STRICT LIABILITY, BREACH OF CONTRACT, WARRANTY, INDEMNITY OR
OTHERWISE, INCLUDING LOSS OF USE, INCREASED COST OF OPERATIONS, LOSS OF PROFIT
OR REVENUE, OR BUSINESS INTERRUPTIONS; PROVIDED, HOWEVER, THAT THE FOREGOING
LIMITATION SHALL NOT APPLY TO ANY DAMAGE CLAIM ASSERTED BY OR AWARDED TO A THIRD
PARTY FOR WHICH A PARTY WOULD OTHERWISE BE LIABLE UNDER ANY INDEMNIFICATION
PROVISION SET FORTH HEREIN.

Section 19.9   Headings.  The headings of the several Articles and Sections
herein are inserted for convenience of reference only and are not intended to be
a part of or to affect the meaning or interpretation of this Agreement.

Section 19.10  Rights and Remedies.  Except as otherwise provided in this
Agreement, each Party reserves to itself all rights, counterclaims, other
remedies and defenses that such Party is or may be entitled to arising from or
out of this Agreement or as otherwise provided by Applicable Law.

Section 19.11 No Partnership.  Nothing contained in this Agreement shall be
construed to create an association, trust, partnership, or joint venture or
impose a trust, fiduciary or partnership duty, obligation or liability on or
with regard to either Party.

Section 19.12  Rules of Construction.

(a)     The Parties agree that they have been represented by counsel during the
negotiation and execution of this Agreement and therefore waive the application
of any law, regulation, holding or rule of construction providing that
ambiguities in an agreement or other document will be construed against the
Party drafting such agreement or document.

(b)     The words “this Agreement,” “herein,” “hereby,” “hereunder” and
“hereof,” and words of similar import, refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited.  The words “this
Article,” “this Section” and “this clause,” and words of similar import, refer
only to the Article, Section or clause hereof in which such words occur.  The
word “or” is exclusive, and the word “including” (in its various forms) means
including without limitation.

(c)     Pronouns in masculine, feminine or neuter genders shall be construed to
state and include any other gender, and words, terms and titles (including terms
defined herein) in the singular form shall be construed to include the plural
and vice versa, unless the context otherwise requires.

(d)     References herein to any Person shall include such Person’s successors
and assigns; provided, however, that nothing contained in this clause (d) is
intended to authorize any assignment or transfer not otherwise permitted by this
Agreement.





52

--------------------------------------------------------------------------------

 

 

 

(e)     References herein to any law shall be deemed to refer to such law as
amended, reenacted, supplemented or superseded in whole or in part and in effect
from time to time and also to all rules and regulations promulgated thereunder

(f)     References herein to any contract mean such contract as amended,
supplemented or modified (including any waiver thereto) in accordance with the
terms thereof, except that with respect to any contract listed on any schedule
hereto, all such amendments, supplements or modifications must also be listed on
such schedule.

(g)     Each representation, warranty, covenant and agreement contained in this
Agreement will have independent significance, and the fact that any conduct or
state of facts may be within the scope of two or more provisions in this
Agreement, whether relating to the same or different subject matters and
regardless of the relative levels of specificity, shall not be considered in
construing or interpreting this Agreement.

(h)     Unless otherwise expressly provided herein to the contrary, accounting
terms shall have the meaning given by U.S. generally accepted accounting
principles.

Section 19.13  No Third Party Beneficiaries.  This Agreement is for the sole
benefit of the Parties and their respective successors and permitted assigns and
each Person entitled to indemnity under Article 11,  Article 16, or Article 17
(but only to the extent of their entitlement to be defended, indemnified,
released and held harmless thereunder, and provided that only a Party shall be
entitled to enforce such entitlement on their behalf) and shall not inure to the
benefit of any other Person whomsoever or whatsoever, it being the intention of
the Parties that no third Person shall be deemed a third party beneficiary of
this Agreement.

Section 19.14  Antero Water.  AW and AT shall collectively act as Antero Water
under this Agreement to fulfill the obligations of Antero Water hereunder, and
AW and AT agree to cooperate and coordinate with each other to fulfill such
obligations in accordance with this Agreement;  provided that the Parties agree
and acknowledge that the Parties intend for AW to perform the Fresh Water
Services hereunder and for AT to perform the Waste Water Services hereunder. To
the extent not already paid directly by Producer to AT, AW agrees to remit to AT
any amounts paid by Producer to AW for any Waste Water Services that were
performed by AT hereunder.

Section 19.15 Further Assurances.  Each Party shall take such acts and execute
and deliver such documents as may be reasonably required to effectuate the
purposes of this Agreement.

Section 19.16  Counterpart Execution.  This Agreement may be executed in one or
more counterparts, including electronic, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.  In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the Party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.

Section 19.17  Memorandum of Agreement.  Contemporaneously with the execution of
this Agreement, the Parties shall execute, acknowledge, deliver and record a
“short form”





53

--------------------------------------------------------------------------------

 

 

 

memorandum of this Agreement in the form of Exhibit J attached hereto (as
modified, including by the addition of any required property descriptions,
required by local law and practice to put such Memorandum of record and put
third parties on notice of this Agreement), which shall be placed of record in
each state and county in which the currently-existing Service Area Properties
are located.  Further such memoranda shall be executed and delivered by Producer
as Antero Water from time to time requests to evidence the commitment of
additional areas or Oil and Gas Interests under this Agreement.

 

 



54

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
set forth above.

 

 

ANTERO RESOURCES CORPORATION

 

 

 

By:

/s/ Kevin. J. Kilstrom

 

Name:

Kevin J. Kilstrom

 

Title:

Senior Vice President - Production

 

 

 

 

 

ANTERO WATER LLC

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Chief Administrative Officer, Regional Senior

 

 

Vice President and Treasurer

 

 

 

 

 

ANTERO TREATMENT LLC

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Chief Administrative Officer, Regional Senior

 

 

Vice President and Treasurer

 

 



First Amended and Restated Water Services Agreement

Signature Page

--------------------------------------------------------------------------------

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

EXHIBIT A

 

INITIAL SERVICE AREA

 

(Attached.)

***

 

 



Exhibit A – Page 1

--------------------------------------------------------------------------------

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

EXHIBIT B

 

INITIAL FRESH WATER FACILITIES

The following assets and facilities, in each case, excluding any Excluded Assets
(as such term is defined in the Contribution Agreement):

1.         All existing or imminent buried Fresh Water pipelines and associated
appurtenances.

2.         All existing or imminent temporary surface Fresh Water pipeline and
associated appurtenances.

3.         All Fresh Water pipeline and associated appurtenances contained in
inventory and designated for future Fresh Water pipeline projects.

4.         All existing or imminent pump stations, transfer pumps, or booster
pumps that are designated for the transfer of Fresh Water up to the Producer’s
receiving hydration units and working tanks.

5.         All pump stations, transfer pumps, or booster pumps that are
contained in inventory and designated for the future transfer of Fresh Water up
to the Producer’s receiving hydration units and working tanks.

6.         All existing or imminent operational equipment, tools and telemetry
devices necessary for operation of the Fresh Water pipelines and associated
appurtenances.

7.         All existing or imminent surface use agreements for withdrawal
points, access roads, impoundments, pump stations, maintenance shops, laydown or
staging yards and surface feature access pads, in each case, used solely in
connection with the water business of Antero Water (and, for the avoidance of
doubt, not otherwise used by Producer for its exploration and production
business).

8.         Fresh Water Impoundments (“FWIs”)

FWIs built and in-service:

 

 

 

Name

State

County

ANNIE HORIZONTAL FWI

WV

Ritchie

BEE LEWIS FWI

WV

Doddridge

BONNELL FWI

WV

Doddridge

FOREMAN FWI

WV

Doddridge

HARSHBARGER NORTH FWI

WV

Ritchie

HARSHBARGER SOUTH FWI

WV

Ritchie

HEFLIN NORTH FWI

WV

Doddridge

HINTER NORTH FWI

WV

Doddridge

HINTER SOUTH FWI

WV

Doddridge

 

 



Exhibit B – Page 1

--------------------------------------------------------------------------------

 

 

 

 

 

JAMES WEBB FWI

WV

Doddridge

LAKE FWI

WV

Doddridge

LEMLEY FWI

WV

Doddridge

MARSDEN FWI

WV

Doddridge

MELODY FWI

WV

Doddridge

NIMORWICZ EAST FWI

WV

Harrison

NIMORWICZ WEST FWI

WV

Doddridge

PEARL JEAN NORTH FWI

WV

Doddridge

PEARL JEAN SOUTH FWI

WV

Doddridge

PIERPOINT FWI

WV

Tyler

QUINN FWI

WV

Harrison

SPIKER FWI

WV

Doddridge

WHITEHAIR FWI

WV

Doddridge

CARPENTER PAD FWI

OH

Monroe

CHARLES IMPOUNDMENT

OH

Monroe

EAST LAW COMPLEX

OH

Noble

HILL XLFWI

OH

Noble

JUSTICE PAD FWI

OH

Noble

RICH PAD FWI

OH

Noble

SCHROEDER PAD FWI

OH

Noble

TRASKA XLFWI

OH

Noble

WAYNE PAD FWI

OH

Noble

WEBB IMPOUNDMENT

OH

Monroe

WILSON EAST IMPOUNDMENT

OH

Noble

WILSON WEST IMPOUNDMENT

OH

Noble

 

 

FWIs built and not yet in-service

 

 

 

 

Name

State

County

ESTHER FWI

OH

Belmont

HOTHEM 3 FWI

OH

Belmont

 

 

FWIs – constructing:

 

 

 

 

Name

State

County

HOTHEM 1 FWI

OH

Monroe

 

 





Exhibit B – Page 2

--------------------------------------------------------------------------------

 

 

FWIs - Planning/Permitting/waiting on release/waiting on surface use agreement:

 

 

 

 

OHIO

Site Name

Latitude

Longitude

Status

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

WEST VIRGINIA

Site Name

Latitude

Longitude

Status

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

 

 



Exhibit B – Page 3

--------------------------------------------------------------------------------

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

EXHIBIT C

 

TAKE POINTS

 

 

 

 

Location

Latitude

Longitude

OHIO

Beaver Creek-4

39.908867

-81.316445

Buffalo Creek 4

39.811790

-81.467680

Buffalo Creek-Arnold

39.863557

-81.526403

East Fork Duck Creek-6

39.645811

-81.309128

Jordan Jones 1

39.763746

-81.200327

Opossum Run

39.869684

-81.420662

Rubel 4

39.780167

-81.196681

Rubel Pad Ground Water Withdrawal

39.833172

-81.302765

Seneca Fork Wills Creek - 2

39.931389

-81.457222

Skin Creek-1 (Rubel)

39.83223

-81.30409

Slope Creek Reservoir (Barnesville #3)

39.907492

-81.165197

South Fork (Carpenter)

39.813710

-81.307880

West Fork Duck Creek - Buckey

39.794094

-81.562736

WEST VIRGINIA

Ohio River at Ben's Run

39.46593

-81.110781

Claywood Public Service District

39.206274

-81.497777

Middle Island Creek at Dawson

39.379292

-80.867803

Middle Island Creek at Solo

39.399094

-81.185548

Sun Valley Public Service District

39.29053

-80.518765

North Fork Hughes at Davis

39.322363

-80.936771

South Fork Hughes at Knight

39.198369

-80.870969

Arnold Creek at Davis

39.302006

-80.824561

Pennsboro Lake

39.281689

-80.925526

Buckeye Creek at Powell

39.277142

-80.690386

Meathouse Fork at Whitehair

39.211317

-80.679592

Meathouse Fork at Gagnon

39.26054

-80.720998

McElroy Creek at Forest

39.39675

-80.738197

West Fork River at GAL

39.16422

-80.45173

West Fork River at McDonald

39.16761

-80.45069

City of Salem Reservoir

39.28834

-80.54966

Middle Island Creek at Weese

39.457972

-80.839742

Pike Fork at Dotson Withdrawal

39.385933

-80.577836

Morgan's Run at Leatherman

39.285956

-80.691808

Middle Island Creek at Mees

39.43113

-81.079567

Middle Island Creek at Weekley

39.50677

-80.963058

Ohio River at Select Energy

39.346473

-81.338727

 

 



Exhibit C – Page 1

--------------------------------------------------------------------------------

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

EXHIBIT D

 

***

 

 



Exhibit D – Page 1

--------------------------------------------------------------------------------

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

EXHIBIT E

 

INITIAL FRESH WATER FACILITIES PLAN

Water Map

(Attached.)

***

 

 



Exhibit E – Page 1

--------------------------------------------------------------------------------

 

 

Water Pipeline Diameters

(Attached.)

***

 





Exhibit E – Page 2

--------------------------------------------------------------------------------

 

 

Waterline Appurtenances

 

 

 

 

 

 

 

 

 

WATERLINE

LAT

LONG

ELEVATION

FACILITIES

STATE

COUNTY

TWP_DIST

ANNIE HORIZONTAL FWI TO EDDY PIT

***

***


266.845

GATE VALVE

WV

RITCHIE

CLAY

B. LEWIS TO ADRIAN

***

***


1261.48

GATE VALVE

WV

DODDRIDGE

NEW MILTON

B. LEWIS TO ADRIAN

***

***


1118.46

GATE VALVE

WV

DODDRIDGE

NEW MILTON

B. LEWIS TO ADRIAN

***

***


1119.07

GATE VALVE

WV

DODDRIDGE

NEW MILTON

B. LEWIS TO ADRIAN

***

***


1219.19

GATE VALVE

WV

DODDRIDGE

NEW MILTON

B. LEWIS TO ADRIAN

***

***


1219.38

GATE VALVE

WV

DODDRIDGE

NEW MILTON

B. LEWIS TO ADRIAN

***

***


1262.01

GATE VALVE

WV

DODDRIDGE

NEW MILTON

B. LEWIS TO ADRIAN

***

***


1261.74

GATE VALVE

WV

DODDRIDGE

NEW MILTON

B. LEWIS TO ADRIAN

***

***


1249.67

GATE VALVE

WV

DODDRIDGE

NEW MILTON

B. LEWIS TO ADRIAN

***

***


1263.45

GATE VALVE

WV

DODDRIDGE

NEW MILTON

B. LEWIS TO ADRIAN

***

***


1268.09

AIR RELIEF

WV

DODDRIDGE

WEST UNION

B. LEWIS TO ADRIAN

***

***


977.48

AIR RELIEF

WV

DODDRIDGE

WEST UNION

B. LEWIS TO ADRIAN

***

***


1273.7

AIR RELIEF

WV

DODDRIDGE

WEST UNION

B. LEWIS TO ADRIAN

***

***


1244.8

AIR RELIEF

WV

DODDRIDGE

WEST UNION

B. LEWIS TO ADRIAN

***

***


1238.2

AIR RELIEF

WV

DODDRIDGE

WEST UNION

B. LEWIS TO ADRIAN

***

***


1246.64

AIR RELIEF

WV

DODDRIDGE

WEST UNION

B. LEWIS TO ADRIAN

***

***


1212.04

AIR RELIEF

WV

DODDRIDGE

WEST UNION

B. LEWIS TO ADRIAN

***

***


1201.65

AIR RELIEF

WV

DODDRIDGE

WEST UNION

B. LEWIS TO ADRIAN

***

***


1251.79

AIR RELIEF

WV

DODDRIDGE

WEST UNION

B. LEWIS TO ADRIAN

***

***


1226.3

AIR RELIEF

WV

DODDRIDGE

WEST UNION

B. LEWIS TO ADRIAN

***

***


1263.37

AIR RELIEF

WV

DODDRIDGE

NEW MILTON

B. LEWIS TO ADRIAN

***

***


1317.52

AIR RELIEF

WV

DODDRIDGE

WEST UNION

B. LEWIS TO ADRIAN

***

***


1291.93

AIR RELIEF

WV

DODDRIDGE

NEW MILTON

B. LEWIS TO ADRIAN

***

***


1117.22

GATE VALVE

WV

DODDRIDGE

NEW MILTON

B. LEWIS TO ADRIAN

***

***


1261.06

GATE VALVE

WV

DODDRIDGE

NEW MILTON

B. LEWIS TO ADRIAN

***

***


1218.78

GATE VALVE

WV

DODDRIDGE

NEW MILTON

BARNESVILLE WATERLINE

***

***


1234.29

GATE VALVE

OH

BELMONT

SOMERSET





Exhibit E – Page 3

--------------------------------------------------------------------------------

 

 

WATERLINE

LAT

LONG

ELEVATION

FACILITIES

STATE

COUNTY

TWP_DIST

BARNESVILLE WATERLINE

***

***


1295.54

AIR RELIEF

OH

BELMONT

SOMERSET

BARNESVILLE WATERLINE

***

***


1326.53

AIR RELIEF

OH

BELMONT

SOMERSET

BARNESVILLE WATERLINE

***

***


1209.98

AIR RELIEF

OH

BELMONT

SOMERSET

BARNESVILLE WATERLINE

***

***


1208.79

AIR RELIEF

OH

BELMONT

SOMERSET

BARNESVILLE WATERLINE

***

***


1231.04

AIR RELIEF

OH

BELMONT

SOMERSET

BARNESVILLE WATERLINE

***

***


1245.82

AIR RELIEF

OH

BELMONT

SOMERSET

BARNESVILLE WATERLINE

***

***


1225.93

AIR RELIEF

OH

BELMONT

SOMERSET

BARNESVILLE WATERLINE

***

***


1230.82

AIR RELIEF

OH

BELMONT

SOMERSET

BARNESVILLE WATERLINE

***

***


1238.12

AIR RELIEF

OH

BELMONT

SOMERSET

BARNESVILLE WATERLINE

***

***


1215.48

AIR RELIEF

OH

BELMONT

SOMERSET

BARNESVILLE WATERLINE

***

***


1196.29

AIR RELIEF

OH

BELMONT

SOMERSET

BARNESVILLE WATERLINE

***

***


1229.26

GATE VALVE

OH

BELMONT

SOMERSET

BARNESVILLE WATERLINE

***

***


1227.65

GATE VALVE

OH

BELMONT

SOMERSET

BARNESVILLE WATERLINE

***

***


1267.08

AIR RELIEF

OH

BELMONT

SOMERSET

BARNESVILLE WATERLINE

***

***


1211.01

AIR RELIEF

OH

BELMONT

SOMERSET

BARNESVILLE WATERLINE

***

***


1211.74

AIR RELIEF

OH

BELMONT

SOMERSET

 





Exhibit E – Page 4

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

WATERLINE

LAT

LONG

ELEVATION

FACILITIES

STATE

COUNTY

TWP_DIST

BARNESVILLE WATERLINE

***

***


1246.06

AIR RELIEF

OH

MONROE

SENECA

BARNESVILLE WATERLINE

***

***


1049.19

AIR RELIEF

OH

MONROE

SENECA

BARNESVILLE WATERLINE

***

***


1153.8

GATE VALVE

OH

MONROE

SENECA

BARNESVILLE WATERLINE

***

***


1151.73

GATE VALVE

OH

MONROE

SENECA

BARNESVILLE WATERLINE

***

***


1153.36

GATE VALVE

OH

MONROE

SENECA

BARNESVILLE WATERLINE

***

***


1044.34

AIR RELIEF

OH

MONROE

SENECA

BARNESVILLE WATERLINE

***

***


1181.44

GATE VALVE

OH

MONROE

SENECA

BARNESVILLE WATERLINE

***

***


1179.3

GATE VALVE

OH

MONROE

SENECA

BARNESVILLE WATERLINE

***

***


1180.46

GATE VALVE

OH

MONROE

SENECA

BARNESVILLE WATERLINE

***

***


1184.89

AIR RELIEF

OH

MONROE

SENECA

BARNESVILLE WATERLINE

***

***


1060.15

AIR RELIEF

OH

MONROE

MALAGA

BARNESVILLE WATERLINE

***

***


1042.22

AIR RELIEF

OH

MONROE

MALAGA

BARNESVILLE WATERLINE

***

***


975.358

AIR RELIEF

OH

MONROE

MALAGA

BARNESVILLE WATERLINE

***

***


1173.73

AIR RELIEF

OH

MONROE

MALAGA

BARNESVILLE WATERLINE

***

***


1219.95

AIR RELIEF

OH

MONROE

MALAGA

BARNESVILLE WATERLINE

***

***


1257.56

AIR RELIEF

OH

MONROE

MALAGA

 





Exhibit E – Page 5

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

WATERLINE

LAT

LONG

ELEVATION

FACILITIES

STATE

COUNTY

TWP_DIST

BARNESVILLE WATERLINE

***

***


1259.93

AIR RELIEF

OH

MONROE

MALAGA

BARNESVILLE WATERLINE

***

***


1256.98

GATE VALVE

OH

MONROE

MALAGA

BARNESVILLE WATERLINE

***

***


1258.25

GATE VALVE

OH

MONROE

MALAGA

BARNESVILLE WATERLINE

***

***


1258.39

GATE VALVE

OH

MONROE

MALAGA

BARNESVILLE WATERLINE

***

***


1119.78

AIR RELIEF

OH

MONROE

MALAGA

BARNESVILLE WATERLINE

***

***


1242.59

AIR RELIEF

OH

MONROE

MALAGA

BARNESVILLE WATERLINE

***

***


1019.83

GATE VALVE

OH

MONROE

SENECA

BARNESVILLE WATERLINE

***

***


1020.47

GATE VALVE

OH

MONROE

SENECA

BARNESVILLE WATERLINE

***

***


1019.53

GATE VALVE

OH

MONROE

SENECA

BARNESVILLE WATERLINE

***

***


1099.89

AIR RELIEF

OH

MONROE

SENECA

BARNESVILLE WATERLINE

***

***


1101.29

AIR RELIEF

OH

MONROE

SENECA

BARNESVILLE WATERLINE

***

***


1137.36

AIR RELIEF

OH

MONROE

SENECA

BARNESVILLE WATERLINE

***

***


1130.1

AIR RELIEF

OH

MONROE

MALAGA

BARNESVILLE WATERLINE

***

***


1068.93

AIR RELIEF

OH

MONROE

MALAGA

BARNESVILLE WATERLINE

***

***


1164.62

AIR RELIEF

OH

MONROE

MALAGA

BATESVILLE LATERAL WATERLINE

***

***


1161.18

AIR RELIEF

OH

NOBLE

BEAVER

 





Exhibit E – Page 6

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

WATERLINE

LAT

LONG

ELEVATION

FACILITIES

STATE

COUNTY

TWP_DIST

BATESVILLE LATERAL WATERLINE

***

***


1122.31

AIR RELIEF

OH

NOBLE

WAYNE

BEE LEWIS RISER TO BEE LEWIS FWI

***

***


905.24

GATE VALVE

WV

DODDRIDGE

WEST UNION

BEE LEWIS RISER TO BEE LEWIS FWI

***

***


904.94

GATE VALVE

WV

DODDRIDGE

WEST UNION

BEE LEWIS RISER TO BEE LEWIS FWI

***

***


905.22

GATE VALVE

WV

DODDRIDGE

WEST UNION

BONNELL TO COASTAL

***

***


1065.91

GATE VALVE

WV

DODDRIDGE

NEW MILTON

BONNELL TO COASTAL

***

***


1065.63

GATE VALVE

WV

DODDRIDGE

NEW MILTON

BONNELL TO COASTAL

***

***


1066.01

GATE VALVE

WV

DODDRIDGE

NEW MILTON

BONNELL TO COASTAL

***

***


1066.68

GATE VALVE

WV

DODDRIDGE

NEW MILTON

BONNELL TO COASTAL

***

***


1069.18

GATE VALVE

WV

DODDRIDGE

NEW MILTON

BONNELL TO SWISHER

***

***


991.48

AIR RELIEF

WV

DODDRIDGE

NEW MILTON

BONNELL TO SWISHER

***

***


1114.1

AIR RELIEF

WV

DODDRIDGE

NEW MILTON

BONNELL TO SWISHER

***

***


1065.79

BALL VALVE

WV

DODDRIDGE

NEW MILTON

BONNELL TO SWISHER

***

***


1166.22

AIR RELIEF

WV

DODDRIDGE

NEW MILTON

BONNELL TO SWISHER

***

***


1187.34

AIR RELIEF

WV

DODDRIDGE

NEW MILTON

BONNELL TO SWISHER

***

***


876.82

GATE VALVE

WV

DODDRIDGE

NEW MILTON

BONNELL TO SWISHER

***

***


876.91

GATE VALVE

WV

DODDRIDGE

NEW MILTON

BOWYER TO CAYNOR

***

***


1353.45

AIR RELIEF

WV

HARRISON

UNION

BOWYER TO CAYNOR

***

***


1282.04

AIR RELIEF

WV

HARRISON

UNION

BOWYER TO CAYNOR

***

***


1286.86

GATE VALVE

WV

HARRISON

UNION

BOWYER/CAYNOR TEE TO BENNETT TA*

***

***


1329.24

AIR RELIEF

WV

HARRISON

UNION

BOWYER/CAYNOR TEE TO BENNETT TA*

***

***


1237.27

GATE VALVE

WV

HARRISON

UNION

CANTON LOOP AROUND

***

***


1333.1

GATE VALVE

WV

DODDRIDGE

WEST UNION

CANTON LOOP AROUND

***

***


1332.87

GATE VALVE

WV

DODDRIDGE

WEST UNION

CANTON LOOP AROUND

***

***


1279.72

GATE VALVE

WV

DODDRIDGE

GRANT

CANTON LOOP AROUND

***

***


1279.7

GATE VALVE

WV

DODDRIDGE

GRANT

 





Exhibit E – Page 7

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

WATERLINE

LAT

LONG

ELEVATION

FACILITIES

STATE

COUNTY

TWP_DIST

CANTON LOOP AROUND

***

***


1279.88

GATE VALVE

WV

DODDRIDGE

GRANT

CANTON LOOP AROUND

***

***


1165.79

GATE VALVE

WV

DODDRIDGE

GRANT

CANTON LOOP AROUND

***

***


1338.86

AIR RELIEF

WV

DODDRIDGE

WEST UNION

CANTON LOOP AROUND

***

***


1333.19

GATE VALVE

WV

DODDRIDGE

WEST UNION

CANTON LOOP AROUND

***

***


810.841

AIR RELIEF

WV

DODDRIDGE

WEST UNION

CANTON LOOP AROUND

***

***


1218.68

GATE VALVE

WV

DODDRIDGE

GRANT

CANTON LOOP AROUND

***

***


1221.27

GATE VALVE

WV

DODDRIDGE

GRANT

CANTON LOOP AROUND

***

***


1219.64

GATE VALVE

WV

DODDRIDGE

GRANT

CANTON LOOP AROUND

***

***


1216.27

GATE VALVE

WV

DODDRIDGE

GRANT

CANTON LOOP AROUND

***

***


1219.29

GATE VALVE

WV

DODDRIDGE

GRANT

CANTON LOOP AROUND

***

***


1206.7

AIR RELIEF

WV

DODDRIDGE

GRANT

CANTON LOOP AROUND

***

***


1165.45

AIR RELIEF

WV

DODDRIDGE

GRANT

CANTON LOOP AROUND

***

***


1370.37

AIR RELIEF

WV

DODDRIDGE

NEW MILTON

CANTON LOOP AROUND

***

***


1320.6

AIR RELIEF

WV

DODDRIDGE

NEW MILTON

CANTON LOOP AROUND

***

***


1221.84

GATE VALVE

WV

DODDRIDGE

GRANT

CANTON NORTH-SOUTH

***

***


908.417

AIR RELIEF

WV

DODDRIDGE

GRANT

CANTON NORTH-SOUTH

***

***


1258.43

GATE VALVE

WV

DODDRIDGE

GRANT

CANTON NORTH-SOUTH

***

***


1258.6

GATE VALVE

WV

DODDRIDGE

GRANT

CANTON NORTH-SOUTH

***

***


1088.26

GATE VALVE

WV

DODDRIDGE

GRANT

CANTON NORTH-SOUTH

***

***


1086.35

GATE VALVE

WV

DODDRIDGE

GRANT

CANTON NORTH-SOUTH

***

***


1256.25

GATE VALVE

WV

DODDRIDGE

GRANT

CANTON NORTH-SOUTH

***

***


919.755

AIR RELIEF

WV

DODDRIDGE

GRANT

CANTON NORTH-SOUTH

***

***


1163.25

GATE VALVE

WV

DODDRIDGE

GRANT

CANTON NORTH-SOUTH

***

***


1317.17

GATE VALVE

WV

DODDRIDGE

GRANT

CANTON NORTH-SOUTH

***

***


1317.86

GATE VALVE

WV

DODDRIDGE

GRANT

CANTON NORTH-SOUTH

***

***


1165.15

GATE VALVE

WV

DODDRIDGE

GRANT

CANTON NORTH-SOUTH

***

***


1164.76

GATE VALVE

WV

DODDRIDGE

GRANT

CANTON NORTH-SOUTH

***

***


1064.99

GATE VALVE

WV

DODDRIDGE

GRANT

CANTON NORTH-SOUTH

***

***


1067.08

GATE VALVE

WV

DODDRIDGE

GRANT

CANTON NORTH-SOUTH

***

***


1066.97

GATE VALVE

WV

DODDRIDGE

GRANT

CANTON NORTH-SOUTH

***

***


1084.74

GATE VALVE

WV

DODDRIDGE

GRANT

 





Exhibit E – Page 8

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

WATERLINE

LAT

LONG

ELEVATION

FACILITIES

STATE

COUNTY

TWP_DIST

CANTON NORTH-SOUTH

***

***


1314.82

GATE VALVE

WV

DODDRIDGE

GRANT

CANTON NORTH-SOUTH

***

***


1324.1

AIR RELIEF

WV

DODDRIDGE

GRANT

CANTON NORTH-SOUTH

***

***


1142.75

GATE VALVE

WV

DODDRIDGE

GRANT

CANTON NORTH-SOUTH

***

***


1138.38

GATE VALVE

WV

DODDRIDGE

GRANT

CANTON NORTH-SOUTH

***

***


1316.11

AIR RELIEF

WV

DODDRIDGE

GRANT

CANTON NORTH-SOUTH

***

***


1227.41

AIR RELIEF

WV

DODDRIDGE

GRANT

CANTON NORTH-SOUTH

***

***


1210.24

AIR RELIEF

WV

DODDRIDGE

GRANT

CANTON NORTH-SOUTH

***

***


1371.01

AIR RELIEF

WV

DODDRIDGE

GRANT

CANTON NORTH-SOUTH

***

***


1134.38

GATE VALVE

WV

DODDRIDGE

GRANT

CANTON NORTH-SOUTH

***

***


1132.28

AIR RELIEF

WV

DODDRIDGE

GRANT

CANTON NORTH-SOUTH

***

***


1279.65

AIR RELIEF

WV

DODDRIDGE

GRANT

CANTON NORTH-SOUTH

***

***


1265.03

AIR RELIEF

WV

DODDRIDGE

GRANT

CANTON NORTH-SOUTH

***

***


1312.7

AIR RELIEF

WV

DODDRIDGE

GRANT

CANTON NORTH-SOUTH

***

***


780.537

GATE VALVE

WV

DODDRIDGE

GRANT

CANTON NORTH-SOUTH

***

***


782.778

AIR RELIEF

WV

DODDRIDGE

GRANT

CANTON NORTH-SOUTH

***

***


733.415

GATE VALVE

WV

TYLER

MCELROY

CANTON NORTH-SOUTH

***

***


736.109

GATE VALVE

WV

TYLER

MCELROY

CANTON NORTH-SOUTH

***

***


735.848

GATE VALVE

WV

TYLER

MCELROY

Carpenter Lateral

***

***


1178.97

AIR RELIEF

OH

MONROE

SENECA

Carpenter Lateral

***

***


1178.97

AIR RELIEF

OH

MONROE

SENECA

Carpenter Lateral

***

***


1206.61

AIR RELIEF

OH

MONROE

SENECA

CYNTHIA TO SMIERCIAK

***

***


299.572

GATE VALVE

OH

NOBLE

SENECA

CYNTHIA TO SMIERCIAK

***

***


308.708

GATE VALVE

OH

NOBLE

SENECA

CYNTHIA TO SMIERCIAK

***

***


308.684

GATE VALVE

OH

NOBLE

SENECA

DAVIS WD TO ANNIE PAD

***

***


277.057

GATE VALVE

WV

RITCHIE

CLAY

DAVIS WD TO ANNIE PAD

***

***


277.176

GATE VALVE

WV

RITCHIE

CLAY

DAVIS WD TO ANNIE PAD

***

***


281.065

AIR RELIEF

WV

RITCHIE

CLAY

 





Exhibit E – Page 9

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

WATERLINE

LAT

LONG

ELEVATION

FACILITIES

STATE

COUNTY

TWP_DIST

DAVIS/ANNIE TO ANNIE HZ FWI

***

***


280.145

AIR RELIEF

WV

RITCHIE

CLAY

DAVIS/ANNIE TO ANNIE HZ FWI

***

***


277.25

GATE VALVE

WV

RITCHIE

CLAY

EAST LAW TO CYNTHIA

***

***


298.221

GATE VALVE

OH

NOBLE

SENECA

EAST LAW TO CYNTHIA

***

***


322.598

AIR RELIEF

OH

NOBLE

SENECA

EAST LAW TO MYRON

***

***


298.299

GATE VALVE

OH

NOBLE

SENECA

EAST LAW TO MYRON

***

***


298.01

GATE VALVE

OH

NOBLE

SENECA

EAST LAW TO MYRON

***

***


297.786

AIR RELIEF

OH

NOBLE

SENECA

EDWIN RISER TO EDWIN TANK PAD

***

***


328.574

GATE VALVE

WV

RITCHIE

CLAY

EDWIN RISER TO EDWIN TANK PAD

***

***


325.045

GATE VALVE

WV

RITCHIE

CLAY

ERVIN WATERLINE

***

***


1043.55

GATE VALVE

OH

MONROE

SENECA

ERVIN WATERLINE

***

***


1045.65

GATE VALVE

OH

MONROE

SENECA

ERVIN WATERLINE

***

***


1046.61

GATE VALVE

OH

MONROE

SENECA

ERVIN WATERLINE

***

***


1027.67

BALL VALVE

OH

MONROE

SENECA

ERVIN WATERLINE

***

***


1026.43

BALL VALVE

OH

MONROE

SENECA

ERVIN WATERLINE

***

***


1089.19

BUTTERFLY VALVE

OH

MONROE

SENECA

ERVIN WATERLINE

***

***


1030.13

BALL VALVE

OH

MONROE

SENECA

ERVIN WATERLINE

***

***


1175.79

AIR RELIEF

OH

NOBLE

BEAVER

ERVIN WATERLINE

***

***


888.9

GATE VALVE

OH

NOBLE

BEAVER

ERVIN WATERLINE

***

***


893.04

GATE VALVE

OH

NOBLE

BEAVER

ERVIN WATERLINE

***

***


890.25

GATE VALVE

OH

NOBLE

BEAVER

ERVIN WATERLINE

***

***


951.92

GATE VALVE

OH

NOBLE

BEAVER

ERVIN WATERLINE

***

***


952.64

GATE VALVE

OH

NOBLE

BEAVER

ERVIN WATERLINE

***

***


953.59

GATE VALVE

OH

NOBLE

BEAVER

ERVIN WATERLINE

***

***


954.46

GATE VALVE

OH

NOBLE

BEAVER

ERVIN WATERLINE

***

***


1133.92

AIR RELIEF

OH

NOBLE

BEAVER

ERVIN WATERLINE

***

***


1123.14

AIR RELIEF

OH

NOBLE

BEAVER

 





Exhibit E – Page 10

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

WATERLINE

LAT

LONG

ELEVATION

FACILITIES

STATE

COUNTY

TWP_DIST

ERVIN WATERLINE

***

***


1116.28

AIR RELIEF

OH

NOBLE

BEAVER

ERVIN WATERLINE

***

***


1169.1

BUTTERFLY VALVE

OH

NOBLE

BEAVER

ERVIN WATERLINE

***

***


1154.61

AIR RELIEF

OH

NOBLE

BEAVER

ERVIN WATERLINE

***

***


1155.22

AIR RELIEF

OH

NOBLE

BEAVER

ERVIN WATERLINE

***

***


1147.08

AIR RELIEF

OH

NOBLE

BEAVER

FOREMAN FWI TO HUGHES PAD

***

***


372.389

GATE VALVE

WV

DODDRIDGE

GREENBRIER

FOREMAN RISER TO FOREMAN FWI

***

***


377.417

GATE VALVE

WV

DODDRIDGE

GREENBRIER

GRIMM TO JOHN CAMPBELL

***

***


1057.49

AIR RELIEF

WV

RITCHIE

UNION

GRIMM TO JOHN CAMPBELL

***

***


948.15

GATE VALVE

WV

RITCHIE

UNION

GRIMM TO JOHN CAMPBELL

***

***


948.6

GATE VALVE

WV

RITCHIE

UNION

GRIMM TO JOHN CAMPBELL

***

***


948.53

GATE VALVE

WV

RITCHIE

UNION

GRIMM TO JOHN CAMPBELL

***

***


992.37

AIR RELIEF

WV

RITCHIE

UNION

GRIMM TO JOHN CAMPBELL

***

***


1034.09

GATE VALVE

WV

RITCHIE

UNION

HARSHBARGER N&S FWI TO NESS

***

***


1014.73

GATE VALVE

WV

RITCHIE

UNION

HARSHBARGER N&S FWI TO NESS

***

***


1035.68

GATE VALVE

WV

RITCHIE

UNION

HARSHBARGER N&S FWI TO NESS

***

***


1035.83

BALL VALVE

WV

RITCHIE

UNION

HARSHBARGER N&S FWI TO NESS

***

***


1035.45

GATE VALVE

WV

RITCHIE

UNION

HARSHBARGER N&S FWI TO NESS

***

***


1029.57

GATE VALVE

WV

RITCHIE

UNION

 





Exhibit E – Page 11

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

WATERLINE

LAT

LONG

ELEVATION

FACILITIES

STATE

COUNTY

TWP_DIST

HARSHBARGER N&S FWI TO NESS

***

***


1029

GATE VALVE

WV

RITCHIE

UNION

HARSHBARGER N&S FWI TO NESS

***

***


1029.9

GATE VALVE

WV

RITCHIE

UNION

HARTLEY RISER TO TIE IN

***

***


255.318

GATE VALVE

WV

TYLER

MEADE

HARTLEY RISER TO TIE IN

***

***


198.918

GATE VALVE

WV

TYLER

MEADE

HARTLEY RISER TO TIE IN

***

***


198.86

GATE VALVE

WV

TYLER

MEADE

HARTLEY RISER TO TIE IN

***

***


198.941

GATE VALVE

WV

TYLER

MEADE

HARTLEY RISER TO TIE IN

***

***


198.995

GATE VALVE

WV

TYLER

MEADE

HARTLEY RISER TO TIE IN

***

***


198.894

GATE VALVE

WV

TYLER

MEADE

HARTLEY RISER TO TIE IN

***

***


198.991

GATE VALVE

WV

TYLER

MEADE

HILL LATERAL WATERLINE

***

***


925.26

AIR RELIEF

OH

NOBLE

SENECA

HILL LATERAL WATERLINE

***

***


1010.43

AIR RELIEF

OH

NOBLE

SENECA

HINTER HEIRS RISER TO HINTER HE*

***

***


1099.99

GATE VALVE

WV

DODDRIDGE

NEW MILTON

HINTER HEIRS RISER TO HINTER HE*

***

***


1094.88

GATE VALVE

WV

DODDRIDGE

NEW MILTON

HINTER HEIRS RISER TO HINTER HE*

***

***


1100.25

GATE VALVE

WV

DODDRIDGE

NEW MILTON

HINTER HEIRS RISER TO HINTER HE*

***

***


1100.2

GATE VALVE

WV

DODDRIDGE

NEW MILTON

HINTER HEIRS RISER TO HINTER HE*

***

***


1100.28

GATE VALVE

WV

DODDRIDGE

NEW MILTON

 





Exhibit E – Page 12

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

WATERLINE

LAT

LONG

ELEVATION

FACILITIES

STATE

COUNTY

TWP_DIST

HINTER HEIRS RISER TO HINTER HE*

***

***


1100.27

GATE VALVE

WV

DODDRIDGE

NEW MILTON

HINTER HEIRS RISER TO HINTER HE*

***

***


1099.95

GATE VALVE

WV

DODDRIDGE

NEW MILTON

HINTER HEIRS RISER TO HINTER HE*

***

***


1074.52

GATE VALVE

WV

DODDRIDGE

NEW MILTON

HINTER HEIRS RISER TO HINTER HE*

***

***


1074.85

GATE VALVE

WV

DODDRIDGE

NEW MILTON

HINTER HEIRS RISER TO HINTER HE*

***

***


1102.06

GATE VALVE

WV

DODDRIDGE

NEW MILTON

HINTER HEIRS RISER TO HINTER HE*

***

***


1101.8

GATE VALVE

WV

DODDRIDGE

NEW MILTON

HURST TO BOWYER

***

***


1253.77

GATE VALVE

WV

HARRISON

UNION

HURST TO BOWYER

***

***


1253.24

GATE VALVE

WV

HARRISON

UNION

HURST TO BOWYER

***

***


1253.82

GATE VALVE

WV

HARRISON

UNION

HURST TO BOWYER

***

***


1252.96

GATE VALVE

WV

HARRISON

UNION

HURST TO BOWYER

***

***


1253.55

GATE VALVE

WV

HARRISON

UNION

HURST TO BOWYER

***

***


1253.89

GATE VALVE

WV

HARRISON

UNION

HURST TO BOWYER

***

***


1045.44

AIR RELIEF

WV

HARRISON

UNION

HURST TO BOWYER

***

***


1408.61

GATE VALVE

WV

HARRISON

UNION

HURST TO BOWYER

***

***


1045.28

GATE VALVE

WV

HARRISON

UNION

HURST TO BOWYER

***

***


1051.55

AIR RELIEF

WV

HARRISON

UNION

HURST TO BOWYER

***

***


1286.88

GATE VALVE

WV

HARRISON

UNION

HURST TO BOWYER

***

***


1286.41

GATE VALVE

WV

HARRISON

UNION

HURST/BOWYER TO QUINN FWI

***

***


1332.66

GATE VALVE

WV

HARRISON

UNION

HURST/BOWYER TO QUINN FWI

***

***


1331.74

GATE VALVE

WV

HARRISON

UNION

HURST/BOWYER TO QUINN FWI

***

***


1391.83

GATE VALVE

WV

HARRISON

UNION

J DAVIS RISER TO VOUGT

***

***


987.54

GATE VALVE

WV

DODDRIDGE

CENTRAL

 





Exhibit E – Page 13

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

WATERLINE

LAT

LONG

ELEVATION

FACILITIES

STATE

COUNTY

TWP_DIST

J DAVIS RISER TO VOUGT

***

***


1014.36

AIR RELIEF

WV

DODDRIDGE

CENTRAL

J DAVIS RISER TO VOUGT

***

***


872.39

AIR RELIEF

WV

DODDRIDGE

CENTRAL

J DAVIS RISER TO VOUGT

***

***


914.33

AIR RELIEF

WV

DODDRIDGE

CENTRAL

J DAVIS RISER TO VOUGT

***

***


1103.1

AIR RELIEF

WV

DODDRIDGE

CENTRAL

J DAVIS RISER TO VOUGT

***

***


1159.1

AIR RELIEF

WV

DODDRIDGE

CENTRAL

J DAVIS RISER TO VOUGT

***

***


1099.59

BALL VALVE

WV

DODDRIDGE

CENTRAL

J DAVIS RISER TO VOUGT

***

***


1184.68

AIR RELIEF

WV

DODDRIDGE

CENTRAL

J DAVIS RISER TO VOUGT

***

***


1008.71

GATE VALVE

WV

DODDRIDGE

CENTRAL

J DAVIS RISER TO VOUGT

***

***


1105.64

GATE VALVE

WV

DODDRIDGE

CENTRAL

J DAVIS RISER TO VOUGT

***

***


1105.9

GATE VALVE

WV

DODDRIDGE

CENTRAL

LANGFORD

***

***


961.999

GATE VALVE

WV

RITCHIE

UNION

LANGFORD

***

***


1052.94

GATE VALVE

WV

RITCHIE

UNION

LANGFORD

***

***


1155.85

AIR RELIEF

WV

RITCHIE

UNION

LANGFORD

***

***


1052.94

GATE VALVE

WV

RITCHIE

UNION

LANGFORD

***

***


1052.94

GATE VALVE

WV

RITCHIE

UNION

LANGFORD

***

***


1112.55

GATE VALVE

WV

RITCHIE

UNION

LANGFORD

***

***


1119.27

GATE VALVE

WV

RITCHIE

UNION

LANGFORD

***

***


1082.88

AIR RELIEF

WV

RITCHIE

UNION

LANGFORD

***

***


1178.9

GATE VALVE

WV

RITCHIE

UNION

LANGFORD

***

***


1176.8

GATE VALVE

WV

RITCHIE

UNION

LANGFORD

***

***


1177.87

GATE VALVE

WV

RITCHIE

UNION

LANGFORD

***

***


962.177

GATE VALVE

WV

RITCHIE

UNION

 





Exhibit E – Page 14

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

WATERLINE

LAT

LONG

ELEVATION

FACILITIES

STATE

COUNTY

TWP_DIST

LANGFORD

***

***


959.304

GATE VALVE

WV

RITCHIE

UNION

LANGFORD

***

***


1123.95

GATE VALVE

WV

RITCHIE

UNION

LANGFORD

***

***


1128.05

GATE VALVE

WV

RITCHIE

UNION

LANGFORD

***

***


1127.75

GATE VALVE

WV

RITCHIE

UNION

LANGFORD

***

***


1130.06

GATE VALVE

WV

RITCHIE

UNION

LANGFORD

***

***


1130.1

GATE VALVE

WV

RITCHIE

UNION

LANGFORD

***

***


1130.79

GATE VALVE

WV

RITCHIE

UNION

LANGFORD

***

***


1114.52

GATE VALVE

WV

RITCHIE

UNION

LANGFORD

***

***


1114.53

GATE VALVE

WV

RITCHIE

UNION

LANGFORD

***

***


1112.02

BALL VALVE

WV

RITCHIE

UNION

LANGFORD

***

***


1121.47

GATE VALVE

WV

RITCHIE

UNION

MARKWEST TO NIMORWICZ

***

***


1197.94

GATE VALVE

WV

DODDRIDGE

GREENBRIER

MARKWEST TO NIMORWICZ

***

***


1315.3

AIR RELIEF

WV

DODDRIDGE

GREENBRIER

MARKWEST TO NIMORWICZ

***

***


1197.71

GATE VALVE

WV

DODDRIDGE

GREENBRIER

MARKWEST TO NIMORWICZ

***

***


1299.9

GATE VALVE

WV

HARRISON

TENMILE

MARKWEST TO NIMORWICZ

***

***


1299.58

GATE VALVE

WV

HARRISON

TENMILE

MARKWEST TO NIMORWICZ

***

***


1392.42

AIR RELIEF

WV

HARRISON

TENMILE

MARKWEST TO NIMORWICZ

***

***


1296.97

GATE VALVE

WV

HARRISON

TENMILE

MARSDEN FWI TO MARSDEN WELL PAD

***

***


980.57

GATE VALVE

WV

DODDRIDGE

GREENBRIER

MARSDEN FWI TO MARSDEN WELL PAD

***

***


952.45

GATE VALVE

WV

DODDRIDGE

GREENBRIER

MARSDEN FWI TO MARSDEN WELL PAD

***

***


954.51

GATE VALVE

WV

DODDRIDGE

GREENBRIER

 





Exhibit E – Page 15

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

WATERLINE

LAT

LONG

ELEVATION

FACILITIES

STATE

COUNTY

TWP_DIST

MARSDEN RISER TO MARSDEN FWI

***

***


918.96

GATE VALVE

WV

DODDRIDGE

GREENBRIER

MARSDEN RISER TO MARSDEN FWI

***

***


1273.78

GATE VALVE

WV

DODDRIDGE

GREENBRIER

MARSDEN RISER TO MARSDEN FWI

***

***


1273.36

GATE VALVE

WV

DODDRIDGE

GREENBRIER

MARSDEN RISER TO MARSDEN FWI

***

***


1273.75

GATE VALVE

WV

DODDRIDGE

GREENBRIER

MARSDEN RISER TO MARSDEN FWI

***

***


951.01

GATE VALVE

WV

DODDRIDGE

GREENBRIER

MARSDEN RISER TO MARSDEN FWI

***

***


951.16

GATE VALVE

WV

DODDRIDGE

GREENBRIER

MARSEDN FWI TO PLAUGHER NORTH

***

***


1228.29

AIR RELIEF

WV

DODDRIDGE

GREENBRIER

MARSEDN FWI TO PLAUGHER NORTH

***

***


1310.42

AIR RELIEF

WV

DODDRIDGE

GREENBRIER

MARSEDN FWI TO PLAUGHER NORTH

***

***


1284.65

AIR RELIEF

WV

DODDRIDGE

GREENBRIER

MARSEDN FWI TO PLAUGHER NORTH

***

***


952.74

GATE VALVE

WV

DODDRIDGE

GREENBRIER

MARSEDN FWI TO PLAUGHER NORTH

***

***


953.17

GATE VALVE

WV

DODDRIDGE

GREENBRIER

MARSEDN FWI TO PLAUGHER NORTH

***

***


952.78

BUTTERFLY VALVE

WV

DODDRIDGE

GREENBRIER

MARSEDN FWI TO PLAUGHER NORTH

***

***


952.94

BALL VALVE

WV

DODDRIDGE

GREENBRIER

MARSEDN FWI TO PLAUGHER NORTH

***

***


952.68

GATE VALVE

WV

DODDRIDGE

GREENBRIER

MARSEDN FWI TO PLAUGHER NORTH

***

***


1343.81

GATE VALVE

WV

DODDRIDGE

GREENBRIER

McGILL RISER TO McGILL PIT

***

***


1058.62

BUTTERFLY VALVE

WV

DODDRIDGE

CENTRAL

 





Exhibit E – Page 16

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

WATERLINE

LAT

LONG

ELEVATION

FACILITIES

STATE

COUNTY

TWP_DIST

MIC @ WEESE TO PIERPOINT FWI

***

***


919.23

AIR RELIEF

WV

TYLER

CENTERVILLE

MIC @ WEESE TO PIERPOINT FWI

***

***


593.62

GATE VALVE

WV

TYLER

ELLSWORTH

MIC @ WEESE TO PIERPOINT FWI

***

***


1091.32

GATE VALVE

WV

TYLER

ELLSWORTH

MIC @ WEESE TO PIERPOINT FWI

***

***


1143.71

AIR RELIEF

WV

TYLER

ELLSWORTH

MIC @ WEESE TO PIERPOINT FWI

***

***


1101.81

AIR RELIEF

WV

TYLER

CENTERVILLE

MIDPOINT TO RICHARD GARRY

***

***


1202.95

GATE VALVE

WV

DODDRIDGE

NEW MILTON

MIDPOINT TO RICHARD GARRY

***

***


1199.68

GATE VALVE

WV

DODDRIDGE

NEW MILTON

MIDPOINT TO RICHARD GARRY

***

***


1204.08

GATE VALVE

WV

DODDRIDGE

NEW MILTON

MIDPOINT TO RICHARD GARRY

***

***


1203.97

GATE VALVE

WV

DODDRIDGE

NEW MILTON

MIDPOINT TO RICHARD GARRY

***

***


1398.01

GATE VALVE

WV

DODDRIDGE

NEW MILTON

MIDPOINT TO RICHARD GARRY

***

***


1395.72

GATE VALVE

WV

DODDRIDGE

NEW MILTON

MIDPOINT TO RICHARD GARRY

***

***


1169.17

GATE VALVE

WV

DODDRIDGE

NEW MILTON

MIDPOINT TO RICHARD GARRY

***

***


1169.78

GATE VALVE

WV

DODDRIDGE

NEW MILTON

MIDPOINT TO RICHARD GARRY

***

***


1223.51

AIR RELIEF

WV

DODDRIDGE

NEW MILTON

MIDPOINT TO RICHARD GARRY

***

***


1473.8

AIR RELIEF

WV

DODDRIDGE

NEW MILTON

MIDPOINT TO RICHARD GARRY

***

***


1204.5

GATE VALVE

WV

DODDRIDGE

NEW MILTON

 





Exhibit E – Page 17

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

WATERLINE

LAT

LONG

ELEVATION

FACILITIES

STATE

COUNTY

TWP_DIST

MIDPOINT TO RICHARD GARRY

***

***


1221.41

AIR RELIEF

WV

DODDRIDGE

NEW MILTON

MIDPOINT TO RICHARD GARRY

***

***


1225.75

AIR RELIEF

WV

DODDRIDGE

NEW MILTON

MIDPOINT TO RICHARD GARRY

***

***


1169.37

GATE VALVE

WV

DODDRIDGE

NEW MILTON

MIDPOINT TO RICHARD GARRY

***

***


1397.37

GATE VALVE

WV

DODDRIDGE

NEW MILTON

MIDPOINT TO RICHARD GARRY

***

***


1206.66

GATE VALVE

WV

DODDRIDGE

NEW MILTON

MIDPOINT TO RICHARD GARRY

***

***


1180.82

GATE VALVE

WV

DODDRIDGE

NEW MILTON

MILEY INTERCHANGE TO WAYNE INTERCHANGE WATERLINE

***

***


1065.1

BUTTERFLY VALVE

OH

NOBLE

SENECA

MILEY INTERCHANGE TO WAYNE INTERCHANGE WATERLINE

***

***


1150.53

AIR RELIEF

OH

NOBLE

SENECA

MILEY INTERCHANGE TO WAYNE INTERCHANGE WATERLINE

***

***


1103.63

VALVE

OH

NOBLE

SENECA

MONROE

***

***


345.541

GATE VALVE

OH

MONROE

SENECA

MONROE

***

***


345.456

GATE VALVE

OH

MONROE

SENECA

MONROE

***

***


345.26

BALL VALVE

OH

MONROE

SENECA

MONROE

***

***


348.587

GATE VALVE

OH

MONROE

SENECA

MOORE TO NASH

***

***


1274.95

GATE VALVE

WV

DODDRIDGE

WEST UNION

MOUNTAIN

***

***


1161.43

AIR RELIEF

WV

DODDRIDGE

 

MOUNTAIN

***

***


1172.28

AIR RELIEF

WV

DODDRIDGE

 

MOUNTAIN

***

***


1155.83

GATE VALVE

WV

RITCHIE

 

 





Exhibit E – Page 18

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

WATERLINE

LAT

LONG

ELEVATION

FACILITIES

STATE

COUNTY

TWP_DIST

MOUNTAIN

***

***


1132.45

AIR RELIEF

WV

RITCHIE

 

MOUNTAIN

***

***


1225.82

AIR RELIEF

WV

RITCHIE

 

MOUNTAIN

***

***


1155.28

GATE VALVE

WV

RITCHIE

 

MOUNTAIN

***

***


1153.25

GATE VALVE

WV

RITCHIE

 

MOUNTAIN

***

***


1235

AIR RELIEF

WV

RITCHIE

 

MOUNTAIN

***

***


1223.29

AIR RELIEF

WV

RITCHIE

 

MOUNTAIN

***

***


1293.85

AIR RELIEF

WV

RITCHIE

 

MOUNTAIN

***

***


1230.58

AIR RELIEF

WV

RITCHIE

 

MOUNTAIN

***

***


1200.6

AIR RELIEF

WV

RITCHIE

 

MOUNTAIN

***

***


1417.27

AIR RELIEF

WV

RITCHIE

 

MOUNTAIN

***

***


1253.62

AIR RELIEF

WV

RITCHIE

 

MOUNTAIN WEST

***

***


1134.45

AIR RELIEF

WV

DODDRIDGE

WEST UNION

MOUNTAIN LAKE TO SPERRY 2

***

***


1062.85

GATE VALVE

WV

HARRISON

UNION

MOUNTAIN LAKE TO SPERRY 2

***

***


1002.49

BUTTERFLY VALVE

WV

HARRISON

UNION

MOUNTAIN LAKE TO SPERRY 2

***

***


1008.39

GATE VALVE

WV

HARRISON

UNION

MYRON LATERAL WATERLINE

***

***


1124.46

VALVE

OH

NOBLE

SENECA

MYRON LATERAL WATERLINE

***

***


1192.83

AIR RELIEF

OH

NOBLE

SENECA

MYRON LATERAL WATERLINE

***

***


1235.77

AIR RELIEF

OH

NOBLE

SENECA

MYRON LATERAL WATERLINE

***

***


1166.07

AIR RELIEF

OH

NOBLE

SENECA

MYRON LATERAL WATERLINE

***

***


1122.48

VALVE BODY

OH

NOBLE

SENECA

NIMORWICZ FWI TO HUBERT PIT

***

***


1346.61

GATE VALVE

WV

HARRISON

TENMILE

NIMORWICZ FWI TO HUBERT PIT

***

***


1460.18

GATE VALVE

WV

HARRISON

TENMILE

 





Exhibit E – Page 19

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

WATERLINE

LAT

LONG

ELEVATION

FACILITIES

STATE

COUNTY

TWP_DIST

NIMORWICZ FWI TO HUBERT PIT

***

***


1461.93

GATE VALVE

WV

HARRISON

TENMILE

NIMORWICZ FWI TO HUBERT PIT

***

***


1345.39

GATE VALVE

WV

HARRISON

TENMILE

OHIO RIVER TO ANNIE

***

***


1070

AIR RELIEF

WV

PLEASANTS

LAFAYETTE

OHIO RIVER TO ANNIE

***

***


929

AIR RELIEF

WV

PLEASANTS

UNION

OHIO RIVER TO ANNIE

***

***


1063

AIR RELIEF

WV

PLEASANTS

UNION

OHIO RIVER TO ANNIE

***

***


1091

AIR RELIEF

WV

PLEASANTS

UNION

OHIO RIVER TO ANNIE

***

***


1103

AIR RELIEF

WV

PLEASANTS

UNION

OHIO RIVER TO ANNIE

***

***


1096

AIR RELIEF

WV

PLEASANTS

UNION

OHIO RIVER TO ANNIE

***

***


1095

AIR RELIEF

WV

PLEASANTS

UNION

OHIO RIVER TO ANNIE

***

***


1022

AIR RELIEF

WV

PLEASANTS

UNION

OHIO RIVER TO ANNIE

***

***


1008

AIR RELIEF

WV

PLEASANTS

UNION

OHIO RIVER TO ANNIE

***

***


1005

AIR RELIEF

WV

PLEASANTS

UNION

OHIO RIVER TO ANNIE

***

***


1086

AIR RELIEF

WV

PLEASANTS

UNION

OHIO RIVER TO ANNIE

***

***


694

AIR RELIEF

WV

PLEASANTS

UNION

OHIO RIVER TO ANNIE

***

***


857

AIR RELIEF

WV

PLEASANTS

UNION

OHIO RIVER TO ANNIE

***

***


629

BALL VALVE

WV

PLEASANTS

UNION

OHIO RIVER TO ANNIE

***

***


630

BALL VALVE

WV

PLEASANTS

UNION

OHIO RIVER TO ANNIE

***

***


1019

AIR RELIEF

WV

PLEASANTS

UNION

OHIO RIVER TO ANNIE

***

***


924

AIR RELIEF

WV

PLEASANTS

UNION

OHIO RIVER TO ANNIE

***

***


1055

AIR RELIEF

WV

PLEASANTS

UNION

OHIO RIVER TO ANNIE

***

***


1002

AIR RELIEF

WV

PLEASANTS

UNION

OHIO RIVER TO ANNIE

***

***


1039

AIR RELIEF

WV

PLEASANTS

UNION

OHIO RIVER TO ANNIE

***

***


1046

AIR RELIEF

WV

PLEASANTS

UNION

OHIO RIVER TO ANNIE

***

***


1050

AIR RELIEF

WV

PLEASANTS

UNION

OHIO RIVER TO ANNIE

***

***


1045

AIR RELIEF

WV

PLEASANTS

UNION

OHIO RIVER TO ANNIE

***

***


774

AIR RELIEF

WV

PLEASANTS

UNION

OHIO RIVER TO ANNIE

***

***


854

AIR RELIEF

WV

PLEASANTS

UNION

OHIO RIVER TO ANNIE

***

***


796

AIR RELIEF

WV

PLEASANTS

UNION

OHIO RIVER TO ANNIE

***

***


1138

AIR RELIEF

WV

PLEASANTS

LAFAYETTE

 





Exhibit E – Page 20

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

WATERLINE

LAT

LONG

ELEVATION

FACILITIES

STATE

COUNTY

TWP_DIST

OHIO RIVER TO ANNIE

***

***


1113

AIR RELIEF

WV

PLEASANTS

LAFAYETTE

OHIO RIVER TO ANNIE

***

***


1089

AIR RELIEF

WV

PLEASANTS

LAFAYETTE

OHIO RIVER TO ANNIE

***

***


1074

AIR RELIEF

WV

PLEASANTS

LAFAYETTE

OHIO RIVER TO ANNIE

***

***


1041

AIR RELIEF

WV

PLEASANTS

LAFAYETTE

OHIO RIVER TO ANNIE

***

***


1026

AIR RELIEF

WV

PLEASANTS

LAFAYETTE

OHIO RIVER TO ANNIE

***

***


981

AIR RELIEF

WV

PLEASANTS

LAFAYETTE

OHIO RIVER TO ANNIE

***

***


1000

AIR RELIEF

WV

PLEASANTS

LAFAYETTE

OHIO RIVER TO ANNIE

***

***


960

AIR RELIEF

WV

PLEASANTS

LAFAYETTE

OHIO RIVER TO ANNIE

***

***


966

AIR RELIEF

WV

PLEASANTS

LAFAYETTE

OHIO RIVER TO ANNIE

***

***


953

AIR RELIEF

WV

RITCHIE

CLAY

OHIO RIVER TO ANNIE

***

***


1235

AIR RELIEF

WV

RITCHIE

CLAY

OHIO RIVER TO ANNIE

***

***


1196

AIR RELIEF

WV

RITCHIE

CLAY

OHIO RIVER TO ANNIE

***

***


1078

AIR RELIEF

WV

RITCHIE

CLAY

OHIO RIVER TO ANNIE

***

***


961

AIR RELIEF

WV

RITCHIE

CLAY

OHIO RIVER TO ANNIE

***

***


1253

AIR RELIEF

WV

RITCHIE

CLAY

OHIO RIVER TO ANNIE

***

***


1116

AIR RELIEF

WV

RITCHIE

CLAY

OHIO RIVER TO ANNIE

***

***


1126

AIR RELIEF

WV

RITCHIE

CLAY

OHIO RIVER TO ANNIE

***

***


879

AIR RELIEF

WV

RITCHIE

CLAY

OHIO RIVER TO ANNIE

***

***


1148

AIR RELIEF

WV

RITCHIE

CLAY

OHIO RIVER TO ANNIE

***

***


612

AIR RELIEF

WV

TYLER

UNION

OHIO RIVER TO ANNIE

***

***


1013

AIR RELIEF

WV

TYLER

MEADE

OHIO RIVER TO ANNIE

***

***


1019

AIR RELIEF

WV

TYLER

MEADE

OHIO RIVER TO ANNIE

***

***


1011

AIR RELIEF

WV

TYLER

MEADE

OHIO RIVER TO ANNIE

***

***


1112

AIR RELIEF

WV

TYLER

MEADE

OHIO RIVER TO ANNIE

***

***


1188

AIR RELIEF

WV

TYLER

MEADE

OHIO RIVER TO ANNIE

***

***


997

AIR RELIEF

WV

TYLER

MEADE

OHIO RIVER TO ANNIE

***

***


1107

AIR RELIEF

WV

TYLER

MEADE

OHIO RIVER TO ANNIE

***

***


882

AIR RELIEF

WV

TYLER

MEADE

OHIO RIVER TO ANNIE

***

***


889

AIR RELIEF

WV

TYLER

MEADE

OHIO RIVER TO ANNIE

***

***


1077

AIR RELIEF

WV

TYLER

MEADE

OHIO RIVER TO ANNIE

***

***


1192

AIR RELIEF

WV

TYLER

MEADE

 





Exhibit E – Page 21

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

WATERLINE

LAT

LONG

ELEVATION

FACILITIES

STATE

COUNTY

TWP_DIST

OHIO RIVER TO ANNIE

***

***


1201

AIR RELIEF

WV

TYLER

MEADE

OHIO RIVER TO ANNIE

***

***


865

AIR RELIEF

WV

TYLER

MEADE

OHIO RIVER TO ANNIE

***

***


876

AIR RELIEF

WV

TYLER

MEADE

PIERPOINT FWI TO PIERPOINT PAD

***

***


1088.29

GATE VALVE

WV

TYLER

ELLSWORTH

PIERPOINT FWI TO PIERPOINT PAD

***

***


1089.75

GATE VALVE

WV

TYLER

ELLSWORTH

PRIMM

***

***


1030.05

GATE VALVE

WV

DODDRIDGE

CENTRAL

PRIMM

***

***


1008.96

GATE VALVE

WV

DODDRIDGE

CENTRAL

PRIMM

***

***


1078.71

AIR RELIEF

WV

DODDRIDGE

CENTRAL

PRIMM

***

***


1129.22

AIR RELIEF

WV

DODDRIDGE

CENTRAL

PRIMM

***

***


1160.91

AIR RELIEF

WV

DODDRIDGE

CENTRAL

PRIMM

***

***


1301.03

GATE VALVE

WV

DODDRIDGE

CENTRAL

PRIMM

***

***


1191.37

AIR RELIEF

WV

DODDRIDGE

CENTRAL

PRIMM

***

***


1147.65

AIR RELIEF

WV

DODDRIDGE

CENTRAL

PRIMM

***

***


1327.69

AIR RELIEF

WV

DODDRIDGE

CENTRAL

PRIMM

***

***


1133.25

AIR RELIEF

WV

DODDRIDGE

CENTRAL

PRIMM

***

***


1225.95

AIR RELIEF

WV

DODDRIDGE

CENTRAL

PRIMM

***

***


1211.31

AIR RELIEF

WV

DODDRIDGE

CENTRAL

PRIMM

***

***


1117.82

AIR RELIEF

WV

DODDRIDGE

CENTRAL

PRIMM

***

***


1104.32

AIR RELIEF

WV

DODDRIDGE

CENTRAL

PRIMM

***

***


1084.78

AIR RELIEF

WV

DODDRIDGE

CENTRAL

PRIMM

***

***


1299.94

GATE VALVE

WV

DODDRIDGE

CENTRAL

PRIMM

***

***


1302.32

AIR RELIEF

WV

DODDRIDGE

CENTRAL

PRIMM

***

***


1029.4

GATE VALVE

WV

DODDRIDGE

CENTRAL

PRIMM

***

***


1030.11

GATE VALVE

WV

DODDRIDGE

CENTRAL

PRIMM

***

***


1297.51

GATE VALVE

WV

DODDRIDGE

CENTRAL

PRIMM

***

***


1175.35

GATE VALVE

WV

RITCHIE

CLAY

PRIMM

***

***


1121.77

GATE VALVE

WV

RITCHIE

CLAY

PRIMM

***

***


1054.67

AIR RELIEF

WV

RITCHIE

CLAY

PRIMM

***

***


1157.28

AIR RELIEF

WV

RITCHIE

CLAY





Exhibit E – Page 22

--------------------------------------------------------------------------------

 

 

WATERLINE

LAT

LONG

ELEVATION

FACILITIES

STATE

COUNTY

TWP_DIST

PRIMM

***

***


822.65

GATE VALVE

WV

RITCHIE

CLAY

PRIMM

***

***


827.68

AIR RELIEF

WV

RITCHIE

CLAY

PRIMM

***

***


1174.76

GATE VALVE

WV

RITCHIE

CLAY

PRIMM

***

***


1174.19

GATE VALVE

WV

RITCHIE

CLAY

PRIMM

***

***


1205.56

AIR RELIEF

WV

RITCHIE

CLAY

PRIMM RISER TO PRIMM TANK

***

***


262.334

GATE VALVE

WV

DODDRIDGE

CENTRAL

QUINN TO WASHBORNE

***

***


1329.26

GATE VALVE

WV

HARRISON

UNION

QUINN TO WASHBORNE

***

***


1388.87

AIR RELIEF

WV

HARRISON

UNION

QUINN TO WASHBORNE

***

***


1379.54

AIR RELIEF

WV

HARRISON

UNION

QUINN TO WASHBORNE

***

***


1398.21

GATE VALVE

WV

HARRISON

UNION

QUINN TO WASHBORNE

***

***


1365.13

GATE VALVE

WV

HARRISON

UNION

QUINN TO WASHBORNE

***

***


1384.2

GATE VALVE

WV

HARRISON

UNION

QUINN TO WASHBORNE

***

***


1383.57

GATE VALVE

WV

HARRISON

UNION

QUINN TO WASHBORNE

***

***


1383.75

GATE VALVE

WV

HARRISON

UNION

QUINN TO WASHBORNE

***

***


1383.64

GATE VALVE

WV

HARRISON

UNION

QUINN TO WASHBORNE

***

***


1383.66

GATE VALVE

WV

HARRISON

UNION

QUINN TO WASHBORNE

***

***


1382.89

GATE VALVE

WV

HARRISON

UNION

QUINN/WASHBORNE TO MYERS

***

***


1365.36

GATE VALVE

WV

HARRISON

UNION

QUINN/WASHBORNE TO MYERS

***

***


1363.04

GATE VALVE

WV

HARRISON

UNION

QUINN/WASHBORNE TO RISER

***

***


1399.18

GATE VALVE

WV

HARRISON

UNION

QUINN/WASHBORNE TO RISER

***

***


1431.91

GATE VALVE

WV

HARRISON

UNION

QUINN/WASHBORNE TO RISER

***

***


1431.96

GATE VALVE

WV

HARRISON

UNION

QUINN/WASHBORNE TO RISER

***

***


1432.43

AIR RELIEF

WV

HARRISON

UNION

 





Exhibit E – Page 23

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

WATERLINE

LAT

LONG

ELEVATION

FACILITIES

STATE

COUNTY

TWP_DIST

QUINN/WASHBORNE TO RISER

***

***


1429.76

GATE VALVE

WV

HARRISON

UNION

QUINN/WASHBORNE TO RISER

***

***


1430.06

AIR RELIEF

WV

HARRISON

UNION

REED RISER TO REED TANK

***

***


1179.22

GATE VALVE

WV

DODDRIDGE

GREENBRIER

REED RISER TO REED TANK

***

***


1229.06

AIR RELIEF

WV

DODDRIDGE

GREENBRIER

REED TANK TO REED PAD

***

***


1255.19

GATE VALVE

WV

DODDRIDGE

GREENBRIER

REUSSER LATERAL WATERLINE

***

***


1283.92

VALVE BODY

OH

MONROE

SENECA

REUSSER LATERAL WATERLINE

***

***


1284.19

VALVE BODY

OH

MONROE

SENECA

REUSSER LATERAL WATERLINE

***

***


1246.07

BALL VALVE

OH

MONROE

SENECA

REUSSER LATERAL WATERLINE

***

***


1035.9

VALVE BODY

OH

MONROE

SENECA

REUSSER LATERAL WATERLINE

***

***


1037.52

VALVE BODY

OH

MONROE

SENECA

RICH TO ROBERT

***

***


305.24

AIR RELIEF

OH

NOBLE

SENECA

RICH TO ROBERT

***

***


235.123

GATE VALVE

OH

NOBLE

SENECA

RICH TO ROBERT

***

***


235.276

GATE VALVE

OH

NOBLE

SENECA

RICH TO ROBERT

***

***


232.09

BUTTERFLY VALVE

OH

NOBLE

SENECA

RICH TO ROBERT

***

***


338.579

BUTTERFLY VALVE

OH

NOBLE

SENECA

RICHARD GARRY RISER TO RICHARD *

***

***


1090.1

GATE VALVE

WV

DODDRIDGE

NEW MILTON

RIDDY ALT OFFLOAD TO ERWIN VALL*

***

***


1140.9

BUTTERFLY VALVE

WV

DODDRIDGE

NEW MILTON

 





Exhibit E – Page 24

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

WATERLINE

LAT

LONG

ELEVATION

FACILITIES

STATE

COUNTY

TWP_DIST

RIDDY ALT OFFLOAD TO ERWIN VALL*

***

***


1140.97

GATE VALVE

WV

DODDRIDGE

NEW MILTON

SALEM CITY WD TO VARNER WEST TAN

***

***


1265.29

AIR RELIEF

WV

HARRISON

TENMILE

SALEM CITY WD TO VARNER WEST TAN

***

***


1286.7

AIR RELIEF

WV

HARRISON

TENMILE

SALEM CITY WD TO VARNER WEST TAN

***

***


1259.09

AIR RELIEF

WV

HARRISON

TENMILE

SALEM CITY WD TO VARNER WEST TAN

***

***


1391.39

GATE VALVE

WV

HARRISON

TENMILE

SALEM CITY WD TO VARNER WEST TAN

***

***


1399.61

GATE VALVE

WV

HARRISON

TENMILE

SALEM CITY WD TO VARNER WEST TAN

***

***


1451.31

AIR RELIEF

WV

HARRISON

TENMILE

SALEM CITY WD TO VARNER WEST TAN

***

***


1481.72

AIR RELIEF

WV

HARRISON

TENMILE

SALEM CITY WD TO VARNER WEST TAN

***

***


1479.02

AIR RELIEF

WV

HARRISON

TENMILE

SALEM CITY WD TO VARNER WEST TAN

***

***


1400.33

AIR RELIEF

WV

HARRISON

TENMILE

SALEM CITY WD TO VARNER WEST TAN

***

***


1403.72

AIR RELIEF

WV

HARRISON

TENMILE

SALEM CITY WD TO VARNER WEST TAN

***

***


1400.29

AIR RELIEF

WV

HARRISON

TENMILE

SALEM CITY WD TO VARNER WEST TAN

***

***


1409.73

AIR RELIEF

WV

HARRISON

TENMILE

SALEM CITY WD TO VARNER WEST TAN

***

***


1412.43

AIR RELIEF

WV

HARRISON

TENMILE

SALEM CITY WD TO VARNER WEST TAN

***

***


1408.96

AIR RELIEF

WV

HARRISON

TENMILE

SCHULTZ WATERLINE

***

***


1123.31

GATE VALVE

OH

NOBLE

WAYNE

SCHULTZ WATERLINE

***

***


1143.56

GATE VALVE

OH

NOBLE

BEAVER

 





Exhibit E – Page 25

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

WATERLINE

LAT

LONG

ELEVATION

FACILITIES

STATE

COUNTY

TWP_DIST

SCHULTZ WATERLINE

***

***


1157.37

GATE VALVE

OH

NOBLE

BEAVER

SCHULTZ WATERLINE

***

***


1158.34

GATE VALVE

OH

NOBLE

BEAVER

SENECA LAKE

***

***


310.073

GATE VALVE

OH

NOBLE

SENECA

SENECA LAKE

***

***


310.429

BUTTERFLY VALVE

OH

NOBLE

SENECA

SENECA LAKE

***

***


315.819

AIR RELIEF

OH

NOBLE

SENECA

SENECA LAKE

***

***


306.982

GATE VALVE

OH

NOBLE

SENECA

SENECA LAKE

***

***


310.788

GATE VALVE

OH

NOBLE

SENECA

SENECA LAKE

***

***


309.563

GATE VALVE

OH

NOBLE

SENECA

SENECA LAKE

***

***


305.435

GATE VALVE

OH

NOBLE

SENECA

SENECA LAKE

***

***


315.512

AIR RELIEF

OH

NOBLE

SENECA

SENECA LAKE

***

***


314.719

AIR RELIEF

OH

NOBLE

SENECA

SENECA LAKE

***

***


308.349

AIR RELIEF

OH

NOBLE

SENECA

SENECA LAKE

***

***


220.755

GATE VALVE

OH

NOBLE

SENECA

SENECA LAKE

***

***


220.916

BALL VALVE

OH

NOBLE

SENECA

SENECA LAKE

***

***


222.807

BUTTERFLY VALVE

OH

NOBLE

SENECA

SENECA LAKE

***

***


222.555

GATE VALVE

OH

NOBLE

SENECA

SENECA LAKE

***

***


222.581

GATE VALVE

OH

NOBLE

SENECA

SENECA TEE TO RUBLE INTERCHANGE WATERLINE

***

***


1089.28

VALVE BODY

OH

MONROE

SENECA

SENECA TEE TO RUBLE INTERCHANGE WATERLINE

***

***


1091.19

VALVE BODY

OH

MONROE

SENECA

SENECA TEE TO RUBLE INTERCHANGE WATERLINE

***

***


867.583

VALVE BODY

OH

MONROE

SENECA

SENECA TEE TO RUBLE INTERCHANGE WATERLINE

***

***


869.894

VALVE BODY

OH

MONROE

SENECA

 





Exhibit E – Page 26

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

WATERLINE

LAT

LONG

ELEVATION

FACILITIES

STATE

COUNTY

TWP_DIST

SENECA TEE TO RUBLE INTERCHANGE WATERLINE

***

***


868.278

VALVE BODY

OH

MONROE

SENECA

SENECA TEE TO RUBLE INTERCHANGE WATERLINE

***

***


1088.82

VALVE SHUT OFF

OH

MONROE

SENECA

SENECA TEE TO RUBLE INTERCHANGE WATERLINE

***

***


1089.25

VALVE BODY

OH

MONROE

SENECA

SENECA TEE TO RUBLE INTERCHANGE WATERLINE

***

***


1091.21

VALVE BODY

OH

MONROE

SENECA

SENECA TEE TO RUBLE INTERCHANGE WATERLINE

***

***


1089.4

VALVE BODY

OH

MONROE

SENECA

SENECA TEE TO RUBLE INTERCHANGE WATERLINE

***

***


1089.26

VALVE BODY

OH

MONROE

SENECA

SENECA TEE TO RUBLE INTERCHANGE WATERLINE

***

***


1089.27

VALVE BODY

OH

MONROE

SENECA

SENECA TEE TO RUBLE INTERCHANGE WATERLINE

***

***


1088.54

VALVE SHUT OFF

OH

MONROE

SENECA

SENECA TEE TO RUBLE INTERCHANGE WATERLINE

***

***


1088.67

VALVE SHUT OFF

OH

MONROE

SENECA

SENECA TEE TO RUBLE INTERCHANGE WATERLINE

***

***


1088.77

VALVE SHUT OFF

OH

MONROE

SENECA

 





Exhibit E – Page 27

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

WATERLINE

LAT

LONG

ELEVATION

FACILITIES

STATE

COUNTY

TWP_DIST

SENECA TEE TO RUBLE INTERCHANGE WATERLINE

***

***


1089.19

VALVE BODY

OH

MONROE

SENECA

SOUTH FORK OF HUGHES @ KNIGHT T*

***

***


1015.77

GATE VALVE

WV

RITCHIE

UNION

SOUTH FORK  OF HUGHES @ KNIGHT T*

***

***


1016.26

GATE VALVE

WV

RITCHIE

UNION

SOUTH FORK OF HUGHES @ KNIGHT T*

***

***


1016.45

GATE VALVE

WV

RITCHIE

UNION

SOUTH FORK OF HUGHES @ KNIGHT T*

***

***


1016.33

GATE VALVE

WV

RITCHIE

UNION

SOUTH FORK OF HUGHES @ KNIGHT T*

***

***


1010.5

GATE VALVE

WV

RITCHIE

UNION

SOUTH FORK OF HUGHES @ KNIGHT T*

***

***


1010.6

GATE VALVE

WV

RITCHIE

UNION

SOUTH FORK OF HUGHES @ KNIGHT T*

***

***


1010.67

GATE VALVE

WV

RITCHIE

UNION

SOUTH FORK OF HUGHES @ KNIGHT T*

***

***


1018.21

GATE VALVE

WV

RITCHIE

UNION

SOUTH FORK OF HUGHES @ KNIGHT T*

***

***


1017.99

GATE VALVE

WV

RITCHIE

UNION

SOUTH FORK OF HUGHES @ KNIGHT T*

***

***


1025.86

AIR RELIEF

WV

RITCHIE

UNION

SOUTH FORK OF HUGHES @ KNIGHT T*

***

***


1034.43

GATE VALVE

WV

RITCHIE

UNION

SOUTH FORK OF HUGHES @ KNIGHT T*

***

***


1029.06

GATE VALVE

WV

RITCHIE

UNION

SOUTH FORK OF HUGHES @ KNIGHT T*

***

***


1031.38

GATE VALVE

WV

RITCHIE

UNION

SOUTH FORK OF HUGHES @ KNIGHT T*

***

***


1028.55

GATE VALVE

WV

RITCHIE

UNION

 





Exhibit E – Page 28

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

WATERLINE

LAT

LONG

ELEVATION

FACILITIES

STATE

COUNTY

TWP_DIST

SOUTH FORK OF HUGHES @ KNIGHT T*

***

***


997.44

AIR RELIEF

WV

RITCHIE

UNION

SOUTH FORK OF HUGHES @ KNIGHT T*

***

***


691.97

GATE VALVE

WV

RITCHIE

UNION

SOUTH FORK OF HUGHES @ KNIGHT T*

***

***


691.46

GATE VALVE

WV

RITCHIE

UNION

SOUTH FORK OF HUGHES @ KNIGHT T*

***

***


691.54

BALL VALVE

WV

RITCHIE

UNION

SOUTH FORK OF HUGHES @ KNIGHT T*

***

***


691.62

BALL VALVE

WV

RITCHIE

UNION

STEWART TANK PAD TO STEWART RIS*

***

***


1241.45

GATE VALVE

WV

DODDRIDGE

NEW MILTON

STEWART TANK PAD TO STEWART RIS*

***

***


1198.15

GATE VALVE

WV

DODDRIDGE

NEW MILTON

STEWART TANK PAD TO STEWART RIS*

***

***


1198.37

GATE VALVE

WV

DODDRIDGE

NEW MILTON

STEWART TANK PAD TO STEWART RIS*

***

***


1198.75

GATE VALVE

WV

DODDRIDGE

NEW MILTON

TICHENAL TO CORDER EAST

***

***


1297.07

GATE VALVE

WV

DODDRIDGE

GREENBRIER

TICHENAL TO CORDER EAST

***

***


991.42

GATE VALVE

WV

DODDRIDGE

GREENBRIER

TICHENAL TO CORDER EAST

***

***


991.42

GATE VALVE

WV

DODDRIDGE

GREENBRIER

TICHENAL TO CORDER EAST

***

***


1147.03

GATE VALVE

WV

DODDRIDGE

GREENBRIER

TICHENAL TO CORDER EAST

***

***


1152.26

GATE VALVE

WV

DODDRIDGE

GREENBRIER

TICHENAL TO CORDER EAST

***

***


1420.9

GATE VALVE

WV

DODDRIDGE

UNION

TICHENAL TO CORDER EAST

***

***


1418.85

GATE VALVE

WV

DODDRIDGE

UNION

 





Exhibit E – Page 29

--------------------------------------------------------------------------------

 

 

WATERLINE

LAT

LONG

ELEVATION

FACILITIES

STATE

COUNTY

TWP_DIST

TICHENAL TO CORDER EAST

***

***


1247.43

GATE VALVE

WV

DODDRIDGE

GREENBRIER

TICHENAL TO CORDER EAST

***

***


1243.17

GATE VALVE

WV

DODDRIDGE

GREENBRIER

TICHENAL TO CORDER EAST

***

***


1299.04

GATE VALVE

WV

DODDRIDGE

GREENBRIER

TICHENAL TO CORDER EAST

***

***


1298.53

GATE VALVE

WV

DODDRIDGE

GREENBRIER

TICHENAL TO CORDER EAST

***

***


1311.02

AIR RELIEF

WV

DODDRIDGE

GREENBRIER

TICHENAL TO CORDER EAST

***

***


1294.57

AIR RELIEF

WV

DODDRIDGE

GREENBRIER

TICHENAL TO CORDER EAST

***

***


1324.08

AIR RELIEF

WV

DODDRIDGE

GREENBRIER

TICHENAL TO CORDER EAST

***

***


1292.56

GATE VALVE

WV

DODDRIDGE

GREENBRIER

TICHENAL TO CORDER EAST

***

***


1292.59

GATE VALVE

WV

DODDRIDGE

GREENBRIER

TICHENAL TO CORDER EAST

***

***


1282.31

GATE VALVE

WV

DODDRIDGE

UNION

TICHENAL TO CORDER EAST

***

***


1537.36

AIR RELIEF

WV

DODDRIDGE

GREENBRIER

TICHENAL TO CORDER EAST

***

***


1534.37

GATE VALVE

WV

DODDRIDGE

GREENBRIER

TICHENAL TO CORDER EAST

***

***


1534.47

GATE VALVE

WV

DODDRIDGE

GREENBRIER

TICHENAL TO CORDER EAST

***

***


1266.6

GATE VALVE

WV

DODDRIDGE

GREENBRIER

TICHENAL TO CORDER EAST

***

***


1268.84

GATE VALVE

WV

DODDRIDGE

GREENBRIER

TICHENAL TO CORDER EAST

***

***


1198.57

GATE VALVE

WV

DODDRIDGE

GREENBRIER

 





Exhibit E – Page 30

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

WATERLINE

LAT

LONG

ELEVATION

FACILITIES

STATE

COUNTY

TWP_DIST

TICHENAL TO CORDER EAST

***

***


1450.07

GATE VALVE

WV

DODDRIDGE

UNION

TICHENAL TO CORDER EAST

***

***


1450.96

GATE VALVE

WV

DODDRIDGE

UNION

TICHENAL TO CORDER EAST

***

***


1409.57

GATE VALVE

WV

DODDRIDGE

UNION

TICHENAL TO CORDER EAST

***

***


1409.57

GATE VALVE

WV

DODDRIDGE

UNION

TICHENAL TO CORDER EAST

***

***


1383.63

GATE VALVE

WV

DODDRIDGE

UNION

TICHENAL TO CORDER EAST

***

***


1381.48

GATE VALVE

WV

DODDRIDGE

UNION

TICHENAL TO CORDER EAST

***

***


1358.18

AIR RELIEF

WV

DODDRIDGE

GREENBRIER

TICHENAL TO CORDER EAST

***

***


1244.37

AIR RELIEF

WV

DODDRIDGE

GREENBRIER

TICHENAL TO CORDER EAST

***

***


1336.97

AIR RELIEF

WV

DODDRIDGE

NEW MILTON

TICHENAL TO CORDER EAST

***

***


1319.36

AIR RELIEF

WV

DODDRIDGE

GREENBRIER

TICHENAL TO CORDER EAST

***

***


1316.12

AIR RELIEF

WV

DODDRIDGE

GREENBRIER

TICHENAL TO CORDER EAST

***

***


1287.33

AIR RELIEF

WV

DODDRIDGE

GREENBRIER

TICHENAL TO CORDER EAST

***

***


1358.93

GATE VALVE

WV

DODDRIDGE

GREENBRIER

TICHENAL TO CORDER EAST

***

***


1353.92

GATE VALVE

WV

DODDRIDGE

GREENBRIER

TICHENAL TO CORDER EAST

***

***


1361.94

GATE VALVE

WV

DODDRIDGE

NEW MILTON

TICHENAL TO CORDER EAST

***

***


1355.84

GATE VALVE

WV

DODDRIDGE

NEW MILTON

 





Exhibit E – Page 31

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

WATERLINE

LAT

LONG

ELEVATION

FACILITIES

STATE

COUNTY

TWP_DIST

TICHENAL TO CORDER EAST

***

***


1223.52

AIR RELIEF

WV

DODDRIDGE

NEW MILTON

TICHENAL TO CORDER EAST

***

***


1379.49

AIR RELIEF

WV

DODDRIDGE

NEW MILTON

TICHENAL TO CORDER EAST

***

***


1316.15

AIR RELIEF

WV

DODDRIDGE

NEW MILTON

TICHENAL TO CORDER EAST

***

***


1353.99

GATE VALVE

WV

DODDRIDGE

GREENBRIER

TICHENAL TO CORDER EAST

***

***


1168.28

GATE VALVE

WV

DODDRIDGE

GREENBRIER

TICHENAL TO CORDER EAST

***

***


991.42

GATE VALVE

WV

DODDRIDGE

GREENBRIER

TICHENAL TO CORDER EAST

***

***


1342

GATE VALVE

WV

DODDRIDGE

NEW MILTON

TICHENAL TO CORDER EAST

***

***


1532.47

GATE VALVE

WV

DODDRIDGE

GREENBRIER

TICHENAL TO CORDER EAST

***

***


1267.63

GATE VALVE

WV

DODDRIDGE

GREENBRIER

TICHENAL TO CORDER EAST

***

***


1258.79

GATE VALVE

WV

DODDRIDGE

GREENBRIER

TICHENAL TO CORDER EAST

***

***


1403.72

AIR RELIEF

WV

DODDRIDGE

GREENBRIER

TICHENAL TO CORDER EAST

***

***


1290.78

GATE VALVE

WV

DODDRIDGE

GREENBRIER

TICHENAL TO CORDER EAST

***

***


1281.6

GATE VALVE

WV

HARRISON

UNION

TICHENAL TO CORDER EAST

***

***


1384.43

AIR RELIEF

WV

HARRISON

GREENBRIER

TICHENAL TO CORDER EAST

***

***


1425.89

AIR RELIEF

WV

HARRISON

UNION

TICHENAL TO CORDER EAST

***

***


1373.15

AIR RELIEF

WV

HARRISON

UNION

 





Exhibit E – Page 32

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

WATERLINE

LAT

LONG

ELEVATION

FACILITIES

STATE

COUNTY

TWP_DIST

TICHENAL TO CORDER EAST

***

***


1449.79

AIR RELIEF

WV

HARRISON

UNION

TICHENAL TO CORDER EAST

***

***


1375.01

AIR RELIEF

WV

HARRISON

UNION

TICHENAL TO CORDER EAST

***

***


1477

AIR RELIEF

WV

HARRISON

UNION

TICHENAL TO CORDER EAST

***

***


1445.48

AIR RELIEF

WV

HARRISON

UNION

TICHENAL TO CORDER EAST

***

***


1503.11

AIR RELIEF

WV

HARRISON

UNION

TICHENAL TO CORDER EAST

***

***


1280

GATE VALVE

WV

HARRISON

UNION

TICHENAL TO CORDER EAST

***

***


1377.31

AIR RELIEF

WV

HARRISON

UNION

TICHENAL TO CORDER EAST

***

***


1418.08

GATE VALVE

WV

HARRISON

UNION

TICHENAL TO CORDER EAST

***

***


1409.57

GATE VALVE

WV

HARRISON

UNION

TICHENAL TO CORDER EAST

***

***


1381.48

GATE VALVE

WV

HARRISON

UNION

TICHENAL TO CORDER EAST

***

***


1450.96

GATE VALVE

WV

HARRISON

UNION

TOMS FORK WATERLINE

***

***


1224.27

GATE VALVE

WV

DODDRIDGE

NEW MILTON

TOMS FORK WATERLINE

***

***


1214.83

GATE VALVE

WV

DODDRIDGE

NEW MILTON

TOMS FORK WATERLINE

***

***


1198.31

GATE VALVE

WV

DODDRIDGE

NEW MILTON

TOMS FORK WATERLINE

***

***


1210.83

GATE VALVE

WV

DODDRIDGE

NEW MILTON

TOMS FORK WATERLINE

***

***


1255.44

GATE VALVE

WV

DODDRIDGE

NEW MILTON

TOMS FORK WATERLINE

***

***


1233.7

AIR RELIEF

WV

DODDRIDGE

NEW MILTON

TOMS FORK WATERLINE

***

***


1232.98

AIR RELIEF

WV

DODDRIDGE

NEW MILTON

TOMS FORK WATERLINE

***

***


1232.99

AIR RELIEF

WV

DODDRIDGE

NEW MILTON

TOMS FORK WATERLINE

***

***


1163.63

AIR RELIEF

WV

DODDRIDGE

NEW MILTON

TOMS FORK WATERLINE

***

***


1240.71

AIR RELIEF

WV

DODDRIDGE

NEW MILTON

 





Exhibit E – Page 33

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

WATERLINE

LAT

LONG

ELEVATION

FACILITIES

STATE

COUNTY

TWP_DIST

TOMS FORK WATERLINE

***

***


1158.52

GATE VALVE

WV

DODDRIDGE

NEW MILTON

TOMS FORK WATERLINE

***

***


1312.02

AIR RELIEF

WV

DODDRIDGE

NEW MILTON

TOMS FORK WATERLINE

***

***


1216.91

GATE VALVE

WV

DODDRIDGE

NEW MILTON

TOMS FORK WATERLINE

***

***


1214.49

GATE VALVE

WV

DODDRIDGE

NEW MILTON

TOMS FORK WATERLINE

***

***


1258.89

AIR RELIEF

WV

DODDRIDGE

NEW MILTON

TOMS FORK WATERLINE

***

***


1198.24

GATE VALVE

WV

DODDRIDGE

NEW MILTON

TOMS FORK WATERLINE

***

***


1197.54

GATE VALVE

WV

DODDRIDGE

NEW MILTON

TOMS FORK WATERLINE

***

***


1248.77

AIR RELIEF

WV

DODDRIDGE

NEW MILTON

TOMS FORK WATERLINE

***

***


1271.4

AIR RELIEF

WV

DODDRIDGE

NEW MILTON

TOMS FORK WATERLINE

***

***


1224.43

AIR RELIEF

WV

DODDRIDGE

NEW MILTON

TOMS FORK WATERLINE

***

***


1224.43

GATE VALVE

WV

DODDRIDGE

NEW MILTON

TOMS FORK WATERLINE

***

***


1224.27

GATE VALVE

WV

DODDRIDGE

NEW MILTON

TOMS FORK WATERLINE

***

***


1248.35

AIR RELIEF

WV

DODDRIDGE

NEW MILTON

TOMS FORK WATERLINE

***

***


1272.37

AIR RELIEF

WV

DODDRIDGE

NEW MILTON

TOMS FORK WATERLINE

***

***


1346.79

AIR RELIEF

WV

DODDRIDGE

NEW MILTON

TOMS FORK WATERLINE

***

***


1256.01

GATE VALVE

WV

DODDRIDGE

NEW MILTON

TOMS FORK WATERLINE

***

***


1255.41

GATE VALVE

WV

DODDRIDGE

NEW MILTON

TOMS FORK WATERLINE

***

***


1293.66

AIR RELIEF

WV

DODDRIDGE

NEW MILTON

TOMS FORK WATERLINE

***

***


1300.73

AIR RELIEF

WV

DODDRIDGE

NEW MILTON

TOMS FORK WATERLINE

***

***


1210.7

GATE VALVE

WV

DODDRIDGE

NEW MILTON

TOMS FORK WATERLINE

***

***


1211.23

GATE VALVE

WV

DODDRIDGE

NEW MILTON

TOMS FORK WATERLINE

***

***


1144.2

GATE VALVE

WV

DODDRIDGE

NEW MILTON

TOMS FORK WATERLINE

***

***


1236.13

AIR RELIEF

WV

DODDRIDGE

NEW MILTON

TRUCK TO JUSTICE

***

***


258.11

GATE VALVE

OH

NOBLE

SENECA

TRUCK TO JUSTICE

***

***


258.14

GATE VALVE

OH

NOBLE

SENECA

TRUCK TO JUSTICE

***

***


258.168

GATE VALVE

OH

NOBLE

SENECA

URBAN RISER TO URBAN TANK PAD

***

***


346.662

BUTTERFLY VALVE

OH

MONROE

SENECA

URBAN RISER TO URBAN TANK PAD

***

***


346.527

GATE VALVE

OH

MONROE

SENECA

 





Exhibit E – Page 34

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

WATERLINE

LAT

LONG

ELEVATION

FACILITIES

STATE

COUNTY

TWP_DIST

URBAN TANK PAD TO URBAN WELL PAD

***

***


347.27

GATE VALVE

OH

MONROE

SENECA

VARNER WEST TANK PAD

***

***


1393.51

GATE VALVE

WV

HARRISON

TENMILE

VARNER WEST TANK PAD TO HUBERT P

***

***


1462.23

GATE VALVE

WV

HARRISON

TENMILE

WAYNE INTERCHANGE TO SENECA TEE WATERLINE

***

***


1127.31

VALVE

OH

NOBLE

SENECA

WAYNE INTERCHANGE TO SENECA TEE WATERLINE

***

***


1127.22

VALVE

OH

NOBLE

SENECA

WAYNE INTERCHANGE TO SENECA TEE WATERLINE

***

***


914.96

VALVE

OH

NOBLE

SENECA

WAYNE INTERCHANGE TO SENECA TEE WATERLINE

***

***


914.13

VALVE

OH

NOBLE

SENECA

WAYNE INTERCHANGE TO SENECA TEE WATERLINE

***

***


1062.29

VALVE

OH

NOBLE

SENECA

WAYNE INTERCHANGE TO SENECA TEE WATERLINE

***

***


948.71

VALVE

OH

NOBLE

SENECA

WAYNE INTERCHANGE TO SENECA TEE WATERLINE

***

***


948

VALVE

OH

NOBLE

SENECA

WAYNE INTERCHANGE TO SENECA TEE WATERLINE

***

***


948.73

VALVE

OH

NOBLE

SENECA

 





Exhibit E – Page 35

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

WATERLINE

LAT

LONG

ELEVATION

FACILITIES

STATE

COUNTY

TWP_DIST

WAYNE INTERCHANGE TO SENECA TEE WATERLINE

***

***


948

VALVE

OH

NOBLE

SENECA

WAYNE INTERCHANGE TO SENECA TEE WATERLINE

***

***


1186.58

AIR RELIEF

OH

NOBLE

SENECA

WAYNE INTERCHANGE TO SENECA TEE WATERLINE

***

***


1061.74

BUTTERFLY VALVE

OH

NOBLE

SENECA

WAYNE LATERAL WATERLINE

***

***


1138.4

AIR RELIEF

OH

NOBLE

SENECA

WEST FORK

***

***


1415.18

AIR RELIEF

WV

HARRISON

UNION

WEST FORK

***

***


1365.96

AIR RELIEF

WV

HARRISON

UNION

WEST FORK

***

***


1339.2

AIR RELIEF

WV

HARRISON

UNION

WEST FORK

***

***


1518.6

AIR RELIEF

WV

HARRISON

UNION

WEST FORK

***

***


1436.77

AIR RELIEF

WV

HARRISON

UNION

WEST FORK

***

***


1491.78

AIR RELIEF

WV

HARRISON

UNION

WEST UNION LATERAL

***

***


1232.28

AIR RELIEF

WV

DODDRIDGE

 

WEST UNION LATERAL

***

***


953.252

AIR RELIEF

WV

DODDRIDGE

 

WEST UNION LATERAL

***

***


1237.42

AIR RELIEF

WV

DODDRIDGE

 

WEST UNION LATERAL

***

***


1233.63

AIR RELIEF

WV

DODDRIDGE

 

WEST UNION LATERAL

***

***


1425.71

AIR RELIEF

WV

DODDRIDGE

 

WHITEHAIR RISER TO WHITEHAIR

***

***


1062.13

GATE VALVE

WV

DODDRIDGE

NEW MILTON

WHITEHAIR RISER TO WHITEHAIR

***

***


1061.33

GATE VALVE

WV

DODDRIDGE

NEW MILTON

WHITEHAIR RISER TO WHITEHAIR

***

***


1061.36

GATE VALVE

WV

DODDRIDGE

NEW MILTON

WHITEHAIR RISER TO WHITEHAIR

***

***


1141.94

GATE VALVE

WV

DODDRIDGE

WEST UNION

WHITEHAIR RISER TO WHITEHAIR

***

***


1142.07

GATE VALVE

WV

DODDRIDGE

WEST UNION

 





Exhibit E – Page 36

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

WATERLINE

LAT

LONG

ELEVATION

FACILITIES

STATE

COUNTY

TWP_DIST

WHITEHAIR TO BONNELL

***

***


1066.61

GATE VALVE

WV

DODDRIDGE

NEW MILTON

WHITEHAIR TO BONNELL

***

***


1067.02

GATE VALVE

WV

DODDRIDGE

NEW MILTON

WHITEHAIR TO BONNELL

***

***


1065.68

BALL VALVE

WV

DODDRIDGE

NEW MILTON

WHITEHAIR TO BONNELL

***

***


1065.24

BALL VALVE

WV

DODDRIDGE

NEW MILTON

WHITEHAIR TO BONNELL

***

***


1064.97

GATE VALVE

WV

DODDRIDGE

NEW MILTON

WILLS CREEK WATERLINE

***

***


972.43

AIR RELIEF

OH

GUERNSEY

RICHLAND

WILLS CREEK WATERLINE

***

***


973.22

AIR RELIEF

OH

GUERNSEY

RICHLAND

WILLS CREEK WATERLINE

***

***


972.4

AIR RELIEF

OH

GUERNSEY

RICHLAND

WILLS CREEK WATERLINE

***

***


969.16

AIR RELIEF

OH

GUERNSEY

RICHLAND

WILLS CREEK WATERLINE

***

***


969.36

AIR RELIEF

OH

GUERNSEY

RICHLAND

WILLS CREEK WATERLINE

***

***


895.3

AIR RELIEF

OH

GUERNSEY

RICHLAND

WILLS CREEK WATERLINE

***

***


895.87

AIR RELIEF

OH

GUERNSEY

RICHLAND

WILLS CREEK WATERLINE

***

***


895.16

AIR RELIEF

OH

GUERNSEY

RICHLAND

WILLS CREEK WATERLINE

***

***


892.16

AIR RELIEF

OH

GUERNSEY

RICHLAND

WILLS CREEK WATERLINE

***

***


891.93

AIR RELIEF

OH

GUERNSEY

RICHLAND

WILLS CREEK WATERLINE

***

***


927.45

VALVE

OH

NOBLE

WAYNE

 





Exhibit E – Page 37

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

WATERLINE

LAT

LONG

ELEVATION

FACILITIES

STATE

COUNTY

TWP_DIST

WILLS CREEK WATERLINE

***

***


927.37

VALVE

OH

NOBLE

WAYNE

WILLS CREEK WATERLINE

***

***


922.55

AIR RELIEF

OH

NOBLE

WAYNE

WILLS CREEK WATERLINE

***

***


901.59

AIR RELIEF

OH

NOBLE

WAYNE

WILLS CREEK WATERLINE

***

***


905.42

VALVE

OH

NOBLE

WAYNE

WILLS CREEK WATERLINE

***

***


904.95

VALVE

OH

NOBLE

WAYNE

WILLS CREEK WATERLINE

***

***


893.87

AIR RELIEF

OH

NOBLE

WAYNE

WILLS CREEK WATERLINE

***

***


897.75

AIR RELIEF

OH

NOBLE

WAYNE

WILLS CREEK WATERLINE

***

***


897.9

AIR RELIEF

OH

NOBLE

WAYNE

WILLS CREEK WATERLINE

***

***


872.23

AIR RELIEF

OH

NOBLE

WAYNE

WILSON WATERLINE

***

***


867.995

VALVE

OH

MONROE

SENECA

 





Exhibit E – Page 38

--------------------------------------------------------------------------------

 

 

Surface Line Launcher Receivers

 

 

Location

Launcher/
Receiver

1

Godwin Yard


5

2

Charlene


1

3

Annie


1

4

Bee Lewis


1

5

Walnut West


2

6

McGill


1

7

John Richards


1

8

Bonnel


1

9

Harshberger


1

10

Nimorwicz


1

11

Salem


1

12

Hubert


1

13

Lemley


1

14

Foreman


1

15

Heflin


1

16

Plaugher


1





Exhibit E – Page 39

--------------------------------------------------------------------------------

 

 

Pumps

Location

Manufacturer

Model

Type

Pump

Motor

Max Horsepower

Owned

State

County

Bens Run

Flowserve1

10EHL-8

Electric

Vertical Turbine

GE L449VP

400

Yes

WV

Tyler

 

Flowserve2

10EHL-8

Electric

Vertical Turbine

GE L449VP

400

Yes

WV

Tyler

 

Flowserve3

10EHL-8

Electric

Vertical Turbine

GE L449VP

400

Yes

WV

Tyler

 

Flowserve4

10EHL-8

Electric

Vertical Turbine

GE L449VP

400

Yes

WV

Tyler

Annie

Gorman Rupp

VGH6E-B

Electric

Centrifugal

Gorman Rupp

250

Yes

WV

Ritchie

Gorman Rupp

VGH6E-B

Electric

Centrifugal

Gorman Rupp

250

Yes

WV

Ritchie

Barnesville Pumphouse

Flowserve

12emm-4stage

Electric

Vertical turbine

Vertical Hollow Shaft Motor: 75 HP, 1800 RPM, 460/3/60

75

Yes

OH

Belmont

 

Flowserve

12emm-4stage

Electric

Vertical turbine

Vertical Hollow Shaft Motor: 75 HP, 1800 RPM, 460/3/60

75

Yes

OH

Belmont

 

Flowserve

12emm-4stage

Electric

Vertical turbine

Vertical Hollow Shaft Motor: 75 HP, 1800 RPM, 460/3/60

75

Yes

OH

Belmont

West Fork

Goulds

DI=73414

Electric

Vertical Turbine

US Motors Type: RUE

700

Yes

WV

Harrison

 

Goulds

DI=73414

Electric

Vertical Turbine

US Motors Type: RUE

700

Yes

WV

Harrison





Exhibit E – Page 40

--------------------------------------------------------------------------------

 

 

Tanks

 

 

 

 

 

RENT OR OWN

TANK SERIAL NO.

TANK SIZE

STATE / COUNTY

CURRENT LOCATION

OWN

593920

22,000 BBL

OH

JR Byler

OWN

595012

22,000 BBL

WV

BOWYER PAD

OWN

611562

22,000 BBL

WV

Susie Jane

OWN

645951

22,000 BBL

WV

Fritz

OWN

646590

22,000 BBL

OH

Walnut West

OWN

652924

22,000 BBL

WV

Wagner

OWN

 

22,000 BBL

OH

Bond

OWN

 

22,000 BBL

OH

Urban

OWN

 

22,000 BBL

OH

Roe

OWN

 

12,000 BBL

WV

Salem Withdrawal

OWN

607694

10,000 BBL

OH

Melvin

OWN

622888

10,000 BBL

WV

Charlene

OWN

633070

10,000 BBL

WV

Trent

OWN

622906

10,000 BBL

WV

Primm

OWN

640203

10,000 BBL

WV

Pennington South

OWN

635733

10,000 BBL

OH

Loraditch

OWN

585771

40,000 BBL

WV

Dotson Holland

OWN

581557

40,000 BBL

OH

Farnsworth

 

 



Exhibit E – Page 41

--------------------------------------------------------------------------------

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

EXHIBIT F

 

FORM OF CONNECTION NOTICE

[Insert date]

Antero Water LLC and Antero Treatment LLC

1615 Wynkoop Street

Denver, Colorado 80202

Re:       First Amended and Restated Water Services Agreement dated effective as
of September 24, 2015, by and among Antero Resources Corporation, Antero Water
LLC and Antero Treatment LLC (the “Amended Water Services Agreement”)

Ladies and Gentlemen:

This is a Connection Notice for purposes of the Amended Water Services
Agreement. Capitalized terms used but not defined in this Connection Notice have
the meanings given such terms in the Amended Water Services Agreement.

Antero Water is hereby notified that Producer is planning to drill, complete,
and hydraulically fracture the Planned Wells at the Planned Well Pads by the
Target Commencement Dates, in each case as set forth below and will require the
volumes of Fresh Water stated below to be made available at the Fresh Water
Delivery Points located at such Planned Well Pads for the number of days after
the Target Commencement Date as set forth below:

 

Planned Well

Planned Well Pad

Target
Commencement
Date

Fresh Water
Delivery Rate
(BPM)

 

 

 

 

 

 

 

 

 

 

 

 

Very truly yours,

 

 

 

ANTERO RESOURCES CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 



Exhibit F – Page 1

--------------------------------------------------------------------------------

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

EXHIBIT G

 

DEEMED CONNECTION NOTICES

Utica

 

 

 

Well Pad

Target Commencement Date

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

 

Marcellus

 

 

Well Pad

Target Commencement Date

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

Exhibit G – Page 1

--------------------------------------------------------------------------------

 

 

 

 

Well Pad

Target Commencement Date



***

***

***

***

***

***

***

***

***

***

***

***

***

***

 

 



Exhibit G – Page 2

--------------------------------------------------------------------------------

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

EXHIBIT H

 

COST OF SERVICE FEE

The Monthly Cost of Service Fee for each Contract Year shall be calculated
separately for each CS Facility. The Cost of Service Fees for each CS Facility
are then summed to result in the total Cost of Service Fee payable for each
Month in the Contract Year. The Monthly Cost of Service Fee for each Contract
Year for each CS Facility is determined as follows:

Monthly Capex Fee + Monthly O&M Fee = Monthly Cost of Service Fee.

The “Monthly Capex Fee” for each CS Facility is an amount equal to the product
of the amount that, if paid to Antero Water with respect to each Month remaining
in the Recovery Term for such CS Facility, when taken together with all Prior
Capex Fees paid to Antero Water for such CS Facility, would result in Antero
Water recovering Producer’s share of all capital expenditures for such CS
Facility over a period of 84 Months commencing with the placement in service of
such CS Facility (the “Recovery Term”), with a return on capital invested of 13%
per annum. “Prior Capex Fees” means, with respect to any Contract Year and any
CS Facility, the aggregate of the Monthly Capex Fees with respect to such CS
Facility paid in all prior Contract Years. For purposes of determining the
Monthly Capex Fee for any Contract Year, “Producer’s share” of the relevant
capital expenditures is Producer’s Throughput Percentage for the Recovery Term,
determined using actual throughput where historical throughput volumes are
available and estimated throughput volumes for future periods.

The “Monthly O&M Fee” for any Contract Year is an amount equal to:

(i)         the sum of:

(a)        (1) the operations and maintenance costs and expenses, including the
costs and expenses of repairs and replacements in kind, that Antero Water
estimates it will incur with respect to the CS Facility during the Contract Year
multiplied by (2) Antero Water’s estimate of Producer’s Throughput Percentage
for such Contract Year; plus

(b)        the O&M True Up Amount, if any,

(ii)       divided by 12.

The “O&M True Up Amount” means, with respect to any Contract Year and any CS
Facility,

(i)         the positive or negative difference resulting from the following
calculation:

(a)        the product of (x) the actual operations and maintenance costs and
expenses, including the costs and expenses of repairs and replacements in kind,
incurred by Antero Water in the immediately prior Contract Year with





Exhibit H – Page 1

--------------------------------------------------------------------------------

 

 

respect to such CS Facility multiplied by (y) Producer’s actual Throughput
Percentage for such Contract year;

Minus

(b)        the sum of the aggregate Monthly O&M Fees paid to Antero Water with
respect to such CS Facility with respect to the immediately prior Contract Year,

(ii)       plus 13% per annum.

The Monthly O&M Fee includes Antero Water’s reasonable allocation to the CS
Facility of Antero Water’s overhead and general and administrative expenses
together with taxes payable by Antero Water with respect to the CS Facility or
the Fluid Handling Services performed in connection with the CS Facility (but
excluding in any event Antero Water’s income taxes), to the extent not otherwise
paid or reimbursed by Producer pursuant to this Agreement.

The “Throughput Percentage” for any CS Facility for any period is a fraction the
numerator of which is the total volumes of Fresh Water and/or Waste Water, as
applicable, put through such CS Facility under this Agreement during such period
and the denominator is the total volumes of Fresh Water and or Waste Water, as
applicable, put through such CS Facility (including third party volumes) during
such period.

 

 



Exhibit H – Page 2

--------------------------------------------------------------------------------

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

EXHIBIT I

 

ASSUMED SUBCONTRACTS

1.         Produced Water Disposal Agreement, between Antero Resources
Corporation (“ARC”) and GreenHunter Water, LLC, dated as of April 8, 2015.

2.         Produced Water Treatment Services Agreement, between ARC and Fairmont
Brine Processing, LLC (“FBP”), dated as of October 1, 2014, as amended by that
certain First Amendment to Produced Water Treatment Services Agreement, between
ARC and FBP, dated as of November 14, 2014, and as further amended by that
certain Second Amendment to Produced Water Treatment Services Agreement, between
ARC and FBP, dated as of February 27, 2015.

3.         Produced Water Disposal Agreement, between Antero Water LLC and
Redbird Development, LLC, dated as of August 15, 2015.

4.         Produced Water Disposal Agreement, between Antero Water LLC and
Central Environmental Services, LLC, dated as of August 15, 2015.

 

 



Exhibit I – Page 1

--------------------------------------------------------------------------------

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

EXHIBIT J

 

MEMORANDUM OF AGREEMENT

THIS MEMORANDUM OF WATER SERVICES AGREEMENT (this “Memorandum”) is entered into
effective [__________], 20[__] (the “Effective Date”), by and among ANTERO
RESOURCES CORPORATION (“Producer”), with an address of 1615 Wynkoop Street,
Denver, Colorado 80202, ANTERO WATER LLC (“AW”), with an address of 1615 Wynkoop
Street, Denver, Colorado 80202, and ANTERO TREATMENT LLC (“AT”, and collectively
with AW, “Antero Water”), with an address of 1615 Wynkoop Street, Denver,
Colorado 80202.

WHEREAS, Producer and Antero Water entered into that certain First Amended and
Restated Water Services Agreement dated effective September 24, 2015 (the
“Agreement”), pursuant to which Antero Water will provide certain services as
therein set forth;

WHEREAS, any capitalized term used, but not defined, in this Memorandum shall
have the meaning ascribed to such term in the Agreement; and

WHEREAS, the Parties desire to file this Memorandum of record in the real
property records of [counties/states], to give notice of the existence of the
Agreement and certain provisions contained therein;

NOW THEREFORE, FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:

1.         Notice. Notice is hereby given of the existence of the Agreement and
all of its terms, covenants and conditions to the same extent as if the
Agreement was fully set forth herein. Certain provisions of the Agreement are
summarized in Sections 2 through 3 below.

2.         Producer Commitments. Subject to the terms and conditions of the
Agreement, Producer has covenanted and committed (a) to exclusively use Fresh
Water made available by Antero Water to Producer under the Agreement for use in
Producer’s hydraulic fracturing operations for all Wells operated by Producer on
the Oil and Gas Interests now owned or hereafter acquired by Producer and
located wholly or partly within the area described in Exhibit A hereto (the
“Service Area”) or pooled, unitized or communitized with Oil and Gas Interests
located wholly or partly within the Service Area (the “Service Area Properties”)
and (b) to utilize Antero Water for the performance of the Waste Water Services
for all Produced Water produced from each Well operated by Producer on the
Service Area Properties and attributable to either (i) Producer’s interest in
such Well or (ii) the interest of non-operating parties in such Well, to the
extent that Producer (as operator) has the right to dispose of, and is
responsible for the disposition of, such Produced Water, and for all Other Waste
Water that is generated from Producer’s operations at Well Pads or that collects
at the Well Pads or on Producer’s property adjacent to the Well Pads (the
foregoing covenant and commitment being herein referred to as the “Commitment”).
“Waste Water Services” includes gathering, collecting, trucking, treatment,
recycling, sales for re-use, disposal, or other disposition.

 

 



Exhibit J – Page 1

--------------------------------------------------------------------------------

 

 

3.         Covenant Running with the Land. So long as the Agreement is in
effect, the Commitment shall be a covenant running with the land and, subject to
the exceptions and reservations set forth in the Agreement, (a) in the event
Producer sells, transfers, conveys, assigns, grants, or otherwise disposes of
any or all of its interest in the Service Area Properties, then any such sale,
transfer, conveyance, assignment, grant, or other disposition shall be expressly
subject to the Agreement and any instrument of conveyance shall so state, and
(b) in the event Antero Water sells, transfers, conveys, assigns, grants, or
otherwise disposes of any or all of its interest in the Water Facilities, then
any such sale, transfer, conveyance, assignment, grant, or other disposition
shall be expressly subject to the Agreement and any instrument of conveyance
shall so state.

4.         No Amendment to Agreement. This Memorandum is executed and recorded
solely for the purpose of giving notice and shall not amend nor modify the
Agreement in any way.

[Signature Page follows]

 

 





Exhibit J – Page 2

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, this Memorandum has been signed by or on behalf of each of
the Parties as of the Day first above written.

 

 

ANTERO WATER LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

ANTERO TREATMENT LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

ANTERO RESOURCES CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 





Exhibit J – Page 3

--------------------------------------------------------------------------------

 

 

 

STATE OF [____________]              §

§

COUNTY OF [____________]          §

This record was acknowledged before me on this ___ day of _________, 2019, by
[____________], as [____________] of ANTERO WATER LLC, a Delaware limited
liability company.

My commission expires:________________________

 

[NOTARIAL STAMP]

Notary Public

 

 

STATE OF [____________]              §

§

COUNTY OF [____________]          §

This record was acknowledged before me on this ___ day of _________, 2019, by
[____________], as [____________] of ANTERO TREATMENT LLC, a Delaware limited
liability company.

My commission expires:________________________

 

[NOTARIAL STAMP]

Notary Public

 

 





Exhibit J – Page 4

--------------------------------------------------------------------------------

 

 

 

STATE OF [____________]              §

§

COUNTY OF [____________]          §

This record was acknowledged before me on this ___ day of _________, 2019, by
[____________], as [____________] of ANTERO RESOURCES CORPORATION, a Delaware
corporation.

My commission expires:________________________

 

[NOTARIAL STAMP]                                   Notary Public

 

 

Exhibit J – Page 5

--------------------------------------------------------------------------------